Exhibit 10.1




EXECUTION VERSION




 

CREDIT AGREEMENT




dated as of January 31, 2017,







among







TEREX CORPORATION,




CERTAIN OF ITS SUBSIDIARIES,




THE LENDERS AND ISSUING BANKS NAMED HEREIN




and




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,




as Administrative Agent and Collateral Agent

 

                                




CREDIT SUISSE SECURITIES (USA) LLC




And




BARCLAYS BANK PLC,




as Joint Lead Arrangers




and Joint Bookrunners,




and




COMMERZBANK AKTIENGESELLSCHAFT,




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,




DEUTSCHE BANK SECURITIES INC.,




HSBC SECURITIES (USA) INC.




And




MORGAN STANLEY SENIOR FUNDING, INC.,




as Joint Bookrunners

 




[CS&M Ref. No. 7865-265]





--------------------------------------------------------------------------------










TABLE OF CONTENTS




 

Page

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01. Defined Terms

1

SECTION 1.02. Terms Generally

30

SECTION 1.03. Exchange Rates

30

SECTION 1.04. Classification of Loans and Borrowings

30

SECTION 1.05. Pro Forma Calculations

30

SECTION 1.06. Irish Law Terms

30

ARTICLE II

 

 

 

The Credits

 

 

 

SECTION 2.01. Commitments and Loans

31

SECTION 2.02. Loans

31

SECTION 2.03. Borrowing Procedure

33

SECTION 2.04. Evidence of Debt; Repayment of Loans

33

SECTION 2.05. Fees

34

SECTION 2.06. Interest on Loans

35

SECTION 2.07. Default Interest

35

SECTION 2.08. Alternate Rate of Interest

35

SECTION 2.09. Termination and Reduction of Commitments

36

SECTION 2.10. Conversion and Continuation of Borrowings

36

SECTION 2.11. Repayment of Term Borrowings

37

SECTION 2.12. Prepayment

37

SECTION 2.13. Mandatory Prepayments

38

SECTION 2.14. Reserve Requirements; Change in Circumstances

39

SECTION 2.15. Change in Legality

40

SECTION 2.16. Indemnity

41

SECTION 2.17. Pro Rata Treatment

41

SECTION 2.18. Sharing of Setoffs

41

SECTION 2.19. Payments

42

SECTION 2.20. Taxes

42

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

44

SECTION 2.22. Swingline Loans

45

SECTION 2.23. Letters of Credit

46

SECTION 2.24. [Reserved]

49

SECTION 2.25. Reporting Requirements of the Issuing Banks

49

SECTION 2.26. Additional Issuing Banks

49

SECTION 2.27. Incremental Commitments

49

SECTION 2.28. Defaulting Lenders

51

SECTION 2.29. Contract Loan Facilities

53

SECTION 2.30. Loan Modification Offers

53

SECTION 2.31. United Kingdom Tax Matters

54

SECTION 2.32. Ireland Tax Matters

58

ARTICLE III

 

 

 

Representations and Warranties

 

 

 

SECTION 3.01. Organization; Powers

61

SECTION 3.02. Authorization

61

SECTION 3.03. Enforceability

61

SECTION 3.04. Governmental Approvals

61

SECTION 3.05. Financial Statements

61




--------------------------------------------------------------------------------







SECTION 3.06. No Material Adverse Change

62

SECTION 3.07. Title to Properties; Possession Under Leases

62

SECTION 3.08. Subsidiaries

62

SECTION 3.09. Litigation; Compliance with Laws

62

SECTION 3.10. Agreements

62

SECTION 3.11. Federal Reserve Regulations

63

SECTION 3.12. Investment Company Act

63

SECTION 3.13. Use of Proceeds

63

SECTION 3.14. Tax Returns

63

SECTION 3.15. No Material Misstatements

63

SECTION 3.16. Employee Benefit Plans

63

SECTION 3.17. Environmental Matters

64

SECTION 3.18. Insurance

64

SECTION 3.19. Security Documents

64

SECTION 3.20. Location of Material Owned Real Property

65

SECTION 3.21. Labor Matters

65

SECTION 3.22. Solvency

65

SECTION 3.23. Sanctions, Anti-Terrorism and Anti-Bribery Laws

65

SECTION 3.24. Tax Residence

66

SECTION 3.25. Existing Notes

66

 

 

ARTICLE IV

 

 

 

Conditions

 

 

 

SECTION 4.01. Initial Credit Event

66

SECTION 4.02. All Credit Events

68

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01. Existence; Businesses and Properties

68

SECTION 5.02. Insurance

68

SECTION 5.03. Obligations and Taxes

69

SECTION 5.04. Financial Statements, Reports, etc

70

SECTION 5.05. Litigation and Other Notices

70

SECTION 5.06. Employee Benefits

71

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings

71

SECTION 5.08. Use of Proceeds

71

SECTION 5.09. Compliance with Environmental Laws

71

SECTION 5.10. Preparation of Environmental Reports

71

SECTION 5.11. Further Assurances

71

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

SECTION 6.01. Indebtedness

72

SECTION 6.02. Liens

73

SECTION 6.03. Sale and Lease-Back Transactions

75

SECTION 6.04. Investments, Loans and Advances

75

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions

76

SECTION 6.06. Dividends and Distributions; Restrictions on Ability of Restricted
Subsidiaries to Pay Dividends

77

SECTION 6.07. Transactions with Affiliates

78

SECTION 6.08. Business of Borrowers and Restricted Subsidiaries

78

SECTION 6.09. Other Indebtedness and Agreements

78




--------------------------------------------------------------------------------







SECTION 6.10. Interest Coverage Ratio

79

SECTION 6.11. Senior Secured Leverage Ratio

79

SECTION 6.12. Fiscal Year

79

SECTION 6.13. Designation of Subsidiaries

79

 

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

ARTICLE VIII

 

 

 

The Administrative Agent and the Collateral Agent

 

 

 

ARTICLE IX

 

 

 

Miscellaneous

 

 

 

SECTION 9.01. Notices

83

SECTION 9.02. Survival of Agreement

85

SECTION 9.03. Binding Effect

85

SECTION 9.04. Successors and Assigns

85

SECTION 9.05. Expenses; Indemnity

88

SECTION 9.06. Right of Setoff

89

SECTION 9.07. Applicable Law

90

SECTION 9.08. Waivers; Amendment

90

SECTION 9.09. Interest Rate Limitation

91

SECTION 9.10. Entire Agreement

91

SECTION 9.11. WAIVER OF JURY TRIAL

91

SECTION 9.12. Severability

91

SECTION 9.13. Counterparts

91

SECTION 9.14. Headings

91

SECTION 9.15. Jurisdiction; Consent to Service of Process

91

SECTION 9.16. Conversion of Currencies

92

SECTION 9.17. Confidentiality

92

SECTION 9.18. European Monetary Union

92

SECTION 9.19. Rights of Additional L/C Issuing Banks and Contract Loan Revolving
Lenders

93

SECTION 9.20. No Advisory or Fiduciary Responsibility

93

SECTION 9.21. USA PATRIOT Act Notice

93

SECTION 9.22. Additional Borrowers

93

SECTION 9.23. Several Obligations

94

SECTION 9.24. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

94

SECTION 9.25. Australian Privacy Principles

94




SCHEDULES

 

 

 

Schedule 1.01(b)

Subsidiary Guarantors

Schedule 1.01(c)

Existing Letters of Credit

Schedule 1.01(d)

Material First Tier Non-U.S. Subsidiaries

Schedule 1.01(e)

Unrestricted Subsidiaries

Schedule 1.01(f)

Specified Subsidiaries

Schedule 2.01

Lenders; Commitments

Schedule 3.08

Subsidiaries

Schedule 3.09

Litigation

Schedule 3.17

Environmental Matters

Schedule 3.18

Insurance

Schedule 3.19(a)

UCC Filing Offices

Schedule 3.19(c)

Mortgage Filing Offices




--------------------------------------------------------------------------------







Schedule 3.20

Material Owned Real Property

Schedule 3.21

Labor Matters

Schedule 4.01(d)

Security Documents

Schedule 5.11

Post-Closing Matters

Schedule 6.01

Indebtedness

Schedule 6.02

Liens

Schedule 6.04

Investments




EXHIBITS

 

 

 

Exhibit A

Form of Administrative Questionnaire

Exhibit B-1

Form of Assignment and Acceptance

Exhibit B-2

Form of Borrower Purchase Assignment and Acceptance

Exhibit C

Form of Borrowing Request

Exhibit D

Form of Guarantee and Collateral Agreement

Exhibit E

Form of Mortgage

Exhibit F

Form of North Atlantic Guarantee Agreement

Exhibit G-1

Form of Opinion of General Counsel of Terex

Exhibit G-2

Form of Opinion of Bryan Cave LLP

Exhibit H

Form of Solvency Certificate

Exhibit I-1

Form of U.S. Term Loan Promissory Note

Exhibit I-2

Form of U.S. Revolving Loan Promissory Note

Exhibit I-3

Form of Multicurrency Revolving Loan Promissory Note

Exhibit J-1

Form of Borrowing Subsidiary Agreement

Exhibit J-2

Form of Borrowing Subsidiary Termination

Exhibit K-1

Form of U.S. Tax Compliance Certificate

Exhibit K-2

Form of U.S. Tax Compliance Certificate

Exhibit K-3

Form of U.S. Tax Compliance Certificate

Exhibit K-4

Form of U.S. Tax Compliance Certificate




--------------------------------------------------------------------------------










CREDIT AGREEMENT dated as of January 31, 2017 (this “Agreement”), among TEREX
CORPORATION, a Delaware corporation (“Terex”), NEW TEREX HOLDINGS UK LIMITED,
with company number 02962659, a limited company organized under the laws of
England (the “U.K. Borrower”), TEREX INTERNATIONAL FINANCIAL SERVICES COMPANY
UNLIMITED COMPANY, with company number 327184, a company organized under the
laws of Ireland (the “European Borrower”), and TEREX AUSTRALIA PTY LTD (ACN 010
671 048), a company organized under the laws of Australia and registered in
Queensland, Australia (the “Australian Borrower”), the Lenders (as defined in
Article I), the Issuing Banks (as defined in Article I) and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lenders” shall have the meaning assigned to such term in Section
2.30(a).

“Acquired Indebtedness” shall mean Indebtedness of a person or any of its
subsidiaries (the “Acquired Person”) (a) existing at the time such person
becomes a Restricted Subsidiary of Terex or at the time it merges or
consolidates with Terex or any of its Restricted Subsidiaries or (b) assumed in
connection with the acquisition of assets from such person; provided in each
case that (i) such Indebtedness was not created in contemplation of such
acquisition, merger or consolidation and (ii) such acquisition, merger or
consolidation is otherwise permitted under this Agreement.

“Acquired Person” shall have the meaning assigned to such term in the definition
of the term “Acquired Indebtedness”.

“Additional L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Additional Letters of Credit denominated in
dollars at such time, (b) the Dollar Equivalent of the aggregate undrawn amount
of all outstanding Additional Letters of Credit denominated in any currency
other than dollars at such time, (c) the aggregate principal amount of all
disbursements in respect of Additional Letters of Credit denominated in dollars
that have not yet been reimbursed at such time and (d) the Dollar Equivalent of
the aggregate principal amount of all disbursements in respect of Additional
Letters of Credit denominated in any currency other than dollars that have not
yet been reimbursed at such time.

“Additional L/C Facility” shall mean any facility entered into by Terex, one or
more of the Subsidiary Borrowers and one or more Additional L/C Issuing Banks
from time to time that shall have as its sole purpose the issuance of letters of
credit or bank guarantees (or both, as the case may be) to be used by Terex and
one or more of the Subsidiary Borrowers (including to support the business
activities of one or more Restricted Subsidiaries) in the ordinary course of
business and that shall require prompt reimbursement upon any funding of any
such letter of credit or bank guarantee, as the case may be.

“Additional L/C Issuing Bank” shall mean any Lender (or Affiliate of a Lender)
that shall issue Additional Letters of Credit pursuant to an Additional L/C
Facility.

“Additional Letter of Credit” shall mean each letter of credit or bank guarantee
issued pursuant to an Additional L/C Facility.

“Additional Subordinated Notes” shall mean subordinated notes issued from time
to time by any Loan Party, or assumed by any Loan Party in connection with a
Permitted Acquisition, after the Closing Date; provided that (a) such
subordinated notes do not require any scheduled payment of principal prior to a
date that is 12 months after the Latest Maturity Date (in effect on the date of
issuance of such Additional Subordinated Notes) and (b) the subordination
provisions thereof are no less favorable to the Lenders than the analogous
provisions of the indenture dated as of July 20, 2007, among Terex, the
guarantors identified therein and HSBC Bank USA, National Association, as
trustee, pursuant to which Terex’s 4% Convertible Senior Subordinated Notes due
June 1, 2015 were issued.







--------------------------------------------------------------------------------




2







“Adjusted LIBO Rate” shall mean, (a) with respect to any Eurocurrency Borrowing
denominated in Euro for any Interest Period, an interest rate per annum equal to
the EURIBO Rate in effect for such Interest Period, and (b) with respect to any
other Eurocurrency Borrowing for any Interest Period, an interest rate per annum
equal to the LIBO Rate in effect for such Interest Period multiplied by
Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as shall be supplied by the Administrative
Agent.

“Affected Class” shall have the meaning assigned to such term in Section
2.30(a).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Aggregate Australian Dollar Revolving Credit Exposure” shall mean the aggregate
amount of the Lenders’ Multicurrency Revolving Credit Exposure in respect of
Borrowings and Letters of Credit denominated in Australian Dollars.

“Aggregate Contract Loan Exposure” shall mean the sum of the U.S. Contract Loan
Exposure and the Multicurrency Contract Loan Exposure.

“Aggregate Multicurrency Revolving Credit Exposure” shall mean the aggregate
amount of the Lenders’ Multicurrency Revolving Credit Exposures.

“Aggregate Revolving Credit Exposure” shall mean the sum of the Aggregate U.S.
Revolving Credit Exposure and the Aggregate Multicurrency Revolving Credit
Exposure.

“Aggregate U.S. Revolving Credit Exposure” shall mean the aggregate amount of
the Lenders’ U.S. Revolving Credit Exposures.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Agreement Currency” shall have the meaning assigned to such term in Section
9.16(b).

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate (or in the case of a Dollar Loan to a Subsidiary
Borrower, the applicable U.S. Base Rate) in effect on such day, (b) the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted
LIBO Rate in effect on such day for a one-month Interest Period commencing on
the second Business Day after such day plus 1.00%.  If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the
Adjusted LIBO Rate for any reason, the Alternate Base Rate shall be determined
without regard to clause (b) or (c), as applicable, of the preceding sentence
until the circumstances giving rise to such inability no longer exist.  The term
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Borrower.  The term “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System,
as published on the next succeeding Business Day by the Federal Reserve Bank of
New York.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the U.S. Base Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate,
the U.S. Base Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
as the case may be.

“Alternative Currency” shall mean, (a) with respect to Multicurrency Revolving
Loans made to, and Multicurrency Letters of Credit issued for the account of,
Terex, the European Borrower or the U.K. Borrower, Pounds, Euro and any other
freely available currency or currencies (other than dollars) from time to time
approved by the Agent, the Multicurrency Swingline Lender, each Lender under the
Multicurrency Revolving Facility and the applicable Issuing Bank, as applicable,
in each case in its sole discretion, and (b) with respect to Multicurrency
Revolving Loans made to, and Multicurrency Letters of Credit issued for the
account of, the Australian Borrower, Australian Dollars.

“Alternative Currency Borrowing” shall mean a Borrowing comprised of Alternative
Currency Loans.







--------------------------------------------------------------------------------




3







“Alternative Currency Equivalent” shall mean, on any date of determination, with
respect to any amount denominated in dollars in relation to any specified
Alternative Currency, the equivalent in such specified Alternative Currency of
such amount in dollars, determined by the Administrative Agent pursuant to
Section 1.03 using the applicable Exchange Rate then in effect.

“Alternative Currency Loan” shall mean any Loan denominated in an Alternative
Currency.

“Anti-Bribery Laws” shall have the meaning assigned to such term in Section
3.23(c).

“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.23(b).

“Applicable Creditor” shall have the meaning assigned to such term in Section
9.16(b).

“Applicable Percentage” shall mean, for any day (a) with respect to any U.S.
Term Loan, (i) 2.50% per annum, in the case of a Eurocurrency Term Loan, or
(ii) 1.50% per annum, in the case of an ABR Term Loan, and (b) with respect to
any (i) Fixed Rate Revolving Loan, the applicable percentage set forth below
under the caption “Fixed Rate Spread — Revolving Loans”, and (ii) ABR Revolving
Loan, the applicable percentage set forth below under the caption “ABR Spread —
Revolving Loans”, in each case based upon the Consolidated Leverage Ratio as of
the relevant date of determination:




Consolidated Leverage Ratio

Fixed Rate

Spread —

Revolving Loans

ABR Spread — Revolving Loans

 

Category 1




Greater than or equal to 3.25 to 1.00

 

 

2.25%

 

1.25%

 

Category 2




Greater than or equal to 2.00 to 1.00 but less than 3.25 to 1.00

 

 

2.00%

 

1.00%

 

Category 3




Less than 2.00 to 1.00

 

 

1.75%

 

0.75%




Each change in the Applicable Percentage resulting from a change in the
Consolidated Leverage Ratio shall be effective with respect to all Revolving
Loans, Swingline Loans and Letters of Credit on the date of delivery to the
Administrative Agent of the financial statements and certificate required by
Section 5.04(a) or (b) and Section 5.04(c), respectively, based upon the
Consolidated Leverage Ratio as of the end of the most recent fiscal quarter
included in such financial statements so delivered, and shall remain in effect
until the date immediately preceding the next date of delivery of such financial
statements and certificate indicating another such change. Notwithstanding the
foregoing, (i) until Terex shall have delivered the financial statements and
certificates required by Section 5.04(b) and Section 5.04(c), respectively, as
of and for the first fiscal quarter of Terex ending after the Closing Date, the
Consolidated Leverage Ratio shall be deemed to be in Category 2 for purposes of
determining the Applicable Percentage, and (ii) at any time after the occurrence
and during the continuance of an Event of Default, the Consolidated Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Percentage.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger or otherwise and including by way of a Sale and Leaseback) by any
Borrower or any Restricted Subsidiary to any person other than any Borrower or
any Guarantor of (a) any Equity Interests of any Subsidiary (other than
directors’ qualifying shares) or (b) any other assets of any Borrower or any
Restricted Subsidiary (other than (i) (x) inventory, excess, damaged, obsolete
or worn out assets, scrap, Permitted Investments, accounts receivable and/or
letters of credit supporting accounts receivable issued to Terex or any
Restricted Subsidiary, (y) loans, leases, chattel paper, receivables and other
obligations held by Terex Financial Services, in the case of each of (x) and
(y), disposed of in the ordinary course of business and, in the case of accounts
receivable, consistent with past practice, and (z) sales, transfers or other
dispositions constituting investments permitted by Section 6.04(l) and (ii)
sales, transfers or other distributions between or among







--------------------------------------------------------------------------------




4







Restricted Subsidiaries which are not Loan Parties); provided that any sale,
transfer or other disposition described in clause (a) or (b) above, in each case
having a value not in excess of $15,000,000, shall be deemed not to be an “Asset
Sale” for purposes of this Agreement; and provided, further, that, without
limiting the generality of the foregoing and any rights that exist as a result
thereof with respect to the sale of accounts receivable, the sale of Program
Receivables pursuant to any Receivables Program shall be deemed not to be an
“Asset Sale” for the purposes of this Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the sale to a third party of any loans or
leases made to customers by Terex and/or the Restricted Subsidiaries as
described in Section 6.04(r) shall be deemed not to be an “Asset Sale” for
purposes of this Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B-1 or such other form as shall be approved by the
Administrative Agent.

“Australian Borrower” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Australian Dollar Sublimit” shall mean $50,000,000.

“Australian Dollars” or “A$” shall mean the lawful currency of Australia.

“Australian Privacy Principles” shall mean the Australian Privacy Principles in
Schedule 1 of the Privacy Act 1988 (Cth) of Australia.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by any EEA Resolution Authority in respect of any liability of any EEA Financial
Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank Bill Rate” shall mean, in relation to an Interest Period for any Fixed
Rate Loan denominated in Australian Dollars, the Australian Bank Bill Swap
Reference Rate (Bid) administered by the Australian Securities Exchange (or any
other person which takes over the administration of that rate) for a term
equivalent to such Interest Period and displayed on page BBSY of the Thomson
Reuters Screen (or its successor or equivalent page) (the “BBSY Screen Rate”) at
or about 10:30 a.m. (Sydney time) on the first day of such Interest Period (but
if such page or service ceases to be available, the Administrative Agent may
specify another page or service displaying the relevant rate after consultation
with the Australian Borrower); provided, that to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Bank Bill Rate” shall be the Interpolated Rate. Rates will be
expressed as a yield percent per annum to maturity and rounded up, if necessary,
to the nearest two decimal places. Notwithstanding the foregoing, if the Bank
Bill Rate, determined as provided above, would otherwise be less than zero, then
the Bank Bill Rate will be deemed to be zero.

 “Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower DTTP Filing” shall mean an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the U.K. Borrower which:

(i)

where it relates to a U.K. Treaty Lender that is a Lender on the day on which
this Agreement is entered into, contains the scheme reference number and
jurisdiction of tax residence stated below that U.K. Treaty Lender’s name on its
signature page to this Agreement and is filed with HM Revenue & Customs within
30 days of the date of this Agreement; or

(ii)

where it relates to a U.K. Treaty Lender that is a New Lender, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the relevant Assignment and Acceptance and is filed with HM
Revenue & Customs within 30 days of that date.

“Borrower Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender and Terex, and accepted by the
Administrative Agent, in the form of Exhibit B-2 or such other form as shall be
approved by the Administrative Agent.

“Borrowers” shall mean, collectively, Terex and the Subsidiary Borrowers.

“Borrowing” shall mean a group of Loans of a single Type made by the Lenders on
a single date and as to which a single Interest Period is in effect.







--------------------------------------------------------------------------------




5







“Borrowing Minimum” shall mean $2,500,000, A$2,500,000, €2,000,000, £2,000,000
or, in the case of any other Alternative Currency, such amount as may be
reasonably specified by the Administrative Agent.

“Borrowing Multiple” shall mean $100,000, A$100,000, €100,000, £100,000 or, in
the case of any other Alternative Currency, such amount as may be reasonably
specified by the Administrative Agent.

“Borrowing Request” shall mean a request by any Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit J-1, or such other form as shall be
acceptable to Terex and the Administrative Agent.

“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit J-2, or such other form as shall be
acceptable to Terex and the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude (a) any day on which banks are not open for
dealings in dollar deposits in the London interbank market (if such Eurocurrency
Loan is denominated in dollars) and (b) any day that is not a Target Day (if
such Eurocurrency Loan is denominated in Euro), and, when used in connection
with any Calculation Date or determining any date on which any amount is to be
paid or made available in an Alternative Currency other than Euro, the term
“Business Day” shall also exclude any day on which commercial banks and foreign
exchange markets are not open for business in the principal financial center in
the country of such Alternative Currency.

“Calculation Date” shall mean (a) the date of delivery of each Borrowing
Request, (b) the date of issuance, extension or renewal of any Letter of Credit,
(c) the date of conversion or continuation of any Borrowing pursuant to Section
2.10 or (d) such additional dates as the Administrative Agent or the Required
Lenders shall specify.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Casualty” shall have the meaning assigned to such term in the Mortgages.

“Casualty Proceeds” shall have the meaning assigned to such term in the
Mortgages.

“CFC” shall mean (a) any person that is a “controlled foreign corporation”, as
defined in Section 957(a) of the Code, or (b) any subsidiary of any such person.

A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date) shall own directly or indirectly, beneficially
or of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Terex; (b) a
majority of the seats (other than vacant seats) on the board of directors of
Terex shall at any time be occupied by persons who were neither (i) nominated or
approved by the board of directors of Terex or the nomination committee thereof,
nor (ii) appointed by directors so nominated or approved; (c) any change in
control (or similar event, however denominated) with respect to Terex or any of
its Restricted Subsidiaries shall occur under and as defined in any indenture or
agreement in respect of Indebtedness in an outstanding principal amount in
excess of $50,000,000 to which Terex or any of its Restricted Subsidiaries is a
party; or (d) any person or group shall otherwise directly or indirectly Control
Terex.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Sections 2.14 and 2.15, by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (iii) any law or regulation that implements
or applies Basel III Standards (including the Capital Requirement Regulation
(EU) no. 575/2013 dated 26 June 2013 and the Capital Requirement Directive
2013/36/EU dated 26 June 2013), shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.







--------------------------------------------------------------------------------




6







“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Multicurrency Revolving Loans,
U.S. Revolving Loans, U.S. Term Loans, Multicurrency Swingline Loans, U.S.
Swingline Loans or Incremental Term Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Multicurrency Revolving
Credit Commitment, U.S. Revolving Credit Commitment, Multicurrency Swingline
Commitment, U.S. Swingline Commitment or Incremental Term Loan Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.01 shall have been satisfied, which date is January 31, 2017.

 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties; provided that the term
Collateral shall exclude any voting Equity Interests in any Non-U.S. Subsidiary,
CFC or Foreign Subsidiary Holdco, in each case in excess of 65% of the total
combined voting power of such Non-U.S. Subsidiary, such CFC or such Foreign
Subsidiary Holdco.  For the avoidance of doubt, the assets of Excluded
Subsidiaries shall not constitute “Collateral”.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Commitment” shall mean, with respect to any Lender, such Lender’s Multicurrency
Revolving Credit Commitment, U.S. Revolving Credit Commitment, U.S. Term Loan
Commitment, Multicurrency Swingline Commitment, U.S. Swingline Commitment and
Incremental Term Loan Commitment (if any).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Condemnation” shall have the meaning assigned to such term in the Mortgages.

“Condemnation Proceeds” shall have the meaning assigned to such term in the
Mortgages.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Terex used in connection with the syndication of the credit
facilities provided for herein.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or other consideration or accrued as a
liability) by Terex or any of its Restricted Subsidiaries during such period
that, in accordance with GAAP, are or should be included in “additions to
property, plant and equipment” or similar items reflected in the consolidated
statement of cash flows of Terex and the Restricted Subsidiaries for such period
(including the amount of assets leased by incurring any Capital Lease Obligation
or Synthetic Lease Obligation); provided that expenditures for Permitted
Acquisitions shall not constitute Consolidated Capital Expenditures.

“Consolidated Current Assets” shall mean, as of any date of determination, the
total assets that would properly be classified as current assets (other than
cash and cash equivalents) of Terex and its Restricted Subsidiaries as of such
date, determined on a consolidated basis in accordance with GAAP.

“Consolidated Current Liabilities” shall mean, as of any date of determination,
the total liabilities (other than, without duplication, (a) the current portion
of long-term Indebtedness and (b) outstanding Revolving Loans and Swingline
Loans) that would properly be classified as current liabilities of Terex and its
Restricted Subsidiaries as of such date, determined on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus, without duplication and to the extent deducted from revenues
in determining Consolidated Net Income for such period, the sum of (a) the
aggregate amount of Consolidated Interest Expense for such period, (b) the
aggregate amount of letter of credit fees paid during such period, (c) the
aggregate amount of income and franchise tax expense for such period, (d) all
amounts attributable to depreciation and amortization for such period, (e) all
non-recurring non-cash charges during such period, (f) all non-cash adjustments
made to translate foreign assets and liabilities for changes in foreign exchange
rates made in accordance with ASC 830 and (g) solely for purposes of calculating
Consolidated EBITDA in order to determine the Senior Secured Leverage Ratio or
the Consolidated Leverage Ratio as of any date of determination, the aggregate
amount of all non-cash compensation charges incurred during such period arising
from the grant or issuance of Equity Interests, stock options or other equity
awards, and minus, without duplication and to the extent added to







--------------------------------------------------------------------------------




7







revenues in determining Consolidated Net Income for such period, (i) all
non-recurring non-cash gains during such period and (ii) all non-cash
adjustments made to translate foreign assets and liabilities for changes in
foreign exchange rates made in accordance with ASC 830, all as determined on a
consolidated basis with respect to Terex and its Restricted Subsidiaries in
accordance with GAAP.

“Consolidated Interest Expense” of Terex and its Restricted Subsidiaries shall
mean, for any period, interest expense of Terex and its Restricted Subsidiaries
for such period, net of interest income, included in the determination of
Consolidated Net Income.  For purposes of the foregoing, interest expense shall
be determined after giving effect to any net payments made or received by Terex
and its Restricted Subsidiaries under Interest Rate Protection Agreements.

“Consolidated Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Total Debt on such date to (b) Consolidated EBITDA for the most
recent period of four consecutive fiscal quarters ended on or prior to such
date; provided that to the extent any Permitted Acquisition or Significant Asset
Sale has occurred during the most recent period of four consecutive fiscal
quarters (or after the end of such period but on or prior to the date of such
determination), Consolidated EBITDA shall be determined for such period of four
consecutive fiscal quarters on a pro forma basis for such occurrences in
accordance with Section 1.05.

“Consolidated Net Income” shall mean, for any period, the sum of net income (or
loss) for such period of Terex and its Restricted Subsidiaries on a consolidated
basis determined in accordance with GAAP, but excluding: (a) any income (or
loss) of any person if such person is not a Restricted Subsidiary, except that
Terex’s equity in the net income of any such person for such period shall be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such person during such period to Terex or a Restricted
Subsidiary as a dividend or other distribution; (b) the income (or loss) of any
person accrued prior to the date it became a Restricted Subsidiary of Terex or
is merged into or consolidated with Terex or such person’s assets are acquired
by Terex or any of its Restricted Subsidiaries; (c) non-recurring gains (or
losses) during such period; and (d) the income of any Restricted Subsidiary that
is not a Loan Party to the extent that the declaration or payment of dividends
or similar distributions by such Restricted Subsidiary of that income is
prohibited by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Restricted Subsidiary.

“Contract Loan Commitment” shall mean a U.S. Contract Loan Commitment or a
Multicurrency Contract Loan Commitment.

“Contract Loan Facility” shall mean any bilateral credit facility entered into
by a Borrower and a Revolving Credit Lender that complies with the requirements
of Section 2.29 pursuant to which such Revolving Credit Lender agrees to make
Contract Loans available to such Borrower.

“Contract Loan Revolving Lender” shall have the meaning assigned to such term in
Section 9.19.

“Contract Loans” shall mean the loans made by a Revolving Credit Lender pursuant
to one or more Contract Loan Facilities. A Contract Loan shall be a “U.S.
Contract Loan” if deemed to utilize the U.S. Revolving Credit Commitments and
shall be a “Multicurrency Contract Loan” if deemed to utilize the Multicurrency
Revolving Credit Commitments.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.02.

“CTA” shall mean the United Kingdom’s Corporation Tax Act 2009.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, unless such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) notified any Borrower, the
Administrative Agent, the Issuing Bank, the Multicurrency Swingline Lender, the
U.S. Swingline Lender or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, unless such writing or public statement indicates that
such position is based on such Lender’s good-faith determination that a
condition precedent to funding (specifically identified, including, if
applicable, by reference to a specific Default) has not been satisfied,
(c) failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement







--------------------------------------------------------------------------------




8







relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided that any such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount (other than a de
minimis amount) required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, (e) (i) has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such person or its assets to be, insolvent or has a
parent company that has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such person or its assets to be,
insolvent or (ii) become the subject of a bankruptcy, examinership,
administration or insolvency proceeding, or has had a receiver, examiner,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy,
examinership or insolvency proceeding, or has had a receiver, examiner,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachments on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender, or (f) has, or has
a direct or indirect parent company that has, become the subject of a Bail-In
Action.

“Dollar Borrowing” shall mean a Borrowing comprised of Dollar Loans.

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount denominated in any currency other than dollars, the equivalent in
dollars of such amount, determined by the Administrative Agent pursuant to
Section 1.03 using the applicable Exchange Rate with respect to such currency at
the time in effect.

“Dollar Loan” shall mean a Loan denominated in dollars.  Dollar Loans may be
Dollar Revolving Loans or Dollar Term Loans.

“dollars” or “$” shall mean lawful money of the United States of America.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“ECF Period” shall mean the period from July 1 to June 30 of each year,
beginning with the period commencing on July 1, 2017.

“Engagement Letter” shall mean that certain Engagement Letter dated January 19,
2017 (as amended, restated, supplemented or otherwise modified from time to
time), among Credit Suisse AG, Cayman Islands Branch, Credit Suisse Securities
(USA) LLC, Barclays Bank PLC and Terex.

“environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.

“Environmental Claim” shall mean any written notice of violation, claim, demand,
order, directive, cost recovery action or other cause of action by, or on behalf
of, any Governmental Authority or any person for damages, injunctive or
equitable relief, personal injury (including sickness, disease or death),
Remedial Action costs, tangible or intangible property damage, natural resource
damages, nuisance, pollution, any adverse effect on the environment caused by
any Hazardous Material, or for fines, penalties or restrictions, resulting from
or based upon (a) the existence, or the continuation of the existence, of a
Release (including sudden or non-sudden, accidental or non-accidental Releases),
(b) exposure to any Hazardous Material, (c) the presence, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material or
(d) the violation or alleged violation of any Environmental Law or Environmental
Permit.







--------------------------------------------------------------------------------




9







“Environmental Law” shall mean any and all applicable present and future
treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the presence,
management, Release or threatened Release of any hazardous or toxic material or
to health and safety matters.

“Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.

“Equipment Loans” shall have the meaning assigned to such term in Section
6.04(r).

“Equipment Receivables” shall mean all rental fleet equipment, loans secured by
equipment, leases or rental agreements (whether now existing or arising in the
future) of Terex or any of the Restricted Subsidiaries, and any assets related
thereto including all instruments, chattel paper or general intangibles relating
thereto, all payments and other rights under insurance policies or warranties
related thereto, all disposition proceeds received upon sale thereof, all rights
under manufacturers’ repurchase programs or guaranteed depreciation programs
relating thereto, all credit enhancements related thereto, all leases, loans or
rental agreements related thereto, all collateral securing such assets, all
contracts and all guarantees or other obligations in respect of such assets,
proceeds of such assets and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions or similar transactions involving such assets.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Terex, is treated as a single employer under Section 414(b)
or (c) of the Code, or solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan; (b) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code; (c) the failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived, under any Plan; (d) the filing of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence of any liability under Title IV of ERISA with respect to the
termination of any Plan or the incurrence of Withdrawal Liability by Terex or
any of its ERISA Affiliates from any Multiemployer Plan; (f) the receipt by
Terex or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (g) the receipt by Terex or any ERISA Affiliate of any
notice concerning a determination that a Multiemployer Plan is, or is expected
to be, insolvent, within the meaning of Title IV of ERISA, or is in an
endangered, critical and declining, or critical status, within the meaning of
Section 305 of ERISA; (h) the occurrence of a “prohibited transaction” with
respect to which Terex or any of its Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which Terex
or any such Subsidiary could otherwise be liable; (i) the incurrence of any
other liability by Terex or any of its ERISA Affiliates to the PBGC or to any
Plan or any trust established under Title IV of ERISA; and (j) any Non-U.S.
Benefit Event.

 “EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing
denominated in Euro for any Interest Period, the rate per annum equal to the
Banking Federation of the European Union EURIBOR Rate (“BFEA EURIBOR”), as
published by Telerate (or another commercially available source providing
quotations of BFEA EURIBOR as designated by the Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two Target Days prior to the
commencement of such Interest Period, for deposits in Euro (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that if such rate is not available at such time for any reason,
then the “EURIBO Rate” for such Interest Period shall be the Interpolated Rate.
 Notwithstanding the foregoing, (i) except to the extent otherwise provided in
the applicable Incremental Assumption Agreement, the “EURIBO Rate” in respect of
any Interest Period applicable to any Term Borrowings will be deemed to be 0.75%
per annum if the EURIBO Rate for such Interest Period calculated pursuant to the
foregoing provisions would otherwise be less than 0.75% per annum and (ii) if
the EURIBO Rate applicable to any Revolving Loan for any Interest Period,
determined as provided above, would otherwise be less than zero, then the EURIBO
Rate applicable to such Revolving Loan for such Interest Period will be deemed
to be zero.







--------------------------------------------------------------------------------




10







“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union as adopted as lawful currency by
certain member states under legislation of the European Union for European
Monetary Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“European Borrower” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.  Notwithstanding the foregoing, for
purposes of Sections 2.20 and 2.32, the term “European Borrower” shall include
any other Borrower under this Agreement that is organized under Irish law or any
of whose payments under any Loan Document would otherwise be treated as having
an Irish source for Irish tax purposes.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any ECF Period, the excess of (a) the sum,
without duplication, of (i) Consolidated EBITDA for such ECF Period,
(ii) extraordinary or non-recurring cash receipts of Terex and its Restricted
Subsidiaries, if any, during such ECF Period and not included in Consolidated
EBITDA (excluding, for the avoidance of doubt, all cash receipts in respect of
the MHPS Sale and any sale of the MHPS Share Consideration) and (iii) reductions
to non-cash working capital of Terex and its Restricted Subsidiaries for such
ECF Period (i.e., the decrease, if any, in Consolidated Current Assets minus
Consolidated Current Liabilities from the beginning to the end of such ECF
Period), over (b) the sum, without duplication, of (i) the amount of any cash
income taxes payable by Terex and its Restricted Subsidiaries with respect to
such ECF Period, (ii) cash interest paid by Terex and its Restricted
Subsidiaries during such ECF Period, (iii) Consolidated Capital Expenditures
committed or made in cash during such ECF Period (and not deducted from Excess
Cash Flow in any prior year), (iv) scheduled principal repayments of
Indebtedness made by Terex and its Restricted Subsidiaries during such ECF
Period, (v) optional prepayments of the principal of Term Loans (other than
(i) Voluntary Prepayments and (ii) prepayments made pursuant to Section 9.04(l))
and reductions of Revolving Credit Commitments during such ECF Period, but only
to the extent that such prepayments and reductions do not occur in connection
with a refinancing of all or any portion of the Loans, (vi) extraordinary or
non-recurring expenses and losses to the extent paid in cash by Terex and its
Restricted Subsidiaries, if any, during such ECF Period and not included in
Consolidated EBITDA and (vii) additions to non-cash working capital for such ECF
Period (i.e., the increase, if any, in Consolidated Current Assets minus
Consolidated Current Liabilities from the beginning to the end of such ECF
Period); provided that, to the extent otherwise included therein, the Net Cash
Proceeds of Asset Sales and the net cash proceeds of equity issuances by Terex
or any of its Subsidiaries shall be excluded from the calculation of Excess Cash
Flow.

“Exchange Rate” shall mean, on any day, with respect to any currency other than
dollars (for purposes of determining the Dollar Equivalent) or any Alternative
Currency (for purposes of determining the Alternative Currency Equivalent with
respect to such Alternative Currency), the rate at which such currency may be
exchanged into dollars or the applicable Alternative Currency, as the case may
be, as set forth at approximately 11:00 a.m., New York City time, on such date
on the applicable Bloomberg Key Cross Currency Rates Page.  In the event that
any such rate does not appear on any Bloomberg Key Cross Currency Rates Page,
the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates selected by the Administrative
Agent for such purpose, or, at the discretion of the Administrative Agent, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m., local time in such market, on such date for the purchase of
dollars or the applicable Alternative Currency, as the case may be, for delivery
two Business Days later; provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

“Excluded Subsidiary” shall mean (a) each Unrestricted Subsidiary and (b) each
Subsidiary that is a CFC or a Foreign Subsidiary Holdco.

“Excluded Swap Obligations” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to, or required to be withheld or deducted from a payment to, the
Administrative Agent, any Lender or an Issuing Bank: (i) Taxes that are imposed
on or measured by net income (however denominated) or that are franchise Taxes
or branch profits Taxes of the Administrative Agent, any Lender or an







--------------------------------------------------------------------------------




11







Issuing Bank (or any Transferee), in each case (A) imposed by the jurisdiction
under the laws of which the Administrative Agent, such Lender or such Issuing
Bank (or Transferee) is organized or incorporated, or the jurisdiction in which
the Administrative Agent’s, such Lender’s or such Issuing Bank’s (or
Transferee’s) principal office or applicable lending office is located (or any
political subdivision thereof) or (B) that are Other Connection Taxes, (ii)
Taxes attributable to such recipient’s failure to comply with Section 2.20(f),
(iii) in the case of a Lender or Issuing Bank (or Transferee thereof), Taxes
imposed by a Governmental Authority in the United States, the United Kingdom,
Ireland or Australia, in each case on amounts payable to or for the account of
such Lender or Issuing Bank (or Transferee thereof) with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (x) such Lender or Issuing Bank (or Transferee thereof) acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
made at the request of any Borrower) or (y) such Lender or Issuing Bank (or
Transferee thereof) changes its lending office, except in each case to the
extent that pursuant to Section 2.20, amounts with respect to such Taxes were
payable either to the assignor of such Lender or Issuing Bank (or Transferee
thereof) immediately before such Lender or Issuing Bank (or Transferee thereof)
acquired the applicable interest in such Loan or Commitment or to such Lender or
Issuing Bank (or Transferee thereof) immediately before it changed its lending
office, (iv) Taxes arising under FATCA and (v) in relation to a Loan made to, or
a Letter of Credit issued for the account of, the Australian Borrower, Taxes
required to be withheld pursuant to a direction under section 255 of the Income
Tax Assessment Act 1997 (Cth) or section 260-5 of Schedule 1 to the Taxation
Administration Act 1953 (Cth).

“Existing 2020 Notes” shall mean Terex’s 6-1/2% Senior Notes due April 1, 2020,
issued pursuant to the Existing Notes Indenture, as supplemented by the Third
Supplemental Indenture thereto, dated as of March 27, 2012.

“Existing 2021 Notes” shall mean Terex’s 6% Senior Notes due May 15, 2021,
issued pursuant to the Existing Notes Indenture, as supplemented by the Fourth
Supplemental Indenture thereto, dated as of November 26, 2012.

“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
August 13, 2014 (as amended, restated, supplemented or otherwise modified prior
to the date hereof), among Terex, the subsidiaries of Terex party thereto, the
lenders and issuing banks party thereto and Credit Suisse AG, as administrative
agent and collateral agent.

“Existing Credit Agreement Refinancing” shall mean the payment in full of all
amounts due or outstanding under the Existing Credit Agreement, the termination
of the commitments thereunder and the release of all guarantees thereof and
security therefor.

“Existing Letter of Credit” shall mean each letter of credit (a) issued under
the Existing Credit Agreement, (b) outstanding on the Closing Date and
(c) listed in Schedule 1.01(c).

“Existing Notes” shall mean, collectively, the Existing 2020 Notes and the
Existing 2021 Notes.

 “Existing Notes Indenture” shall mean the indenture dated as of July 20, 2007,
among Terex, the guarantors identified therein and the Existing Notes Indenture
Trustee, as in effect on the Closing Date and as thereafter supplemented and
amended from time to time in accordance with the requirements thereof and
hereof, pursuant to which the Existing Notes were issued.

“Existing Notes Indenture Trustee” shall mean HSBC Bank USA, National
Association, in its capacity as trustee under the Existing Notes Indenture.

“Existing Notes Refinancing” shall mean the redemption, repurchase, repayment or
other acquisition for value of the Existing Notes by Terex.

 “Facility Fee” shall have the meaning assigned to such term in Section 2.05(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), the Treasury
Department’s regulations promulgated thereunder and the intergovernmental
agreements entered into pursuant thereto (and any law or regulation pursuant to,
or in respect of, such intergovernmental agreements) and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“FATCA Deduction” shall mean a deduction or withholding for a payment under this
Agreement required by FATCA.

“FCPA” shall have the meaning assigned to such term in Section 3.23(c).

“Federal Funds Effective Rate” shall have the meaning assigned to such term in
the definition of “Alternate Base Rate”.







--------------------------------------------------------------------------------




12







“Fee Letters” shall mean, collectively, (i) the Fee Letter dated January 19,
2017, between Barclays Bank PLC and Terex, (ii) the Fee Letter dated January 19,
2017, among Credit Suisse AG, Cayman Islands Branch, Credit Suisse Securities
(USA) LLC and Terex, (iii) the Fee Letter dated January 25, 2017, between
Commerzbank Aktiengesellschaft and Terex, (iv) the Fee Letter dated January 25,
2017, between Credit Agricole Corporate and Investment Bank and Terex, (v) the
Fee Letter dated January 25, 2017, between Deutsche Bank Securities Inc. and
Terex, (vi) the Fee Letter dated January 25, 2017, between HSBC Securities (USA)
Inc. and Terex and (vii) the Fee Letter dated January 25, 2017, between Morgan
Stanley Senior Funding, Inc. and Terex, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Fees” shall mean the Facility Fees, the Administrative Agent Fees, the L/C
Participation Fees, the Issuing Bank Fees and the U.S. Term Loan Upfront Fees.

“Financial Covenant Default” shall have the meaning assigned to such term in
paragraph (d) of Article VII.

“Financial Officer” of any person shall mean the chief financial officer, a Vice
President-Finance, principal accounting officer, Treasurer or Controller of such
person and any other officer or similar official thereof responsible for
financial matters of such person (or any other person reasonably acceptable to
the Administrative Agent).

“Finsub” shall mean one or more bankruptcy-remote legal entities that are wholly
owned Unrestricted Subsidiaries of Terex organized solely for the purpose of
engaging in a Receivables Program.

“Fixed Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate or the Bank Bill Rate.

“Floor Plan Guarantees” shall mean Guarantees (including but not limited to
repurchase or remarketing obligations) by Terex or a Restricted Subsidiary
incurred in the ordinary course of business consistent with past practice of
Indebtedness incurred by a franchise dealer, or other purchaser or lessor, for
the purchase of inventory manufactured or sold by Terex or a Restricted
Subsidiary, the proceeds of which Indebtedness is used solely to pay the
purchase price of such inventory to such franchise dealer or other purchaser or
lessor and any related reasonable fees and expenses (including financing fees);
provided, however, that (a) to the extent commercially practicable, the
Indebtedness so Guaranteed is secured by a perfected first priority Lien on such
inventory in favor of the holder of such Indebtedness and (b) if Terex or such
Restricted Subsidiary is required to make payment with respect to such
Guarantee, Terex or such Restricted Subsidiary will have the right to receive
either (i) title to such inventory, (ii) a valid assignment of a perfected first
priority Lien in such inventory or (iii) the net proceeds of any resale of such
inventory.

“Foreign Subsidiary Holdco” shall mean any Subsidiary that is a U.S. Person or
U.S. Subsidiary and has no material assets other than Equity Interests in one or
more CFCs.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s applicable Pro
Rata Percentage of the outstanding L/C Disbursements with respect to Letters of
Credit issued by such Issuing Bank other than L/C Disbursements as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders or cash collateralized in accordance with the terms
hereof, (b) with respect to the U.S. Swingline Lender, such Defaulting Lender’s
applicable Pro Rata Percentage of outstanding applicable U.S. Swingline Loans
made by the U.S. Swingline Lender other than U.S. Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
U.S. Revolving Credit Lenders, and (c) with respect to the Multicurrency
Swingline Lender, such Defaulting Lender’s applicable Pro Rata Percentage of
outstanding applicable Multicurrency Swingline Loans made by the Multicurrency
Swingline Lender other than Multicurrency Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Multicurrency Revolving Credit Lenders.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States of
America, the United Kingdom, Australia, Ireland, any other nation or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” shall have the meaning assigned to such term in Section
9.04(j).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the







--------------------------------------------------------------------------------




13







purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include (i) endorsements for collection or deposit in
the ordinary course of business and (ii) Floor Plan Guarantees except to the
extent that they appear as debt on the balance sheet of Terex and its
consolidated Restricted Subsidiaries.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among Terex, the Subsidiaries
of Terex party thereto and the Collateral Agent for the benefit of the Secured
Parties.

“Guarantors” shall mean Terex and the Subsidiary Guarantors.

“Hazardous Materials” shall mean all explosive or radioactive materials,
substances or wastes, hazardous or toxic materials, substances or wastes,
pollutants, solid, liquid or gaseous wastes, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls (“PCBs”) or PCB-containing materials or equipment, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Hedging Agreement” shall mean any Interest Rate Protection Agreement or any
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“HMRC DT Treaty Passport Scheme” shall mean the HM Revenue & Customs double
taxation treaty passport scheme.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and Terex, among Terex, the applicable Borrower, the Administrative Agent
and each Incremental Term Lender and/or existing or additional Revolving Credit
Lender party thereto.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.27, to make Incremental Term Loans to one or
more Borrowers, as applicable.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

“Incremental Term Loan Repayment Date” shall mean each date regularly scheduled
for the payment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Assumption Agreement.

“Incremental Term Loans” shall mean term loans made by one or more Lenders to
one or more Borrowers pursuant to Section 2.01(c). Incremental Term Loans may be
made in the form of additional Term Loans or, to the extent permitted by Section
2.27 and provided for in the relevant Incremental Assumption Agreement, Other
Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances of any kind, (b) all
obligations of such person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such person upon which interest charges are
customarily paid, (d) all obligations of such person under conditional sale or
other title retention agreements relating to property or assets purchased by
such person, (e) all obligations of such person issued or assumed as the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease Obligations and Synthetic Lease
Obligations of such person, (i) all obligations of such person in respect of
interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging arrangements, (j) all obligations of
such person as an account party in respect of letters of credit and (k) all
obligations of such person as an account party in respect of bankers’
acceptances. The Indebtedness of any person shall include the Indebtedness of
any partnership in which such person is a general partner, to the extent such
Indebtedness is recourse to such person either expressly or by operation of law.
 Notwithstanding the foregoing, obligations of Terex or any Restricted
Subsidiary in respect of the sale or purported sale of Retained Recourse
Equipment Loans shall only be included as Indebtedness to the extent of the
Retained Recourse Amount thereof.

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.







--------------------------------------------------------------------------------




14







“Ineligible Assignee” shall mean (a) Terex or any Affiliate of Terex (other than
as expressly contemplated by Section 9.04(l)), (b) any natural person (or any
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, any natural person), (c) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof, or (d) a Person that at
the time of such assignment, is the subject of Sanctions.

“Information” shall have the meaning assigned to such term in Section 9.17.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to any Borrowing, and, in addition, the date of any prepayment of any Fixed Rate
Borrowing or conversion of any Eurocurrency Borrowing to an ABR Borrowing.

“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending seven days thereafter
(provided that the Borrowers, collectively, shall not be permitted to elect a
seven-day interest period more than one time a month) or on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (or 12 months
or less than a month, if agreed to by all applicable Lenders) (and, in the case
of an Alternative Currency Borrowing maturing or required to be repaid in less
than seven days, the date thereafter requested by the applicable Borrower and
agreed to by the Administrative Agent), as the applicable Borrower may elect,
(b) as to any ABR Borrowing, the period commencing on the date of such Borrowing
and ending on the earliest of (i) the next succeeding March 31, June 30,
September 30 or December 31, and (ii) the Revolving Credit Maturity Date or the
Term Loan Maturity Date, as applicable, and (c) as to any Fixed Rate Borrowing
bearing interest by reference to the Bank Bill Rate, the period commencing on
the date of such Borrowing and ending on the date (more than 7 but not more than
92 days thereafter) as the Australian Borrower may elect; provided, however,
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
 Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. Notwithstanding the
foregoing, the Interest Period with respect to the initial borrowing of the U.S.
Term Loans shall be a period commencing on the Closing Date and ending on April
28, 2017.

“Interpolated Rate” shall mean, in relation to the LIBO Rate, the EURIBO Rate or
the Bank Bill Rate for any Borrowing, the rate which results from interpolating
on a linear basis between: (a) (x) in the case of the LIBO Rate, the rate
appearing on the Reuters screen (or another commercially available source as
designated by the Administrative Agent from time to time) for the LIBO Rate, (y)
in the case of the EURIBO Rate, the rate appearing on the Reuters screen (or
another commercially available source as designated by the Administrative Agent
from time to time) for the EURIBO Rate, or (z) in the case of the Bank Bill
Rate, the BBSY Screen Rate (or if the BBSY Screen Rate ceases to be available,
such other source as the Administrative Agent may specify from time to time
after consultation with the Australian Borrower), in each case, for the longest
period (for which that rate is available) which is less than the Interest Period
for such Borrowing and (b) the rate appearing on such screen or other source, as
the case may be, for the shortest period (for which that rate is available)
which exceeds the Interest Period for such Borrowing, (x) in the case of the
LIBO Rate, as of approximately 11:00 a.m., London time, two Business Days prior
to, (y) in the case of the EURIBO Rate, as of approximately 11:00 a.m., London
time, two Target Days prior to, or (z) in the case of the Bank Bill Rate, as of
approximately 10:30 a.m., Sydney time, on the date of, the commencement of such
Interest Period.

 “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or
similar agreement or arrangement entered into in the ordinary course of business
of any Borrower or any Restricted Subsidiary and not solely for speculation.

“Irish Companies Act” shall mean the Companies Act 2014 of Ireland.

“Irish Loan Party” shall mean any Borrower or Guarantor that is organized under
Irish law or any of whose payments under any Loan Document would otherwise be
treated as having an Irish source for Irish tax purposes.

“Irish Qualifying Jurisdiction” shall mean:

(a)

a member state of the European Union (other than Ireland); or







--------------------------------------------------------------------------------




15










(b)

to the extent not a member state of the European Union, a jurisdiction with
which Ireland has entered into an Irish Tax Treaty that either has the force of
law by virtue of section 826(1) of the TCA or which will have the force of law
on completion of the procedures set out in section 826(1) of the TCA.

“Irish Qualifying Lender” shall mean a Lender which at the time the payment of
interest on the relevant Loan or Commitment is made, is, beneficially entitled
to the interest payable to that Lender by such Borrower and:

(a)

which is a bank carrying on a bona fide banking business in Ireland (for the
purposes of Section 246(3) of the TCA) and whose lending office is located in
Ireland;

(b)

which is a building society (as defined for the purposes of Section 256(1) of
the TCA) and which is carrying on a bona fide banking business in Ireland (for
the purposes of Section 246(3) of the TCA) and whose lending office is located
in Ireland; or

(c)

which is an authorised credit institution under the terms of Directive
2013/36/EU and has duly established a branch in Ireland having made all
necessary notifications to its home state competent authorities required
thereunder in relation to its intention to carry on banking business in Ireland
and such credit institution is recognised by the Revenue Commissioners in
Ireland as carrying on a bona fide banking business in Ireland (for the purposes
of Section 246(3) of the TCA) and whose lending office is located in Ireland; or

(d)

which is a body corporate:

(i)

which, by virtue of the law of an Irish Qualifying Jurisdiction, is resident in
the Irish Qualifying Jurisdiction for the purposes of tax and where that
jurisdiction imposes a tax that generally applies to interest receivable in that
jurisdiction by companies from sources outside that jurisdiction; or

(ii)

in receipt of interest under this Agreement which:

(A)

is exempted from the charge to Irish income tax pursuant to the terms of an
Irish Tax Treaty in force on the date the relevant interest is paid; or

(B)

would be exempted from the charge to Irish income tax pursuant to the terms of
an Irish Tax Treaty signed on or before the date on which the relevant interest
is paid but not in force on that date, assuming that treaty had the force of law
on that date;

provided that, in the case of both (i) and (ii) above, such body corporate does
not provide its commitment in connection with a trade or business which is
carried on in Ireland through a branch or agency in Ireland (tax residence to be
determined under the laws of that territory); or

(e)

which is a corporation that is incorporated in the U.S. and is taxed in the U.S.
on its worldwide income provided that such corporation does not provide its
commitment in connection with a trade or business which is carried on in Ireland
through a branch or agency in Ireland and confirms to Terex and the European
Borrower the jurisdiction in which it is tax resident (tax residence to be
determined under the laws of that territory); or

(f)

which is a U.S. limited liability company, where the ultimate recipients of the
interest payable to that limited liability company satisfy the requirements set
out in (d) or (e) above and the business conducted through the limited liability
company is so structured for market reasons and not for tax avoidance purposes,
provided that such limited liability company does not provide its commitment in
connection with a trade or business which is carried on by it in Ireland through
a branch or agency in Ireland and confirms to Terex and the European Borrower
the jurisdiction in which it is tax resident (tax residence to be determined
under the laws of that territory); or

(g)

which is a body corporate:

(i)

which advances money in the ordinary course of a trade which includes the
lending of money and whose lending office is located in Ireland; and

(ii)

in whose hands any interest payable under this Agreement is taken into account
in computing the trading income of that body corporate; and







--------------------------------------------------------------------------------




16










(iii)

which has complied with the notification requirements set out in Section
246(5)(a) of the TCA; or

(h)

which is a qualifying company (within the meaning of Section 110 of the TCA) and
whose lending office is located in Ireland; or

(i)

which is an investment undertaking (within the meaning of Section 739B of the
TCA) and whose lending office is located in Ireland; or

(j)

which is an Irish Treaty Lender; or

(k)

which is an exempt approved scheme within the meaning of Section 774 of the TCA
and whose lending office is located in Ireland.

 “Irish Treaty Lender” shall mean a Lender other than a Lender falling within
paragraph (d), (e) or (f) of the definition of Irish Qualifying Lender which is
beneficially entitled to the interest payable to it by such Borrower, is treated
as a resident of an Irish Treaty State for the purposes of an Irish Tax Treaty
which makes provision for full exemption from tax imposed by Ireland on interest
and income from debt claims and does not carry on a business in Ireland through
a permanent establishment (as defined in the relevant Irish Tax Treaty) with
which that Lender’s participation in this Agreement is effectively connected and
which, subject to the completion of procedural formalities, is entitled to
exemption from Irish tax on interest or income from debt claims under an Irish
Tax Treaty.

“Irish Treaty State” shall mean a jurisdiction having a double taxation
agreement (an “Irish Tax Treaty”) with Ireland which is in effect and makes
provision for full exemption, or full refund, from tax imposed by Ireland on
interest and income from debt claims.

“Issuing Bank” shall mean, as the context may require, (a) any Lender that may
become an Issuing Bank pursuant to Section 2.23(i) or 2.26, with respect to
Letters of Credit issued by such Lender, and (b) with respect to each Existing
Letter of Credit, the Lender that issued such Existing Letter of Credit.

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).

“ITA” shall mean the United Kingdom’s Income Tax Act 2007.

“Joint Bookrunners” shall mean, collectively, Credit Suisse Securities (USA) LLC
and Barclays Bank PLC, in their capacities as joint lead arrangers and joint
bookrunners, and Commerzbank Aktiengesellschaft, Credit Agricole Corporate and
Investment Bank, Deutsche Bank Securities Inc., HSBC Securities (USA) Inc. and
Morgan Stanley Senior Funding, Inc., in their capacities as joint bookrunners.

“Judgment Currency” shall have the meaning assigned to such term in Section
9.16(b).

“JV Finco” shall mean a special purpose entity, in which Terex or a Restricted
Subsidiary owns an Equity Interest, with the balance owned by one or more
financial institutions, formed primarily for the purpose of financing purchases
by customers of Terex and the Restricted Subsidiaries of goods and services
offered by Terex and its Subsidiaries.

“Konecranes” shall mean Konecranes Plc, a Finnish public company limited by
shares.

“Latest Maturity Date” on any date shall mean the latest maturity date
applicable on such date to Term Loans (including Incremental Term Loans and
Other Term Loans).

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.  An L/C Disbursement shall be a “U.S. L/C
Disbursement” if made in respect of a U.S. Letter of Credit and a “Multicurrency
L/C Disbursement” if made in respect of a Multicurrency Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the U.S. L/C Exposure and
(b) the Multicurrency L/C Exposure.

“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).







--------------------------------------------------------------------------------




17







“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01
(other than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Acceptance or pursuant
to an Incremental Assumption Agreement. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lenders.

“Letter of Credit” shall mean (a) any letter of credit issued pursuant to
Section 2.23 and (b) any Existing Letter of Credit.  A Letter of Credit shall be
a “U.S. Letter of Credit” if issued or deemed issued under the U.S. Revolving
Credit Commitments and shall be a “Multicurrency Letter of Credit” if issued or
deemed issued under the Multicurrency Revolving Credit Commitments.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period denominated in a currency other than Euro, the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is two Business Days prior to or, with respect to Eurocurrency
Borrowings denominated in Pounds, at approximately 11:00 a.m. (London time) on
the same day as, the beginning of the relevant Interest Period (as specified in
the applicable Borrowing Request) by reference to the Intercontinental Exchange
Benchmark Administration Ltd. rates for deposits in dollars or the relevant
Alternative Currency, as applicable (as set forth by any service selected by the
Administrative Agent that has been nominated by the Intercontinental Exchange
Benchmark Administration Ltd. (or any successor or substitute agency) as an
authorized information vendor for the purpose of displaying such rates), for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the Interpolated Rate. Notwithstanding the
foregoing, (i) except to the extent otherwise provided in the applicable
Incremental Assumption Agreement, the “LIBO Rate” in respect of any Interest
Period applicable to any Term Borrowings will be deemed to be 0.75% per annum if
the LIBO Rate for such Interest Period calculated pursuant to the foregoing
provisions would otherwise be less than 0.75% per annum and (ii) if the LIBO
Rate applicable to any Revolving Loan for any Interest Period, determined as
provided above, would otherwise be less than zero, then the LIBO Rate applicable
to such Revolving Loan for such Interest Period will be deemed to be zero.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Limited Condition Acquisition” shall mean a Permitted Acquisition, including by
means of a merger, amalgamation or consolidation, by Terex or one or more of its
Restricted Subsidiaries, the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by Terex or one or more of its
Restricted Subsidiaries to the seller or target in the event financing to
consummate the acquisition is not obtained as contemplated by the definitive
acquisition agreement.

“Limited Condition Representations” shall mean the representations and
warranties set forth in Sections 3.01 (other than clause (c) thereof), 3.02
(other than clause (b)(iii) thereof), 3.03, 3.11, 3.12, 3.19, 3.22 and 3.23.

“Limited Recourse Receivables Financing” shall mean a receivables financing with
a customary market structure and with limited or no recourse to any Loan Party
or any Restricted Subsidiary, other than through the provision of undertakings
that are customary in receivables securitization or receivables financing
transactions.  A transaction will be considered to be a Limited Recourse
Receivables Financing if treated as a true sale of the related receivables for
accounting purposes, even if the financing provider has limited or partial
recourse to any Loan Party or any Restricted Subsidiary.

“Loan Documents” shall mean this Agreement, the Security Documents, each
Borrowing Subsidiary Agreement, each Borrowing Subsidiary Termination, each
Incremental Assumption Agreement and each Loan Modification Agreement.

“Loan Modification Agreement” shall mean a loan modification agreement in form
and substance reasonably satisfactory to the Administrative Agent, Terex, each
applicable Borrower, each applicable Guarantor and one or more Accepting
Lenders.

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 2.30(a).

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

“Local Time” shall mean, in relation to any Borrowing by (a) Terex, New York
City time, (b) the U.K. Borrower or the European Borrower, London time, and
(c) the Australian Borrower, Melbourne time.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.







--------------------------------------------------------------------------------




18







“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, prospects or condition, financial or otherwise, of
Terex and the Restricted Subsidiaries, taken as a whole, (b) material impairment
of the ability of the Loan Parties to perform their obligations under the Loan
Documents or (c) material impairment of the rights of, remedies of or benefits
available to the Lenders under any Loan Document.

“Material First Tier Non-U.S. Subsidiary” shall mean (a) any Non-U.S. Subsidiary
listed on Schedule 1.01(d) and (b) each other first tier Non-U.S. Subsidiary of
Terex or a Subsidiary Guarantor which, as of the last day of any fiscal quarter,
satisfies either of the following tests:

(i)

such Non-U.S. Subsidiary’s total tangible assets (after intercompany
eliminations) exceeds 3% of consolidated total tangible assets of Terex and its
Subsidiaries; or

(ii)

such Non-U.S. Subsidiary’s revenue for the last twelve months ending as of the
last day of such fiscal quarter exceeds 3% of the revenue for the last twelve
months ending as of the last day of such fiscal quarter of Terex and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Material Owned Real Property” shall mean real property located in the United
States of America which is owned by Terex or a Subsidiary Guarantor with a fair
market value in excess of $10,000,000.

“Material U.S. Restricted Subsidiary” shall mean a U.S. Subsidiary (other than
an Excluded Subsidiary) that is a Restricted Subsidiary and that either (a) is
an obligor (by Guarantee or otherwise) in respect of Indebtedness for borrowed
money in an aggregate principal amount in excess of $25,000,000 at any time
outstanding or (b) as of the last day of any fiscal quarter, satisfies either of
the following tests:

(i)

such Subsidiary’s total tangible assets (after intercompany eliminations)
exceeds 3% of consolidated total tangible assets of Terex and its Subsidiaries;
or

(ii)

such Subsidiary’s revenue for the last twelve months ending as of the last day
of such fiscal quarter exceeds 3% of the revenue for the last twelve months
ending as of the last day of such fiscal quarter of Terex and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP;

provided, that, if on the last day of any fiscal quarter of Terex, U.S.
Subsidiaries that are Restricted Subsidiaries and that on such date are not
otherwise Loan Parties shall in the aggregate have either combined consolidated
total tangible assets in excess of 10% of the consolidated total tangible assets
of Terex and its Subsidiaries or combined consolidated revenues for the last
twelve month period ending on such date in excess of 10% of the consolidated
revenues of Terex and its Subsidiaries for such period, in each case on a
consolidated basis in accordance with GAAP, then Terex shall promptly cause one
or more of such Subsidiaries to become Loan Parties so that neither of such
thresholds is exceeded. Notwithstanding the foregoing, a Specified Subsidiary
shall not become a Material U.S. Restricted Subsidiary pursuant to clause (a) of
this definition as a result of any obligations in respect of borrowed money
existing on the Closing Date (including the New Senior Notes and any Refinancing
Indebtedness in respect thereof).

“MHPS Sale” shall mean the disposition by Terex, pursuant to the Stock and Asset
Purchase Agreement dated May 16, 2016 (the “MHPS Purchase Agreement”), between
Terex and Konecranes, of the Business (as defined in the MHPS Purchase
Agreement) to Konecranes for aggregate consideration consisting of 19,600,000
newly issued Class B shares of Konecranes (the “MHPS Share Consideration”) and
approximately $595,000,000 and €200,000,000 in cash (subject to adjustment as
provided for in the MHPS Purchase Agreement), which was consummated on January
4, 2017.

“MHPS Share Consideration” shall have the meaning assigned to such term in the
definition of “MHPS Sale”.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean the Material Owned Real Properties with
respect to which a Mortgage is executed and delivered in accordance with Section
5.11.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to Section
5.11, each substantially in the form of Exhibit E.

“Multicurrency Contract Loan Commitment” shall mean the commitment of a
Revolving Credit Lender to make Multicurrency Contract Loans pursuant to Section
2.29.







--------------------------------------------------------------------------------




19







“Multicurrency Contract Loan Exposure” shall mean, at any time, the aggregate
principal amount of all outstanding Multicurrency Contract Loans at such time.

“Multicurrency L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit denominated in
dollars at such time, (b) the Dollar Equivalent of the aggregate undrawn amount
of all outstanding Multicurrency Letters of Credit denominated in Alternative
Currencies at such time, (c) the aggregate principal amount of all L/C
Disbursements in respect of Multicurrency Letters of Credit denominated in
dollars that have not yet been reimbursed at such time and (d) the Dollar
Equivalent of the aggregate principal amount of all L/C Disbursements in respect
of Multicurrency Letters of Credit denominated in Alternative Currencies that
have not yet been reimbursed at such time. The Multicurrency L/C Exposure of any
Revolving Credit Lender at any time shall mean its Pro Rata Percentage of the
total Multicurrency L/C Exposure at such time.

“Multicurrency Revolving Credit Borrowing” shall mean a Borrowing comprised of
Multicurrency Revolving Loans.

“Multicurrency Revolving Credit Commitment” shall mean, with respect to each
Multicurrency Revolving Credit Lender, the commitment of such Multicurrency
Revolving Credit Lender to make Multicurrency Revolving Loans and to acquire
participations in Multicurrency L/C Disbursements hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Multicurrency Revolving Credit Lender assumed its Multicurrency Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Multicurrency Revolving Credit Lender pursuant to
Section 9.04. The aggregate principal amount of the Multicurrency Revolving
Credit Commitments on the Closing Date is $225,000,000.

“Multicurrency Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the sum of (a) the aggregate principal amount of all outstanding
Multicurrency Revolving Loans of such Lender at such time denominated in
dollars, (b) the Dollar Equivalent of the aggregate principal amount of all
outstanding Multicurrency Revolving Loans of such Lender that are Alternative
Currency Loans at such time and (c) the aggregate amount of such Lender’s
Multicurrency L/C Exposure and Multicurrency Swingline Exposure at such time.

“Multicurrency Revolving Credit Lender” shall mean a Lender with a Multicurrency
Revolving Credit Commitment or an outstanding Multicurrency Revolving Loan.

“Multicurrency Revolving Loans” shall mean the revolving loans made by the
Multicurrency Revolving Credit Lenders to a Borrower pursuant to clause (ii) of
Section 2.01(b).  Multicurrency Revolving Loans may be denominated in dollars or
Alternative Currencies.

“Multicurrency Swingline Commitment” shall mean the commitment of the
Multicurrency Swingline Lender to make loans pursuant to Section 2.22.

“Multicurrency Swingline Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all outstanding Multicurrency Swingline Loans at
such time denominated in dollars and (b) the Dollar Equivalent of the aggregate
principal amount of all outstanding Multicurrency Swingline Loans that are
Alternative Currency Loans at such time. The Multicurrency Swingline Exposure of
any Multicurrency Revolving Credit Lender at any time shall equal its Pro Rata
Percentage of the aggregate Multicurrency Swingline Exposure at such time.

“Multicurrency Swingline Lender” shall mean any Lender (or its Affiliate)
designated as such by Terex with the consent of the Administrative Agent (which
shall not be unreasonably withheld or delayed) and such Lender, and its
successors and assigns, in its capacity as lender of Multicurrency Swingline
Loans hereunder.

“Multicurrency Swingline Loan” shall mean any loan made by the Multicurrency
Swingline Lender pursuant to its Multicurrency Swingline Commitment.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (excluding,
for the avoidance of doubt, the MHPS Sale and excluding any sale of MHPS Share
Consideration), the cash proceeds (including cash proceeds subsequently received
(as and when received) in respect of non-cash consideration initially received
and including all insurance settlements and condemnation awards in excess of
$15,000,000 from any single event or series of related events), net of (i)
transaction expenses (including reasonable broker’s fees or commissions, legal
fees, accounting fees, investment banking fees and other professional fees,
transfer and similar taxes and Terex’s good faith estimate of income taxes paid
or payable in connection with the receipt of such cash proceeds), (ii) amounts
provided as a reserve, in accordance with GAAP, including pursuant to any escrow
arrangement, against any liabilities under any indemnification obligations
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts







--------------------------------------------------------------------------------




20







are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) in the case of insurance settlements and condemnation awards,
amounts previously paid by Terex and its Restricted Subsidiaries to replace or
restore the affected property, and (iv) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by the asset sold in such Asset Sale and is required to
be repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such asset); provided, however, that if (A) Terex shall deliver a
certificate of a Financial Officer to the Administrative Agent at the time of
receipt thereof setting forth Terex’s intent to reinvest such proceeds in
productive assets of a kind then used or usable in the business of Terex and its
Restricted Subsidiaries within 365 days of receipt of such proceeds and (B) no
Default or Event of Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used at the end of such 365-day period, at which time such
proceeds shall be deemed to be Net Cash Proceeds, and (b) with respect to any
issuance or disposition of Indebtedness, the cash proceeds thereof, net of all
taxes and customary fees, commissions, costs and other expenses (including
reasonable broker’s fees or commissions, legal fees, accounting fees, investment
banking fees and other professional fees, and underwriter’s discounts and
commissions) incurred in connection therewith.

“New Lender” shall mean any Lender which becomes a party to this Agreement after
the date of this Agreement.

“New Senior Notes” shall mean the 5.625% Senior Notes due 2025 issued on the
Closing Date by Terex pursuant to the New Senior Notes Indenture in an initial
aggregate principal amount of $600,000,000.

“New Senior Notes Indenture” shall mean the indenture, dated as of the Closing
Date, among Terex, the guarantors identified therein and HSBC Bank USA, National
Association, as trustee, as supplemented and amended from time to time in
accordance with the requirements thereof and hereof, pursuant to which the New
Senior Notes were issued.

“New Senior Notes Issuance” shall mean the issuance by Terex of the New Senior
Notes.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-U.S. Base Rate” shall have the meaning assigned to such term in the
definition of the term “Non-U.S. Base Rate Loans”.

“Non-U.S. Base Rate Loans” shall mean Loans in any Alternative Currency the rate
of interest applicable to which is based upon the rate of interest per annum
maintained by the Administrative Agent as the rate of interest (in the absence
of a Fixed Rate) determined by it with the approval of a majority in interest of
the Lenders participating in such Loan to be the average rate charged to
borrowers of similar quality as the applicable Borrower of such Loans in such
Alternative Currency (the “Non-U.S. Base Rate”). Notwithstanding anything to the
contrary contained herein, Loans may be made or maintained as Non-U.S. Base Rate
Loans only to the extent specified in Section 2.02(f), 2.08 or 2.15.

“Non-U.S. Benefit Event” shall mean, with respect to any Non-U.S. Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Non-U.S.
Pension Plan or to appoint a trustee or similar official to administer any such
Non-U.S. Pension Plan, or alleging the insolvency of any such Non-U.S. Pension
Plan and (d) the incurrence of any liability in excess of $25,000,000 (or the
Dollar Equivalent thereof in another currency) by Terex or any of its
Subsidiaries under applicable law on account of the complete or partial
termination of such Non-U.S. Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and could reasonably be expected to
result in the incurrence of any liability by Terex or any of its Subsidiaries,
or the imposition on Terex or any of its Subsidiaries of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, in each case
in excess of $25,000,000 (or the Dollar Equivalent thereof in another currency).

“Non-U.S. Lender” shall mean any Lender that not a U.S. Person.

“Non-U.S. Pension Plan” shall mean any “employee pension benefit plan” as
defined in Section 3(2) of ERISA maintained or contributed to by Terex or any
Subsidiary or with respect to which any such entities could reasonably be
expected to have any current, future or contingent liability or responsibility,
that is not subject to United States law and is maintained for or contributed to
on behalf of employees whose principal place of employment is outside the United
States.

“Non-U.S. Subsidiary” shall mean any Subsidiary that is not a U.S. Subsidiary.







--------------------------------------------------------------------------------




21







“North Atlantic Guarantee Agreement” shall mean the North Atlantic Guarantee
Agreement, substantially in the form of Exhibit F, among the U.K. Borrower, the
European Borrower and the Collateral Agent for the benefit of the Secured
Parties.

“Obligations” shall mean all obligations defined as “Obligations” in any of the
Security Documents. Notwithstanding the foregoing, the term “Obligations” as
used herein and in any other Loan Document shall exclude Excluded Swap
Obligations.

“OFAC” shall have the meaning assigned to such term in Section 3.23(a).

“Other Connection Taxes” shall mean, with respect to any recipient, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall have the meaning assigned to such term in Section 2.20(b).

“Other Term Loans” shall have the meaning assigned to such term in Section
2.27(a).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f)(ii).

“Participating Member State” shall mean any member state of the European Union
that has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Payment Location” shall mean an office, branch or other place of business of
any Borrower.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

“Performance Letter of Credit” shall mean (a) each Letter of Credit listed on
Schedule 1.01(c) and identified as a “Performance Letter of Credit” and (b) each
Letter of Credit issued after the Closing Date if (i) the applicable Borrower
identifies such Letter of Credit at the time it requests the same as a
Performance Letter of Credit and (ii) such Letter of Credit requires payment by
the Issuing Bank only in the event that the applicable Borrower fails to perform
a nonfinancial contractual obligation.  In the event the Administrative Agent
reasonably determines that the Board or any other relevant Governmental
Authority would determine that a Letter of Credit previously identified as a
Performance Letter of Credit should be considered instead as a financial standby
letter of credit, then such a Letter of Credit will cease to qualify as a
Performance Letter of Credit from and after the date of notice of such
determination by the Administrative Agent to Terex.

“Permitted Acquisitions” shall mean acquisitions (in a single transaction or a
series of related transactions) of not less than 50.1% of the outstanding Equity
Interests of any corporation, partnership, a division of any corporation or any
similar business unit (or of all or substantially all the assets and business of
any of the foregoing) engaged in a Related Business, so long as Terex shall have
delivered to the Administrative Agent a certificate certifying that at the time
of and immediately after giving effect to such acquisition and the financing
therefor, no Default or Event of Default shall have occurred and be continuing.

“Permitted Amendments” shall have the meaning assigned to such term in Section
2.30(b).

“Permitted Investments” shall mean:

(a)

direct obligations of the United States of America or by any of its agencies or
instrumentalities, in each case maturing within ten years from the date of
acquisition thereof;

(b)

direct obligations of any State of the United States of America (or any
political subdivision or public instrumentality thereof), domestic or foreign
corporations, or domestic or foreign commercial banking institutions having, at
such date of acquisition, a rating of at least “A” by S&P or “A2” by Moody’s, in
each case maturing within eighteen months from the date of acquisition thereof;

(c)

investments in commercial paper and variable rate notes maturing within one year
from the date of acquisition thereof and having, at such date of acquisition,
the highest short-term credit rating obtainable from S&P or from Moody’s;







--------------------------------------------------------------------------------




22










(d)

investments in certificates of deposit, banker’s acceptances and time deposits
maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market, checking or demand deposit
accounts issued or offered by, (i) the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof or (ii) a commercial banking institution organized
and located in a country recognized by the United States of America, in each
case that has a combined capital and surplus and undivided profits of not less
than $250,000,000 (or the Dollar Equivalent thereof in another currency);

(e)

repurchase obligations with a term of not more than ninety days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above;

(f)

(i) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above or
(ii) enhanced yield funds or European money market funds having, at such date of
acquisition, a rating of at least “A” by S&P or “A2” by Moody’s and that
are capable of being fully liquidated at their respective net asset values at
any time within ten Business Days;

(g)

deposits by one or more of Terex’s Subsidiaries with the European Borrower and
Terex, and deposits by Terex with the European Borrower, in each case, for cash
management purposes in the ordinary course of business;

(h)

dollars, Euros or the currency of any country having a long-term credit rating
of at least “A” by S&P or “A2” by Moody’s and any other foreign currency held by
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business; and

(i)

other short-term investments utilized by Non-U.S. Subsidiaries in accordance
with normal investment practices for cash management.

“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
other business entity or government, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Terex or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds” and “£” shall mean pounds sterling in lawful currency of the
United Kingdom.

“PPSA” shall mean the Personal Property Securities Act 2009 (Cth).

“Prime Rate” shall have the meaning assigned to such term in the definition of
the term “Alternate Base Rate”.

“Pro Rata Percentage” shall mean, with respect to the U.S. Revolving Credit
Commitment or the Multicurrency Revolving Credit Commitment, as the case may be,
of any Revolving Credit Lender at any time, the percentage of the aggregate
amount of the Total U.S. Revolving Credit Commitment or the Total Multicurrency
Revolving Credit Commitment, respectively, represented by such Lender’s U.S.
Revolving Credit Commitment or Multicurrency Revolving Credit Commitment.

“Program Receivables” shall mean all Trade Receivables and Equipment Receivables
originated and owned by Terex or any Restricted Subsidiary and sold pursuant to
a Receivables Program.

“Purchase Money Indebtedness” shall mean any Indebtedness of a person to any
seller or other person incurred to finance the acquisition (including in the
case of a Capital Lease Obligation or Synthetic Lease Obligation, the lease) of
any after acquired real or personal tangible property or assets related to the
business of Terex or its Restricted Subsidiaries and which is incurred
substantially concurrently with such acquisition and is secured only by the
assets so financed.

“Receivables Program” shall mean, collectively, (a) the sale of, or transfer of
interests in, Program Receivables to Finsub, directly or indirectly, in exchange
for consideration equal to the fair market value of such Program Receivables
(i.e., a “true sale”), (b) the sale of, or transfer of interests in, such
Program Receivables by Finsub to special purpose trusts or other funding
vehicles which are not Affiliates of Terex and (c) other sales or transfers of
Program Receivables pursuant to a Limited Recourse Receivables Financing;
provided, in each case, that recourse to any Loan Party or any Restricted
Subsidiary in connection with such transactions is limited to the extent
customary for similar transactions.

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(m).







--------------------------------------------------------------------------------




23







“Register” shall have the meaning given such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Business” shall mean any business that is the same, similar or
otherwise reasonably related, ancillary or complementary to the businesses of
Terex and its Restricted Subsidiaries on the Closing Date.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the environment.

“Remedial Action” shall mean (a) “remedial action” as such term is defined in
the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, (i) or
(ii) above.

“Repayment Dates” shall mean the U.S. Term Loan Repayment Dates and, unless the
context shall otherwise require, shall include any Incremental Term Loan
Repayment Dates.

“Repricing Transaction” shall mean (a) any prepayment or repayment of any Term
Loans with the proceeds of, or any conversion of, any Term Loans into other bank
loans (including any additional loans made under this Agreement pursuant to
Section 2.27) for the purpose of prepaying, repaying or replacing all or any of
the Term Loans and having or resulting in an initial yield (calculated by the
Administrative Agent using the same methodology described in Section 2.27(b))
less than the yield (calculated by the Administrative Agent as aforesaid) of the
Loans being prepaid, repaid or replaced or (b) any amendment to this Agreement,
the purpose of which is to reduce the yield of all or any of the Term Loans.

“Required Lenders” shall mean, at any time, Lenders having outstanding Loans
(excluding Swingline Loans), L/C Exposure, Swingline Exposure and unused
Revolving Credit Commitments and Term Loan Commitments representing more than
50% of the sum of all Loans outstanding (excluding Swingline Loans), L/C
Exposure, Swingline Exposure and unused Revolving Credit Commitments and Term
Loan Commitments at such time; provided, however, that the Revolving Loans, L/C
Exposure, Swingline Exposure and unused Revolving Credit Commitments of any
Defaulting Lender shall be disregarded in the determination of Required Lenders
at any time, provided, further, that for purposes of declaring the Loans to be
due and payable pursuant to Article VII, the outstanding Contract Loans of the
Lenders shall be included in their respective Loans in determining the Required
Lenders.  Solely for purposes of determining the Required Lenders on any date,
any amounts denominated in an Alternative Currency shall be translated into
dollars at the Dollar Equivalent in effect on the most recent Calculation Date.

“Required Revolving Credit Lenders” shall mean, at any time, Revolving Credit
Lenders having outstanding Revolving Loans (excluding Swingline Loans), L/C
Exposure, Swingline Exposure and unused Revolving Credit Commitments
representing more than 50% of the sum of all Revolving Loans outstanding
(excluding Swingline Loans), L/C Exposure, Swingline Exposure and unused
Revolving Credit Commitments at such time; provided, however, that the Revolving
Loans, L/C Exposure, Swingline Exposure and unused Revolving Credit Commitments
of any Defaulting Lender shall be disregarded in the determination of Required
Revolving Credit Lenders at any time.  Solely for purposes of determining the
Required Revolving Credit Lenders on any date, any amounts denominated in an
Alternative Currency shall be translated into dollars at the Dollar Equivalent
in effect on the most recent Calculation Date.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement (or any other person reasonably acceptable to the
Administrative Agent).

“Restricted Subsidiary” shall mean each direct or indirect Subsidiary of Terex
that is not an Unrestricted Subsidiary.







--------------------------------------------------------------------------------




24







“Retained Recourse Amount” shall have the meaning assigned to such term in the
definition of the term “Retained Recourse Equipment Loans”.

“Retained Recourse Equipment Loans” shall mean Equipment Loans sold by Terex or
a Restricted Subsidiary to a person that is not an Affiliate of Terex in a
transaction (a) that is not part of the Receivables Program and (b) in which the
purchaser of such Equipment Loans (or its successors or assigns) has recourse to
Terex or a Restricted Subsidiary for all or a portion of the payment of such
Equipment Loans (with the aggregate amount of such recourse being referred to
herein as the “Retained Recourse Amount”).

“Revolving Credit Availability Period” shall mean the period commencing with the
Closing Date and ending on the Revolving Credit Maturity Date.

“Revolving Credit Borrowing” shall mean a Multicurrency Revolving Credit
Borrowing or a U.S. Revolving Credit Borrowing.

“Revolving Credit Commitment” shall mean a Multicurrency Revolving Credit
Commitment or a U.S. Revolving Credit Commitment.

 “Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of such Lender’s U.S. Revolving Credit Exposure and Multicurrency
Revolving Credit Exposure.

“Revolving Credit Lender” shall mean a Multicurrency Revolving Credit Lender or
a U.S. Revolving Credit Lender.

“Revolving Credit Maturity Date” shall mean the earlier of (i) January 31, 2022
and (ii) the date of termination in whole of the Revolving Credit Commitments
pursuant to Section 2.09 or Article VII.

“Revolving Loans” shall mean the U.S. Revolving Loans and the Multicurrency
Revolving Loans.

“S&P” shall mean S&P Global Ratings, or any successor thereto.

“Sale and Leaseback” shall have the meaning set forth in Section 6.03.

“Sanctions” shall have the meaning assigned to such term in Section 3.23(a).

“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the North Atlantic Guarantee Agreement and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.11.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Debt that is secured by Liens incurred under Section 6.02(b), (k) or (o) (or
Section 6.02(l) if in respect of the foregoing) on such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended on
or prior to such date; provided that to the extent any Permitted Acquisition or
Significant Asset Sale has occurred during the most recent period of four
consecutive fiscal quarters (or after the end of such period but on or prior to
the date of such determination), Consolidated EBITDA shall be determined for
such period of four consecutive fiscal quarters on a pro forma basis for such
occurrences in accordance with Section 1.05.

“Significant Asset Sale” shall mean the MHPS Sale and any other sale, transfer,
lease or other disposition by Terex or any Restricted Subsidiary to any person
other than Terex or a Restricted Subsidiary of all or substantially all of the
assets of, or a majority of the Equity Interests in, a person, or a division or
line of business or other business unit of a person if such person, division,
line of business or other business unit contributed (i) more than 7.5% of, (ii)
a negative EBITDA contribution of greater than 5% (on an absolute value basis)
of or (iii) a negative EBITDA contribution of greater than $8,500,000 to, the
Consolidated EBITDA of Terex and the Restricted Subsidiaries during the most
recent period of four consecutive fiscal quarters preceding the date of such
transaction for which financial statements are available.

“SPC” shall have the meaning assigned to such term in Section 9.04(j).

“Specified Subsidiary” shall mean each Subsidiary listed on Schedule 1.01(f).







--------------------------------------------------------------------------------




25







“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by any Governmental Authority to which banks are subject for any
category of deposits or liabilities customarily used to fund loans or by
reference to which interest rates applicable to Loans are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board (and for purposes of Regulation D,
Eurocurrency Loans denominated in dollars shall be deemed to constitute
Eurocurrency Liabilities (as defined in Regulation D of the Board)).  Loans
shall be deemed to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any other applicable law, rule or
regulation.  Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) that is, at the time any determination
is made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” shall mean any subsidiary of Terex.

“Subsidiary Borrowers” shall mean the U.K. Borrower, the European Borrower, the
Australian Borrower and any other Restricted Subsidiary designated as a
Subsidiary Borrower by Terex in accordance with Section 9.22.

“Subsidiary Guarantors” shall mean each person listed on Schedule 1.01(b) and
each other person that becomes party to the Guarantee and Collateral Agreement
as a Guarantor, and the permitted successors and assigns of each such person;
provided, that the term Subsidiary Guarantor shall exclude Excluded
Subsidiaries.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of § 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean a U.S. Swingline Commitment or a Multicurrency
Swingline Commitment.

“Swingline Exposure” shall mean at any time the sum of (a) the U.S. Swingline
Exposure and (b) the Multicurrency Swingline Exposure.

“Swingline Lender” shall mean (a) with respect to U.S. Swingline Commitments and
U.S. Swingline Loans, the U.S. Swingline Lender, and (b) with respect to
Multicurrency Swingline Commitments and Multicurrency Swingline Loans, the
Multicurrency Swingline Lender.

“Swingline Loans” shall mean the U.S. Swingline Loans and the Multicurrency
Swingline Loans.

“Swingline Multiple” shall mean $250,000, €250,000 or £250,000 or, in the case
of any other Alternative Currency, such amount as may be reasonably specified by
the Administrative Agent.

“Synthetic Lease” shall mean a lease of property or assets (other than
inventory) designed to permit the lessee (a) to claim depreciation on such
property or assets under U.S. tax law and (b) to treat such lease as an
operating lease or not to reflect the leased property or assets on the lessee’s
balance sheet under GAAP.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the sum of (a) the obligations of such person to pay rent or other amounts under
any Synthetic Lease which are attributable to principal and, without
duplication, (b) the amount of any purchase price payment under any Synthetic
Lease assuming the lessee exercises the option to purchase the leased property
at the end of the lease term.

“Target Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system is open for the settlement of
payments in Euro.

“Tax Authority” shall mean any revenue, customs, fiscal or governmental
authority competent to impose or collect any taxation (or any interest, fine,
surcharge or penalty relating thereto).

 “Tax Credit” shall mean a credit against, relief or remission for, or repayment
of, any Tax.







--------------------------------------------------------------------------------




26







“Tax Deduction” shall mean a deduction or withholding for or on account of Tax
from a payment under a Loan Document, other than a FATCA Deduction.

“Tax Payment” shall mean either (a) the increase in a payment made by any U.K.
Loan Party to a Lender under Section 2.31(b) (Tax Gross-Up) or by any Irish Loan
Party to a Lender under Section 2.32(b) (Tax Gross-Up) or (b) a payment under
Section 2.31(c) (Tax Indemnity) or Section 2.32(d) (Tax Indemnity).

“Taxes” shall mean all current or future taxes, duties, levies, imposts,
deductions, charges or withholdings (including backup withholdings) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“TCA” shall mean the Taxes Consolidation Act 1997 (as amended) of Ireland.

“Terex” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Terex Financial Services” means Terex Financial Services, Inc., a Delaware
corporation.

“Term Borrowing” shall mean a Borrowing comprised of U.S. Term Loans.

“Term Loan Commitments” shall mean the U.S. Term Loan Commitments and, unless
the context shall otherwise require, after the effectiveness of any Incremental
Term Loan Commitment, shall include such Incremental Term Loan Commitment.

“Term Loan Maturity Date” shall mean January 31, 2024.

“Term Loans” shall mean the U.S. Term Loans and, unless the context shall
otherwise require, shall include any Incremental Term Loans and any Other Term
Loans.

“Total Debt” shall mean, as of any date of determination, without duplication,
the aggregate principal amount of Indebtedness of Terex and its Restricted
Subsidiaries outstanding as of such date, determined on a consolidated basis
(other than Indebtedness of the type referred to in clauses (i) and (j) of the
definition of the term “Indebtedness”, except to the extent of any unreimbursed
drawings under Indebtedness of the type referred to in clause (j) of such
definition).  For purposes of calculating on any date (x) the Consolidated
Leverage Ratio, and (y) solely for purposes of Sections 2.13 and 6.11, the
Senior Secured Leverage Ratio, the amount of Total Debt on such date shall be
reduced by the amount, if any, that cash on the balance sheet of Terex and its
consolidated Restricted Subsidiaries on such date exceeds $5,000,000.

“Total Multicurrency Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Multicurrency Revolving Credit Commitments, as in effect
at such time.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.

“Total U.S. Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the U.S. Revolving Credit Commitments, as in effect at such time.

“Trade Receivables” shall mean all trade receivables and related security
(including all related contract rights, collections, records, lockboxes and bank
accounts in the name of or transferred to the name of Finsub, goods, security
deposits, guarantees and other agreements or arrangements (including all Liens)
supporting or securing payment of the Program Receivables) originated and owned
by Terex or any Restricted Subsidiary and sold pursuant to the Receivables
Program.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party and
the making of the borrowings hereunder, (b) the consummation of the Existing
Credit Agreement Refinancing and (c) the payment of related fees and expenses.

“Transferee” shall mean any transferee or assignee, including a participation
holder, of the Administrative Agent, any Lender or any Issuing Bank.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined and the currency in which such Loan or the Loans
comprising such Borrowing is denominated. For purposes hereof, the term “Rate”
shall include the Adjusted LIBO Rate, the Bank Bill Rate, the Alternate Base
Rate and the rate with respect to any Non-U.S. Base Rate Loan, and currency
shall include dollars and any Alternative Currency permitted hereunder.







--------------------------------------------------------------------------------




27







“UCC” shall mean the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“U.K. Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.  Notwithstanding the foregoing, for purposes of
Sections 2.20 and 2.31, the term “U.K. Borrower” shall include any other
Borrower under this Agreement that is organized under English law or any of
whose payments under any Loan Document would otherwise be treated as having a
United Kingdom source for United Kingdom tax purposes.

“U.K. Loan Party” shall mean any Loan Party that is organized under English law
or any of whose payments under any Loan Document would otherwise be treated as
having a United Kingdom source for United Kingdom tax purposes.

“U.K. Non-Bank Lender” shall mean:

(a)

a Lender (which falls within clause (a)(ii) of the definition of U.K. Qualifying
Lender) which is a party to this Agreement and which has provided a U.K. Tax
Confirmation to the Administrative Agent; and

(b)

an assignee which gives a U.K. Tax Confirmation in the Assignment and Acceptance
which it executes on becoming a party.

“U.K. Qualifying Lender” shall mean:

(a)

a Lender (other than a Lender within paragraph (b) below) which is beneficially
entitled to interest payable to that Lender in respect of a Loan and is:

(i)

a Lender:

(A)

that is a bank (as defined for the purpose of section 879 of the ITA) making a
Loan; or

(B)

in respect of a Loan by a person that was a bank (as defined for the purpose of
section 879 of the ITA) at the time that such Loan was made,

and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that Loan or would
be within such charge as respects such payments apart from Section 18A of the
CTA; or

(ii)

a Lender which is:

(A)

a company resident in the United Kingdom for United Kingdom tax purposes;

(B)

a partnership, each member of which is:

(1)

a company so resident in the United Kingdom; or

(2)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of Section 19 of the
CTA) the whole of any share of interest payable in respect of that Loan that
falls to it by reason of Part 17 of the CTA; or

(C)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that Loan in computing the chargeable profits
(within the meaning of Section 19 of the CTA) of that company; or

(iii)

a U.K. Treaty Lender; or

(b)

a building society (as defined for the purposes of section 880 of the ITA)
making a Loan.

“U.K. Tax Confirmation” shall mean a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender by the U.K. Borrower in
respect of a Loan is either:

(a)

a company resident in the United Kingdom for United Kingdom tax purposes; or

(b)

a partnership each member of which is:







--------------------------------------------------------------------------------




28










(i)

a company so resident in the United Kingdom; or

(ii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of Section 19 of the
CTA) the whole of any share of interest payable in respect of that Loan that
falls to it by reason of Part 17 of the CTA; or

(c)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that Loan in computing the chargeable profits
(within the meaning of Section 19 of the CTA) of that company.

“U.K. Treaty Lender” shall mean a Lender which, on the date a payment of
interest falls due under this Agreement:

(a)

is treated as a resident of a U.K. Treaty State for the purposes of the relevant
U.K. Tax Treaty;

(b)

does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender Loan is effectively connected; and

(c)

fulfills any conditions of the relevant U.K. Tax Treaty which must be fulfilled
for residents of the relevant U.K. Treaty State to be paid interest without the
deduction of United Kingdom Tax (assuming the completion of any procedural
formalities).

“U.K. Treaty State” shall mean a jurisdiction having a double taxation agreement
(a “U.K. Tax Treaty”) with the United Kingdom which makes provision for full
exemption from, or a full refund of, Taxes on interest imposed by the United
Kingdom.

“Unrestricted Subsidiary” shall mean each Subsidiary listed on Schedule 1.01(e),
and each other Subsidiary that is designated as an Unrestricted Subsidiary by
Terex pursuant to and in compliance with Section 6.13, in each case, unless and
until such Subsidiary is designated or redesignated as a Restricted Subsidiary
pursuant to and in compliance with Section 6.13. No Unrestricted Subsidiary may
own any Equity Interests of a Restricted Subsidiary.

 “U.S. Base Rate” shall mean, for any day in the jurisdiction of any Subsidiary
Borrower, a rate per annum equal to the greater of (a) the Prime Rate and
(b) the rate of interest determined from time to time by the Administrative
Agent as its base rate in effect at its principal office in such jurisdiction
for determining interest rates on commercial loans made in such jurisdiction and
denominated in dollars.

“U.S. Borrower” shall mean Terex and each other Subsidiary Borrower that is a
U.S. Subsidiary.

“U.S. Contract Loan Commitment” shall mean the commitment of a Revolving Credit
Lender to make U.S. Contract Loans pursuant to Section 2.29.

“U.S. Contract Loan Exposure” shall mean, at any time, the aggregate principal
amount of all outstanding U.S. Contract Loans at such time.

“U.S. L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding U.S. Letters of Credit at such time and (b) the
aggregate principal amount of all U.S. L/C Disbursements that have not yet been
reimbursed at such time. The U.S. L/C Exposure of any U.S. Revolving Credit
Lender at any time shall mean its Pro Rata Percentage of the total U.S. L/C
Exposure at such time.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Revolving Credit Borrowing” shall mean a Borrowing comprised of U.S.
Revolving Loans.

“U.S. Revolving Credit Commitment” shall mean, with respect to each U.S.
Revolving Credit Lender, the commitment of such U.S. Revolving Credit Lender to
make U.S. Revolving Loans and to acquire participations in U.S. L/C
Disbursements and U.S. Swingline Loans hereunder as set forth on Schedule 2.01,
or in the Assignment and Acceptance pursuant to which such U.S. Revolving Credit
Lender assumed its U.S. Revolving Credit Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such U.S. Revolving
Credit Lender pursuant to Section 9.04. The aggregate principal amount of the
U.S. Revolving Credit Commitments on the Closing Date is $225,000,000.







--------------------------------------------------------------------------------




29







“U.S. Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of (a) the aggregate principal amount of all outstanding U.S.
Revolving Loans of such Lender at such time and (b) the aggregate amount of such
Lender’s U.S. L/C Exposure and U.S. Swingline Exposure at such time.

“U.S. Revolving Credit Lender” shall mean a Lender with a U.S. Revolving Credit
Commitment or an outstanding U.S. Revolving Loan.

“U.S. Revolving Loans” shall mean the revolving loans made by the U.S. Revolving
Credit Lenders to Terex pursuant to clause (i) of Section 2.01(b). Each U.S.
Revolving Loan shall be denominated in dollars and shall be a Eurocurrency
Revolving Loan or an ABR Revolving Loan.

“U.S. Subsidiary” shall mean a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“U.S. Swingline Commitment” shall mean the commitment of the U.S. Swingline
Lender to make loans pursuant to Section 2.22.

“U.S. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding U.S. Swingline Loans. The U.S. Swingline
Exposure of any U.S. Revolving Credit Lender at any time shall equal its Pro
Rata Percentage of the aggregate U.S. Swingline Exposure at such time.

“U.S. Swingline Lender” shall mean (a) Credit Suisse AG, Cayman Islands Branch,
acting through any of its Affiliates or branches, or (b) any other Lender (or
its Affiliate) designated as such by Terex with the consent of the
Administrative Agent (which shall not be unreasonably withheld or delayed) and
such Lender, and its successors and assigns, in each case in its capacity as
lender of U.S. Swingline Loans hereunder.

“U.S. Swingline Loan” shall mean any loan made by the U.S. Swingline Lender
pursuant to its U.S. Swingline Commitment.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.20(f)(ii)(B)(3).

“U.S. Term Lender” shall mean a Lender with a U.S. Term Loan Commitment or an
outstanding U.S. Term Loan.

“U.S. Term Loan Commitment” shall mean, with respect to each U.S. Term Lender,
the commitment of such U.S. Term Lender to make U.S. Term Loans hereunder as set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such U.S. Term Lender assumed its U.S. Term Loan Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
U.S. Term Lender pursuant to Section 9.04. The total amount of the U.S. Term
Loan Commitments on the Closing Date is $400,000,000.

“U.S. Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a).

“U.S. Term Loan Upfront Fees” shall have the meaning assigned to such term in
Section 2.05(f).

“U.S. Term Loans” shall mean the U.S. Term Loans made by the U.S. Term Lenders
to Terex pursuant to Section 2.01(a) of this Agreement.  Each U.S. Term Loan
shall be a Eurocurrency Term Loan or an ABR Term Loan.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“VAT” shall mean:

(a)

any tax imposed in compliance with the European Council Directive of 28
November 2006 on the common system of value added tax; and

(b)

any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above or imposed elsewhere.

“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12(a) in any ECF Period to the extent that such prepayment
reduces the scheduled installments of principal due in respect of Term Loans in
any subsequent ECF Period.







--------------------------------------------------------------------------------




30







“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity or 100% of the ordinary voting power
or 100% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held by such person or one or more wholly
owned subsidiaries of such person or by such person and one or more wholly owned
subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall have the meaning assigned to such term in Section
2.20(g).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02.  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such Loan Document as amended, restated, supplemented or
otherwise modified from time to time, (b) any reference in this Agreement to any
law or regulation shall mean such law or regulation as amended, restated,
supplemented or otherwise modified from time to time, and (c) all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that if Terex notifies the
Administrative Agent that Terex wishes to amend any covenant in Article VI or
any related definition to eliminate the effect of any change in GAAP occurring
after the date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies Terex that the Required Lenders wish to amend
Article VI or any related definition for such purpose), then Terex’s and its
 Restricted Subsidiaries’ compliance with such covenant shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to Terex and the Required Lenders.
 Notwithstanding anything to the contrary herein, all accounting and financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under ASC 825 to
value any Indebtedness or other liabilities of any Loan Party at “fair value”,
as defined therein.

SECTION 1.03.  Exchange Rates.  On each Calculation Date, the Administrative
Agent shall determine the Exchange Rate as of such Calculation Date to be used
for calculating relevant Dollar Equivalent and Alternative Currency Equivalent
amounts. The Exchange Rates so determined shall become effective on such
Calculation Date, shall remain effective until the next succeeding Calculation
Date and shall for all purposes of this Agreement (other than any provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between the applicable currencies.

SECTION 1.04.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.05.  Pro Forma Calculations.  With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or
Significant Asset Sale occurs (and for purposes of determining whether an
acquisition is a Permitted Acquisition or would result in a Default or an Event
of Default), the Consolidated Leverage Ratio and Senior Secured Leverage Ratio
shall be calculated with respect to such period on a pro forma basis after
giving effect to such Permitted Acquisition or Significant Asset Sale
(including, without duplication, (a) all pro forma adjustments required by
Article 11 of Regulation S-X under the Securities Act of 1933, as amended, and
(b) pro forma adjustments for cost savings (net of continuing associated
expenses) to the extent such cost savings have been realized or are reasonably
expected to be realized within 12 months following such Permitted Acquisition or
Significant Asset Sale; provided that all such adjustments shall be reasonably
acceptable to the Administrative Agent and shall be set forth in a reasonably
detailed certificate of a Financial Officer of Terex), using, for purposes of
making such calculations, the historical financial statements of Terex and the
Restricted Subsidiaries which shall be reformulated as if such Permitted
Acquisition or Significant Asset Sale, and any other Permitted Acquisitions or
Significant Asset Sales that have been consummated during the period, had been
consummated on the first day of such period.

SECTION 1.06.  Irish Law Terms.  In this Agreement, where it relates to an Irish
Loan Party, references to “examiner” and “examinership” shall have the meaning
given to such terms in the Irish Companies Act.







--------------------------------------------------------------------------------




31










ARTICLE II

The Credits

SECTION 2.01.  Commitments and Loans. (a)  Subject to the terms and conditions
and relying upon the representations and warranties herein set forth, each U.S.
Term Lender agrees, severally and not jointly, to make U.S. Term Loans to Terex,
in dollars, on the Closing Date, in accordance with the terms hereof, in an
aggregate principal amount not to exceed its U.S. Term Loan Commitment.

(b)

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, (i) each U.S. Revolving Credit Lender agrees,
severally and not jointly, to make U.S. Revolving Loans to Terex, in dollars, at
any time and from time to time during the Revolving Credit Availability Period,
and until the earlier of the Revolving Credit Maturity Date and the termination
of the U.S. Revolving Credit Commitment of such U.S. Revolving Credit Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such U.S. Revolving Credit Lender’s U.S.
Revolving Credit Exposure exceeding such U.S. Revolving Credit Lender’s U.S.
Revolving Credit Commitment, and (ii) each Multicurrency Revolving Credit Lender
agrees, severally and not jointly, to make Multicurrency Revolving Loans to the
Borrowers, at any time and from time to time during the Revolving Credit
Availability Period, and until the earlier of the Revolving Credit Maturity Date
and the termination of the Multicurrency Revolving Credit Commitment of such
Multicurrency Revolving Credit Lender in accordance with the terms hereof, in
dollars (in the case of each Borrower), Euro, Pounds and any other Alternative
Currency (in the case of Terex, the European Borrower and the U.K. Borrower) and
Australian Dollars (in the case of the Australian Borrower) in an aggregate
principal amount at any time outstanding that will not result in (x) such
Multicurrency Revolving Credit Lender’s Multicurrency Revolving Credit Exposure
exceeding such Multicurrency Revolving Credit Lender’s Multicurrency Revolving
Credit Commitment or (y) the Aggregate Australian Dollar Revolving Credit
Exposure exceeding the Australian Dollar Sublimit.

(c)

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, if
such Lender has so committed pursuant to Section 2.27, to make Incremental Term
Loans to one or more Borrowers as shall be designated by Terex, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment and
otherwise on the terms and subject to the conditions set forth in any
Incremental Assumption Agreement to which such Lender may become a party.

(d)

Within the limits set forth in paragraph (b) of this Section 2.01 and subject to
the terms, conditions and limitations set forth herein, the Borrowers may
borrow, pay or prepay and reborrow Revolving Loans.  Amounts paid or prepaid in
respect of Term Loans may not be reborrowed.

SECTION 2.02.  Loans. (a)  Each Loan (other than Swingline Loans) shall be made
as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Term Loan Commitments or Revolving Credit
Commitments; provided, however, that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender).  Except for Loans deemed made pursuant to Section 2.02(f), the Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum (except with respect to any Incremental Term Loan, to the
extent otherwise provided in the applicable Incremental Assumption Agreement) or
(ii) equal to the remaining available balance of the applicable Commitments.

(b)

Subject to Sections 2.08 and 2.15, (i) each Dollar Borrowing made by any U.S.
Borrower shall be comprised entirely of ABR Loans or Eurocurrency Loans as such
U.S. Borrower may request pursuant to Section 2.03 and (ii) each Dollar
Borrowing made by a Subsidiary Borrower (other than a U.S. Borrower), and each
Alternative Currency Borrowing, shall be comprised entirely of Fixed Rate Loans.
Each Lender may at its option make any Loan (including any Alternative Currency
Loan) by causing any domestic or foreign branch or other Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided, however, that no Borrower shall
be entitled to request any Borrowing that, if made, would result in more than 20
Fixed Rate Borrowings outstanding hereunder at any time. For purposes of the
foregoing, Borrowings having different Interest Periods or denominated in
different currencies, regardless of whether they commence on the same date,
shall be considered separate Borrowings.

(c)

Except with respect to Loans made pursuant to Section 2.02(f), each Lender shall
make each Dollar Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 11:00 a.m., Local Time,
and the Administrative Agent shall, promptly upon receipt thereof, credit the
amounts so received to an account as designated by Terex on behalf of the
applicable Borrower in the







--------------------------------------------------------------------------------




32







applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders. Each Lender shall make each
Alternative Currency Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in the
jurisdiction of the applicable Alternative Currency as the Administrative Agent
may designate for such purposes not later than 11:00 a.m., Local Time, and the
Administrative Agent shall, promptly upon receipt thereof, credit the amounts so
received to an account as designated by the applicable Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(d)

Unless the Administrative Agent shall have received notice from a Lender prior
to the date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of any Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds in the applicable
currency (which determination shall be conclusive absent manifest error). If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

(e)

Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Interest Period with respect to any Fixed Rate Borrowing
that would end after the Revolving Credit Maturity Date, the Term Loan Maturity
Date or the Incremental Term Loan Maturity Date, as the case may be.

(f)

If any Issuing Bank shall not have received from any Borrower the payment
required to be made by it pursuant to Section 2.23(e) within the time specified
in such Section, such Issuing Bank will promptly notify the Administrative Agent
of the L/C Disbursement and the Administrative Agent will promptly notify each
U.S. Revolving Credit Lender or Multicurrency Revolving Credit Lender, as
applicable, of such L/C Disbursement and its Pro Rata Percentage thereof.  In
the case of Letters of Credit denominated in dollars, each applicable Revolving
Credit Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., Local Time, on such date (or, if
such Revolving Credit Lender shall have received such notice later than 12:00
(noon), Local Time, on any day, not later than 10:00 a.m., Local Time, on the
immediately following Business Day), an amount in dollars equal to such Lender’s
Pro Rata Percentage of such L/C Disbursement (it being understood that such
amount shall be deemed to constitute an ABR U.S. Revolving Loan or Multicurrency
Revolving Loan, as applicable, of such Lender and such payment shall be deemed
to have reduced the L/C Exposure), and the Administrative Agent will promptly
pay to the applicable Issuing Bank amounts so received by it from the Revolving
Credit Lenders. In the case of Letters of Credit denominated in Pounds, Euro or
Australian Dollars, each Multicurrency Revolving Credit Lender shall pay by wire
transfer of immediately available funds to the Administrative Agent not later
than 2:00 p.m., Local Time, on the immediately following Business Day, an amount
in such Alternative Currency equal to such Lender’s Pro Rata Percentage of such
L/C Disbursement (it being understood that such amount shall be deemed to
constitute an Alternative Currency Revolving Loan of such Lender and such
payment shall be deemed to have reduced the Multicurrency L/C Exposure), and the
Administrative Agent will promptly pay to the applicable Issuing Bank amounts so
received by it from the Revolving Credit Lenders. In the case of Letters of
Credit denominated in any Alternative Currency other than Pounds, Euro or
Australian Dollars, the Administrative Agent shall notify each Multicurrency
Revolving Credit Lender of the Dollar Equivalent of the L/C Disbursement and of
such Revolving Credit Lender’s Pro Rata Percentage thereof, and each Revolving
Credit Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., Local Time, on such date (or, if
such Revolving Credit Lender shall have received such notice later than 12:00
(noon), Local Time, on any day, not later than 10:00 a.m., Local Time, on the
immediately following Business Day), an amount in dollars equal to such Lender’s
Pro Rata Percentage of the Dollar Equivalent of such L/C Disbursement (it being
understood that such amount shall be deemed to constitute an ABR Multicurrency
Revolving Loan of such Lender and such payment shall be deemed to have reduced
the Multicurrency L/C Exposure), and the Administrative Agent will promptly pay
to the applicable Issuing Bank amounts so received by it from the Revolving
Credit Lenders. The Administrative Agent will promptly pay to the applicable
Issuing Bank any amounts received by it from any Borrower pursuant to Section
2.23(e) prior to the time that any Revolving Credit Lender makes any payment
pursuant to this paragraph (f); any such amounts received by the Administrative
Agent thereafter will be promptly remitted by the Administrative Agent to the
Revolving Credit Lenders that shall have made such payments and to the
applicable Issuing Bank, as their interests may appear. If any Revolving Credit
Lender shall not have made its Pro Rata Percentage of such L/C Disbursement
available to the Administrative Agent as provided above, such Lender and the
applicable Borrower severally agree to pay interest on such amount, for each day
from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is paid, to the
Administrative Agent for the account of the applicable Issuing Bank at (i) in
the case of







--------------------------------------------------------------------------------




33







any Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, a rate determined by the Administrative Agent to
represent its cost of overnight funds in the applicable currency, and for each
day thereafter, (A) if such L/C Disbursement is denominated in dollars, the
Alternate Base Rate, and (B) if such L/C Disbursement is denominated in an
Alternative Currency, the applicable Non-U.S. Base Rate.

SECTION 2.03.  Borrowing Procedure.  In order to request a Borrowing (other than
a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the applicable Borrower shall hand deliver
or fax to the Administrative Agent a duly completed Borrowing Request (or
telephone the Administrative Agent, promptly confirmed with a written and duly
completed Borrowing Request) (a) in the case of a Eurocurrency Borrowing (other
than an Alternative Currency Borrowing), not later than 12:00 (noon), Local
Time, three Business Days before a proposed Borrowing, (b) in the case of an
Alternative Currency Borrowing, not later than 12:00 (noon), Local Time, three
Business Days (or, in the case of an Alternative Currency Borrowing denominated
in Australian Dollars, four Business Days) before the date of the proposed
Borrowing and (c) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before a proposed Borrowing. Each Borrowing
Request (including a telephonic Borrowing Request) shall be irrevocable, shall
be signed by the applicable Borrower and shall specify the following
information: (i) whether such Borrowing is to be a Term Borrowing, a U.S.
Revolving Credit Borrowing or a Multicurrency Revolving Credit Borrowing, (ii)
if such Borrowing is to be a Multicurrency Revolving Credit Borrowing, whether
such Borrowing is to be a Dollar Borrowing or an Alternative Currency Borrowing;
(iii) if such Borrowing is to be denominated in dollars, whether it is to be a
Eurocurrency Borrowing or an ABR Borrowing; (iv) the date of such Borrowing
(which shall be a Business Day); (v) the number and location of the account to
which funds are to be disbursed (which shall be an account that complies with
the requirements of Section 2.02(c)); (vi) the amount of such Borrowing;
(vii) if such Borrowing is to be an Alternative Currency Borrowing, the
Alternative Currency of such Borrowing; and (viii) if such Borrowing is to be a
Fixed Rate Borrowing, the initial Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election is made as to whether a Revolving
Credit Borrowing is to be a U.S. Revolving Credit Borrowing or a Multicurrency
Revolving Credit Borrowing, then such Borrowing shall be deemed to be a U.S.
Revolving Credit Borrowing if denominated in dollars and a Multicurrency
Revolving Credit Borrowing if denominated in an Alternative Currency. If no
election as to the currency of a Borrowing is specified in any such notice, then
the requested Borrowing shall be denominated in dollars. If no election as to
the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing if denominated in dollars or a Fixed Rate
Borrowing if denominated in an Alternative Currency. If no Interest Period with
respect to any Fixed Rate Borrowing is specified in any such notice, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. The Administrative Agent shall promptly advise the applicable
Lenders of any notice given pursuant to this Section 2.03 (and the contents
thereof), of each Lender’s portion of the requested Borrowing and the account to
which Loans made in connection with the requested Borrowing are to be wired.

SECTION 2.04.  Evidence of Debt; Repayment of Loans. (a)  (i) Each Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender entitled thereto, on the Revolving Credit Maturity Date,
the then unpaid principal amount of each Revolving Loan made to such Borrower,
and (ii) Terex hereby unconditionally promises to pay to the Administrative
Agent (A) for the account of the U.S. Swingline Lender, the then unpaid
principal amount of each U.S. Swingline Loan, on the last day of the Interest
Period applicable to such Loan or, if earlier, on the Revolving Credit Maturity
Date, (B) for the account of the Multicurrency Swingline Lender, the then unpaid
principal amount of each Multicurrency Swingline Loan, on the last day of the
Interest Period applicable to such Loan or, if earlier, on the Revolving Credit
Maturity Date, and (C) for the account of each U.S. Term Lender entitled
thereto, the principal amount of each U.S. Term Loan of such U.S. Term Lender as
provided in Section 2.11(a).

(b)

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of each Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c)

The Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
each Borrower or any Guarantor and each Lender’s share thereof.

(d)

The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of any Borrower to repay the Loans made
to such Borrower in accordance with their terms.







--------------------------------------------------------------------------------




34










(e)

Any Lender may request that Loans made by it be evidenced by a promissory note.
In such event, the applicable Borrower shall execute and deliver to such Lender
a promissory note payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in substantially the form set forth
in Exhibit I-1, I-2 or I-3, as applicable, or otherwise in a form and substance
reasonably acceptable to the Administrative Agent and Terex.

SECTION 2.05.  Fees. (a)  Terex agrees to pay to each Lender in dollars, through
the Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Revolving Credit Commitment
of such Lender shall expire or be terminated as provided herein, a facility fee
(a “Facility Fee”) equal to 0.50% per annum on the total amount of the Revolving
Credit Commitments of such Lender (but not the L/C Commitments, the Swingline
Commitments or the Contract Loan Commitments, none of which commitments shall,
for the avoidance of doubt, reduce the Revolving Credit Commitments of such
Lender on which the Facility Fee shall be paid) during the preceding quarter (or
other period commencing on the Closing Date or ending with the Revolving Credit
Maturity Date or ending with the date on which the Revolving Credit Commitments
of such Lender shall expire or be terminated); provided, however, that if any
Revolving Credit Exposure remains outstanding following any such expiration or
termination of the Revolving Credit Commitments, the Facility Fees solely with
respect to such Revolving Credit Exposure shall continue to accrue for so long
as such Revolving Credit Exposure remains outstanding and shall be payable on
demand. All Facility Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days. The Facility Fee due to each Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the date on
which the Revolving Credit Commitment of such Lender shall expire or be
terminated as provided herein and there is not any remaining Revolving Credit
Exposure.

(b)

Terex agrees to pay to the Administrative Agent in dollars, for its own account,
the administrative fees from time to time agreed to in writing by the Borrowers
and the Administrative Agent (the “Administrative Agent Fees”).

(c)

Terex agrees to pay (i) to each U.S. Revolving Credit Lender and each
Multicurrency Revolving Credit Lender, through the Administrative Agent, on the
last Business Day of March, June, September and December of each year and on the
date on which the Revolving Credit Commitment of such Lender shall be terminated
as provided herein, a fee (an “L/C Participation Fee”) calculated on such
Lender’s Pro Rata Percentage of the daily aggregate U.S. L/C Exposure and
Multicurrency L/C Exposure, respectively (excluding the portion thereof
attributable to unreimbursed L/C Disbursements) during the preceding quarter (or
shorter period commencing with the date on which any L/C Exposure arises
hereunder or ending with the Revolving Credit Maturity Date or ending with the
date on which all Letters of Credit have been canceled or have expired and the
Revolving Credit Commitments of all Lenders shall have been terminated) at a
rate equal to (A) in the case of Performance Letters of Credit, 50% of the
Applicable Percentage from time to time used to determine the interest rate on
Revolving Credit Borrowings comprised of Fixed Rate Loans pursuant to Section
2.06, and (B) in the case of all other Letters of Credit, 100% of the Applicable
Percentage from time to time used to determine the interest rate on Revolving
Credit Borrowings comprised of Fixed Rate Loans pursuant to Section 2.06, and
(ii) to each Issuing Bank with respect to each Letter of Credit issued by it on
the last Business Day of March, June, September and December in each year and on
each date on which any Revolving Credit Commitment shall expire or be terminated
as set forth herein a fronting fee equal to 0.125% per annum (or such other
percentage as may be agreed upon by Terex and such Issuing Bank, with the
consent of the Administrative Agent, not to be unreasonably withheld or delayed)
on the amount of Letters of Credit issued by such Issuing Bank and outstanding
during the preceding quarter (or other period commencing on the date on which
any L/C Exposure arises hereunder or ending with the Revolving Credit Maturity
Date or ending with the date on which the Revolving Credit Commitments shall
expire or be terminated) (the “Issuing Bank Fees”). All L/C Participation Fees
and Issuing Bank Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days and shall be payable in dollars.

(d)

[Reserved]

(e)

[Reserved]

(f)

Terex agrees to pay to each U.S. Term Lender, through the Administrative Agent,
on the Closing Date, an upfront fee (the “U.S. Term Loan Upfront Fees”) equal to
0.25% of the U.S. Term Loan Commitment of such U.S. Term Lender on such date;
provided that each U.S. Term Lender may elect to effect its U.S. Term Loan
Upfront Fee in the form of original issue discount (by reducing the amount of
the U.S. Term Loan advanced by it in the amount of its U.S. Term Loan Upfront
Fee).

(g)

All Fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders,
except that the Issuing Bank Fees shall be paid directly to the applicable
Issuing Bank.  Once paid, none of the Fees shall be refundable under any
circumstances.







--------------------------------------------------------------------------------




35










SECTION 2.06.  Interest on Loans. (a)  Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing, including each U.S. Swingline
Loan, shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be) at a rate per annum
equal to the sum of (i) the Alternate Base Rate and (ii) the Applicable
Percentage for such Loans in effect from time to time.

(b)

Subject to the provisions of Section 2.07, each Non-U.S. Base Rate Loan,
including each Multicurrency Swingline Loan, shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days or, in
the case of Non-U.S. Base Rate Loans denominated in Pounds or Australian
Dollars, 365 or 366 days, as the case may be) at a rate per annum equal to the
sum of (i) the rate set forth in the definition of the term “Non-U.S. Base Rate
Loans” and (ii) the Applicable Percentage for ABR Revolving Loans in effect from
time to time.

(c)

Subject to the provisions of Section 2.07, the Loans comprising each Fixed Rate
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days or, in the case of Fixed Rate Loans
denominated in Pounds or Australian Dollars, 365 or 366 days, as the case may
be) at a rate per annum equal to the sum of (i) the Adjusted LIBO Rate (or, in
the case of Loans denominated in Australian Dollars, the Bank Bill Rate) for the
Interest Period in effect for such Borrowing and (ii) the Applicable Percentage
for such Loans in effect from time to time.

(d)

Interest on each Loan shall be payable (i) on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement and
(ii) in the currency in which such Loan is denominated. The applicable Alternate
Base Rate, Adjusted LIBO Rate or Bank Bill Rate for each Interest Period or day
within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.07.  Default Interest.  If any Borrower shall default in the payment
of the principal of or interest on any Loan made to such Borrower or any other
amount becoming due from such Borrower hereunder, by acceleration or otherwise,
or under any other Loan Document, such Borrower shall on demand from time to
time pay interest, to the extent permitted by law, on such defaulted amount to
but excluding the date of actual payment (after as well as before judgment)
(a) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to Section 2.06 plus 2%, (b) in the case of reimbursement
obligations with respect to L/C Disbursements owing in dollars, the rate
applicable to ABR Revolving Loans plus 2%, (c) in the case of reimbursement
obligations with respect to L/C Disbursements owing in Alternative Currencies,
the rate applicable to Non-U.S. Base Rate Loans that are Revolving Loans for the
applicable Alternative Currency plus 2% and (d) in the case of any interest
payable on any Loan or reimbursement obligation with respect to any L/C
Disbursement, any Facility Fee or other amount payable hereunder, at a rate per
annum equal to the rate applicable to ABR Loans (or, in the case of interest,
fees or amounts owing on account of obligations denominated in Alternative
Currencies, Non-U.S. Base Rate Loans) that are U.S. Term Loans or Revolving
Loans, as applicable, plus 2% (or, in the case of fees, reimbursements or any
such other amounts that do not relate to Term Loans or the Revolving Credit
Exposure, the Alternate Base Rate plus 3.00%).

SECTION 2.08.  Alternate Rate of Interest.  In the event, and on each occasion,
that (a) on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing, the Administrative Agent shall have
determined that (i) deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the relevant market, (ii) the
rates at which such deposits are being offered will not adequately and fairly
reflect the cost to any Lender of making or maintaining its Eurocurrency Loan
during such Interest Period, or (iii) reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the EURIBO Rate, or (b) before 5:00 p.m.
(Sydney time) on the Business Day after the first day of an Interest Period for
a Bank Bill Rate Borrowing, the Administrative Agent receives a notification
from a Lender or Lenders (whose Loans in a Bank Bill Rate Borrowing collectively
exceed 35% of the relevant Bank Bill Rate Borrowing) that as a result of market
circumstances not limited to it (whether or not those circumstances, or their
effect on any such Lender’s cost of funds, subsist on the date it becomes a
Lender), the cost to it of funding its portion of that Bank Bill Rate Borrowing
(from whatever source it may reasonably select) would be in excess of the Bank
Bill Rate, as the case may be, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice explaining such determination
or notification to the applicable Borrower and the Lenders. In the event of any
such determination by the Administrative Agent under paragraph (a), until the
Administrative Agent shall have advised such Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by such
Borrower for a Eurocurrency Borrowing denominated in dollars pursuant to Section
2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing and any
request by such Borrower for a Eurocurrency Borrowing denominated in any
Alternative Currency pursuant to Section 2.03 or 2.10 shall be deemed to be a
request for a Non-U.S. Base Rate Loan, and in the event of any such notification
to the Administrative Agent under paragraph (b), the Bank Bill Rate shall be the
rate reasonably determined by the relevant Lender or Lenders to be its or their
cost of funds, provided that if the Administrative Agent or the Australian
Borrower so requires, the Administrative Agent and the Australian Borrower shall
enter into negotiations (for a period of not more than thirty days) with a view
to agreeing a substitute basis for determining the rate of interest (and any
substitute basis of interest pursuant to this proviso shall only apply with the
prior consent of all the Lenders providing such Bank Bill Rate Loan and the
Australian Borrower, and then shall be binding on all such parties). Each
determination by the Administrative Agent or a Lender hereunder shall be
conclusive absent manifest error.







--------------------------------------------------------------------------------




36










SECTION 2.09.  Termination and Reduction of Commitments. (a)  The U.S. Term Loan
Commitments shall automatically terminate upon the making of the Term Loans on
the Closing Date.  Any Revolving Credit Commitments and the Swingline
Commitments shall automatically terminate on the Revolving Credit Maturity Date.
Any L/C Commitment shall automatically terminate on the earlier to occur of
(i) the termination of the Revolving Credit Commitments and (ii) the date that
is five Business Days prior to the Revolving Credit Maturity Date. Any
Incremental Term Loan Commitment shall terminate as provided in the applicable
Incremental Assumption Agreement.

(b)

Upon at least three Business Days’ prior irrevocable written or fax notice to
the Administrative Agent, Terex may at any time in whole permanently terminate,
or from time to time in part permanently reduce, the U.S. Term Loan Commitments,
the U.S. Revolving Credit Commitments or the Multicurrency Revolving Credit
Commitments; provided, however, that (i) each partial reduction of the U.S. Term
Loan Commitments, the U.S. Revolving Credit Commitments or the Multicurrency
Revolving Credit Commitments shall be in an integral multiple of $1,000,000 and
in a minimum amount of $5,000,000, (ii) the Total U.S. Revolving Credit
Commitment shall not be reduced to an amount that is less than the sum of (x)
the Aggregate U.S. Revolving Credit Exposure at the time and (y) the U.S.
Contract Loan Exposure at such time and (iii) the Total Multicurrency Revolving
Credit Commitment shall not be reduced to an amount that is less than the sum of
(x) the Aggregate Multicurrency Revolving Credit Exposure at the time and
(y) the Multicurrency Contract Loan Exposure at such time.  Notwithstanding
anything to the contrary contained in this Section 2.09(b), a termination notice
of the U.S. Term Loan Commitments, the U.S. Revolving Credit Commitments or the
Multicurrency Revolving Credit Commitments delivered by Terex may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by Terex (by written or fax notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(c)

Each reduction in the Term Loan Commitments or the Revolving Credit Commitments
of a Class hereunder shall be made ratably among the Lenders in accordance with
their applicable Commitments. Terex shall pay to the Administrative Agent for
the account of the applicable Lenders, on the date of each termination or
reduction of any Revolving Credit Commitments, the Facility Fees on the amount
of the Revolving Credit Commitments so terminated or reduced, accrued to but
excluding the date of such termination or reduction.

SECTION 2.10.  Conversion and Continuation of Borrowings.  Each Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 1:00 p.m., New York City time, one Business Day prior
to conversion, to convert any Eurocurrency Borrowing denominated in dollars into
an ABR Borrowing, (b) not later than 12:00 (noon), Local Time, three Business
Days prior to conversion or continuation (or in the case of a continuation of a
Fixed Rate Borrowing denominated in Australian Dollars, four Business Days prior
to continuation), to convert any ABR Borrowing into a Eurocurrency Borrowing
denominated in dollars or to continue any Fixed Rate Borrowing as a Fixed Rate
Borrowing in the same currency for an additional Interest Period, and (c) not
later than 12:00 (noon), Local Time, three Business Days prior to conversion (or
in the case of a conversion of a Fixed Rate Borrowing denominated in Australian
Dollars, four Business Days prior to conversion), to convert the Interest Period
with respect to any Fixed Rate Borrowing to another permissible Interest Period,
subject in each case to the following:

(i)

each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii)

if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii)

each conversion shall be effected by each Lender and the Administrative Agent by
recording for the account of such Lender the new Loan of such Lender resulting
from such conversion and reducing the Loan (or portion thereof) of such Lender
being converted by an equivalent principal amount;

(iv)

accrued interest on any Fixed Rate Loan (or portion thereof) being converted
shall be paid by such Borrower at the time of conversion;

(v)

if any Fixed Rate Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, such Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(vi)

any portion of a Borrowing (other than an Alternative Currency Borrowing)
maturing or required to be repaid in less than 14 days may not be converted into
or continued as a Fixed Rate Borrowing;







--------------------------------------------------------------------------------




37










(vii)

any portion of a Eurocurrency Borrowing denominated in dollars that cannot be
converted into or continued as a Eurocurrency Borrowing by reason of the
immediately preceding clause shall be automatically converted at the end of the
Interest Period in effect for such Borrowing into an ABR Borrowing, and any
portion of an Alternative Currency Borrowing required to be repaid in less than
14 days may be converted, with the consent of the Administrative Agent (which
shall not be unreasonably withheld), to an Interest Period ending on the date
that such Borrowing is required to be repaid;

(viii)

no Interest Period may be selected for any Eurocurrency Term Borrowing that
would end later than a Repayment Date, occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurocurrency Term Borrowings with Interest Periods
ending on or prior to such Repayment Date and (B) the ABR Term Borrowings would
not be at least equal to the principal amount of Term Borrowings to be paid on
such Repayment Date; and

(ix)

upon notice to any Borrower from the Administrative Agent given at the request
of the Required Lenders, after the occurrence and during the continuance of a
Default or Event of Default, (A) no outstanding Dollar Borrowing may be
converted into, or continued as, a Eurocurrency Borrowing, (B) unless repaid,
each Eurocurrency Borrowing denominated in dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (C) no
Interest Period in excess of one month may be selected for any Alternative
Currency Borrowing.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the applicable Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Fixed Rate Borrowing or an
ABR Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Fixed Rate Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Fixed Rate Borrowing, such
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If such Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
(i) in the case of a Dollar Borrowing, automatically be continued as an ABR
Borrowing and (ii) in the case of an Alternative Currency Borrowing,
automatically be continued into a new Interest Period of one month’s duration.
 Notwithstanding any contrary provisions herein, the currency of an outstanding
Borrowing may not be changed in connection with any conversion or continuation
of such Borrowing.

SECTION 2.11.  Repayment of Term Borrowings. (a) Terex shall pay to the
Administrative Agent, for the account of the U.S. Term Lenders, on the last
Business Day of each March, June, September and December of each year (each such
date being called a “U.S. Term Loan Repayment Date”), commencing on the last
Business Day of June 2017, a principal amount of the U.S. Term Loans (as
adjusted from time to time pursuant to Sections 2.12(b), 2.13(e), 2.27(d) and
9.04(l)) equal to 0.25% of the aggregate principal amount of the U.S. Term Loans
outstanding on the Closing Date, with the balance payable on the Term Loan
Maturity Date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

(b)

To the extent not previously paid, all Term Loans shall be due and payable on
the Term Loan Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

(c)

The applicable Borrower shall pay to the Administrative Agent, for the account
of the Lenders, on each Incremental Term Loan Repayment Date, a principal amount
of the Other Term Loans (as adjusted from time to time pursuant to Sections
2.12(b) and 2.13(e)) equal to the amount set forth in the applicable Incremental
Assumption Agreement, together in each case with accrued and unpaid interest on
the principal amount to be paid to, but excluding, the date of such payment.

(d)

All repayments pursuant to this Section 2.11 shall be subject to Section 2.16,
but shall otherwise be without premium or penalty.

SECTION 2.12.  Prepayment. (a)  Each Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, upon prior
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) to the Administrative Agent (i) in the case of a prepayment of a Fixed
Rate Borrowing, given before 12:00 (noon), Local Time, three Business Days
before such prepayment and (ii) in the case of a prepayment of ABR Loans or
Non-U.S. Base Rate Loans, given before 1:00 p.m. Local Time, one Business Day
before such prepayment; provided, however, that each partial prepayment shall be
in an amount that is an integral multiple of the Borrowing Multiple and not less
than the Borrowing Minimum.  







--------------------------------------------------------------------------------




38










(b)

Optional prepayments of Term Loans shall be allocated among the U.S. Term Loans
and Other Term Loans (if any) of the applicable Borrower as specified by the
applicable Borrower and applied (A) first, against the remaining scheduled
installments of principal due in respect of the U.S. Term Loans and Other Term
Loans (if any) of such Borrower under Sections 2.11(a) and 2.11(c),
respectively, in the next twelve months in the order of maturity and (B) second,
pro rata against such remaining scheduled installments of principal of such
Borrower.

(c)

Each notice of prepayment shall specify the prepayment date and the principal
amount of each Borrowing (or portion thereof) of such Borrower to be prepaid,
shall be irrevocable and shall commit the applicable Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein. All
prepayments under this Section 2.12 shall be subject to Section 2.16 but, except
as provided in Section 2.12(d), otherwise without premium or penalty.
Notwithstanding anything to the contrary contained in this Section 2.12(c), a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by Terex (by written or fax notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.  All
prepayments under this Section 2.12 shall be accompanied by accrued interest on
the principal amount being prepaid to but excluding the date of payment.

(d)

Notwithstanding the foregoing, in the event that, prior to the six-month
anniversary of the Closing Date, (i) Terex refinances or makes any prepayment of
U.S. Term Loans in connection with any Repricing Transaction, (ii) this
Agreement is amended or otherwise modified to effect a Repricing Transaction or
(iii) a Lender is required to assign all or any part of its U.S. Term Loans as a
result of its failure to consent to an amendment or other modification of this
Agreement that would constitute a Repricing Transaction, then in each case Terex
shall pay to the Administrative Agent, for the ratable account of each
applicable Lender, a payment of 1.00% of the aggregate principal amount of the
U.S. Term Loans so subject to such amendment or modification, or so prepaid,
refinanced or assigned, as the case may be.

SECTION 2.13.  Mandatory Prepayments. (a)  In the event of any termination of
all the U.S. Revolving Credit Commitments or Multicurrency Revolving Credit
Commitments, (i) each Borrower shall repay or prepay (A) all its outstanding
U.S. Revolving Credit Borrowings or Multicurrency Revolving Credit Borrowings,
as applicable, and (B) all its outstanding Multicurrency Swingline Loans (in the
case of a termination of the Multicurrency Revolving Credit Commitments) and
(ii) Terex shall repay or prepay all outstanding U.S. Swingline Loans (in the
case of a termination of the U.S. Revolving Credit Commitments), in each case on
the date of any such termination. In the event of any partial reduction of the
U.S. Revolving Credit Commitments or Multicurrency Revolving Credit Commitments,
then at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Borrowers and the applicable Revolving Credit Lenders of
the Aggregate U.S. Revolving Credit Exposure or Aggregate Multicurrency
Revolving Credit Exposure, as applicable, after giving effect thereto. If at any
time, as a result of such a partial reduction or termination, as a result of
fluctuations in exchange rates or otherwise, (x) the Aggregate U.S. Revolving
Credit Exposure plus the U.S. Contract Loan Exposure would exceed the Total U.S.
Revolving Credit Commitment, (y) the Aggregate Multicurrency Revolving Credit
Exposure plus the Multicurrency Contract Loan Exposure would exceed the Total
Multicurrency Revolving Credit Commitment or (z) the Aggregate Australian Dollar
Revolving Credit Exposure would exceed the Australian Dollar Sublimit, then the
applicable Borrower or Borrowers shall (1) on the date of such reduction or
termination of Revolving Credit Commitments or (2) within three Business Day
following notice from the Administrative Agent of any such fluctuation in
exchange rate or otherwise, repay or prepay Revolving Credit Borrowings or
Swingline Loans (or a combination thereof) and/or cash collateralize Letters of
Credit in an amount sufficient to eliminate such excess.

(b)

Not later than the third Business Day following the receipt of Net Cash Proceeds
in respect of any Asset Sale (other than (i) any Asset Sale the Net Cash
Proceeds of which are not greater than $15,000,000 from any single event or
series of related events, or (ii) Asset Sales the aggregate Net Cash Proceeds of
which are not greater than $50,000,000 in any fiscal year of Terex), the
outstanding Term Loans shall be prepaid in accordance with Section 2.13(f) in an
aggregate principal amount equal to 100% of such Net Cash Proceeds.  

(c)

In the event that Terex or any Restricted Subsidiary shall receive Net Cash
Proceeds from the issuance or incurrence of any Indebtedness for money borrowed
(other than Indebtedness for money borrowed permitted pursuant to Section 6.01),
then, substantially simultaneously with (and in any event not later than the
third Business Day next following) the receipt of such Net Cash Proceeds, 100%
of such Net Cash Proceeds shall be used to prepay outstanding Term Loans in
accordance with Section 2.13(f).

(d)

No later than 60 days after the end of each ECF Period, outstanding Term Loans
shall be prepaid in accordance with Section 2.13(f) in an aggregate principal
amount equal to 50% of Excess Cash Flow for the ECF Period then ended minus
Voluntary Prepayments during such ECF Period; provided, however, that no such
prepayment shall be required for an ECF Period if the Senior Secured Leverage
Ratio as of the end of such ECF Period was less than 2.75 to 1.00.







--------------------------------------------------------------------------------




39










(e)

In the event that there shall occur any Casualty or Condemnation and, pursuant
to the applicable Mortgage, the Casualty Proceeds or Condemnation Proceeds, as
the case may be, are required to be used to prepay the Term Loans, then the
outstanding Term Loans shall be prepaid in accordance with Section 2.13(f) in an
aggregate principal amount equal to 100% of such Casualty Proceeds or
Condemnation Proceeds, as the case may be.

(f)

Each prepayment of outstanding Term Loans required to be made pursuant to any
paragraph of this Section 2.13 shall be allocated pro rata between the U.S. Term
Loans and the Other Term Loans (if any) and applied (i) first against the
remaining scheduled installments of principal due in respect of U.S. Term Loans
and Other Term Loans (if any) under Sections 2.11(a) and 2.11(c), respectively,
in the next twelve months in the order of maturity and (ii) second, pro rata
against such remaining scheduled installments of principal.  

(g)

Terex shall deliver to the Administrative Agent, at the time of each prepayment
required under this Section 2.13, (i) a certificate signed by a Financial
Officer of Terex setting forth in reasonable detail the calculation of the
amount of such prepayment and (ii) to the extent practicable, at least three
Business Days’ prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty.

(h)

To the extent possible consistent with Section 2.13(f), amounts to be applied
pursuant to this Section 2.13 to the prepayment of Term Loans and Revolving
Loans shall be applied, as applicable, first to prepay outstanding ABR Term
Loans and ABR Revolving Loans. Any amounts remaining after each such application
shall, at the option of the applicable Borrower, be applied to prepay Fixed Rate
Term Loans or Fixed Rate Revolving Loans, as the case may be, immediately and/or
shall be deposited in the Prepayment Account (as defined below). The
Administrative Agent shall apply any cash deposited in the Prepayment Account
(i) allocable to Term Loans to prepay Fixed Rate Term Loans and (ii) allocable
to Revolving Loans to prepay Fixed Rate Revolving Loans, in each case on the
last day of their respective Interest Periods (or, at the direction of such
Borrower, on any earlier date) until all outstanding Term Loans or Revolving
Loans, as the case may be, have been prepaid or until all the allocable cash on
deposit with respect to such Loans has been exhausted. For purposes of this
Agreement, the term “Prepayment Account” shall mean an account established by
such Borrower with the Administrative Agent and over which the Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal for application in accordance with this paragraph (h). The
Administrative Agent will, at the request of such Borrower, invest amounts on
deposit in the Prepayment Account in Permitted Investments that mature prior to
the last day of the applicable Interest Periods of the Fixed Rate Term
Borrowings or Fixed Rate Revolving Borrowings to be prepaid, as the case may be;
provided, however, that (A) the Administrative Agent shall not be required to
make any investment that, in its sole judgment, would require or cause the
Administrative Agent to be in, or would result in any, violation of any law,
statute, rule or regulation and (B) the Administrative Agent shall have no
obligation to invest amounts on deposit in the Prepayment Account if a Default
or Event of Default shall have occurred and be continuing. Such Borrower shall
indemnify the Administrative Agent for any losses relating to the investments so
that the amount available to prepay Fixed Rate Borrowings on the last day of the
applicable Interest Period is not less than the amount that would have been
available had no investments been made pursuant thereto. Other than any interest
earned on such investments (which shall be for the account of the applicable
Borrower, to the extent not necessary for the prepayment of Fixed Rate Loans in
accordance with this Section 2.13), the Prepayment Account shall not bear
interest.  Interest or profits, if any, on such investments shall be deposited
in the Prepayment Account and reinvested and disbursed as specified above. If
the maturity of the Loans has been accelerated pursuant to Article VII, the
Administrative Agent may, in its sole discretion, apply all amounts on deposit
in the Prepayment Account to satisfy any of the Obligations. Each Borrower
hereby grants to the Administrative Agent, for its benefit and the benefit of
the Secured Parties, a security interest in its Prepayment Account to secure the
Obligations. This paragraph (h) shall not be construed to alter the application
required by Section 2.13(f).

SECTION 2.14.  Reserve Requirements; Change in Circumstances.
(a)  Notwithstanding any other provision of this Agreement, if any Change in Law
shall change the basis of taxation of payments to the Administrative Agent, any
Lender or any Issuing Bank of the principal of or interest on any Fixed Rate
Loan made by such Lender or any Fees or other amounts payable under any Loan
Document (other than changes in respect of Indemnified Taxes, Taxes described in
clauses (ii), (iii), (iv) and (v) of the definition of Excluded Taxes and
Connection Income Taxes), or shall impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement against assets of,
deposits with or for the account of or credit extended by any Lender or any
Issuing Bank (except any such reserve requirement which is reflected in the
Adjusted LIBO Rate, the EURIBO Rate or the Bank Bill Rate, as the case may be)
or shall impose on such Lender or such Issuing Bank or the London interbank
market (or other relevant interbank market) any other condition affecting this
Agreement or Fixed Rate Loans made by such Lender or any Letter of Credit or
participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender or such Issuing Bank of making or maintaining
any Fixed Rate Loan or increase the cost to any Lender of issuing or maintaining
any Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or such Issuing Bank to be material, then







--------------------------------------------------------------------------------




40







the applicable Borrower(s) will pay to such Lender or such Issuing Bank, as the
case may be, upon demand such additional amount or amounts as will compensate
such Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b)

If any Lender or any Issuing Bank shall have determined that any Change in Law
(including any regarding liquidity or capital adequacy) has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made or
participations in Letters of Credit purchased by such Lender pursuant hereto or
the Letters of Credit issued by such Issuing Bank pursuant hereto to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
liquidity or capital adequacy) by an amount deemed by such Lender or such
Issuing Bank to be material, then from time to time the applicable Borrower(s)
shall pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c)

A certificate of a Lender or an Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as applicable, as specified in paragraph (a) or (b) above and setting forth in
reasonable detail the basis for, and calculation of, such amount or amounts
shall be delivered to the Borrowers and shall be conclusive absent manifest
error. Notwithstanding anything in this Section 2.14 to the contrary, no Lender
or Issuing Bank shall be entitled to any additional amount or amounts under this
Section 2.14 unless and only if such Lender or Issuing Bank is generally seeking
similar compensation from similarly situated borrowers (which are parties to
credit or loan documentation containing a provision similar to this Section
2.14), as determined by such Lender or Issuing Bank in its reasonable
discretion.  The applicable Borrower(s) shall pay such Lender or such Issuing
Bank the amount shown as due on any such certificate delivered by it within
10 days after its receipt of the same.

(d)

Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation. The
protection of this Section shall be available to each Lender and each Issuing
Bank regardless of any possible contention of the invalidity or inapplicability
of the law, rule, regulation, agreement, guideline or other change or condition
that shall have occurred or been imposed.

SECTION 2.15.  Change in Legality. (a)  Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Fixed Rate Loan or to give effect to its obligations as
contemplated hereby with respect to any Fixed Rate Loan, then, by written notice
to the Borrowers and to the Administrative Agent:

(i)

such Lender may declare that Fixed Rate Loans in the affected currency will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods) and ABR Loans and
Non-U.S. Base Rate Loans will not thereafter (for such duration) be converted
into Fixed Rate Loans in the affected currency, whereupon any request for a
Fixed Rate Borrowing in the affected currency (or to convert an ABR Borrowing or
a Non-U.S. Base Rate Loan to a Fixed Rate Borrowing in the affected currency or
to continue a Fixed Rate Borrowing in the affected currency for an additional
Interest Period) shall, as to such Lender only, be deemed a request for an ABR
Loan (in the case of Dollar Loans) or Non-U.S. Base Rate Loans (in the case of
Alternative Currency Loans) (or a request to continue an ABR Loan or a Non-U.S.
Base Rate Loan as such for an additional Interest Period or to convert a Fixed
Rate Loan into an ABR Loan or a Non-U.S. Base Rate Loan, as the case may be),
unless such declaration shall be subsequently withdrawn; and

(ii)

such Lender may require that all outstanding Fixed Rate Loans in the affected
currency made by it be converted to ABR Loans (in the case of Dollar Loans) or
Non-U.S. Base Rate Loans (in the case of Alternative Currency Loans) in which
event all such Fixed Rate Loans shall be automatically converted to such ABR
Loans or Non-U.S. Base Rate Loans as of the effective date of such notice as
provided in paragraph (b) below.

(iii)

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Fixed Rate Loans that would have been made by such Lender or the
converted Fixed Rate Loans of such Lender shall instead be applied to repay the
ABR Loans or the Non-U.S. Base Rate Loans made by such Lender in lieu of, or
resulting from the conversion of, such Fixed Rate Loans.

(b)

For purposes of this Section 2.15, a notice to Terex by any Lender shall be
effective as to each Fixed Rate Loan made by such Lender, if lawful, on the last
day of the Interest Period currently applicable to such Fixed Rate Loan; in all
other cases such notice shall be effective on the date of receipt by Terex.







--------------------------------------------------------------------------------




41










SECTION 2.16.  Indemnity.  Each applicable Borrower shall indemnify each Lender
against any loss or expense, including any break-funding cost or any loss
sustained in converting between any Alternative Currency and dollars, as the
case may be, that such Lender may sustain or incur as a consequence of (a) any
event, other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Fixed Rate Loan prior to the end
of the Interest Period in effect therefor, (ii) the conversion of any (A) Fixed
Rate Loan to an ABR Loan or Non-U.S. Base Rate Loan or (B) Interest Period with
respect to any Fixed Rate Loan, in each case other than on the last day of the
Interest Period in effect therefor, or (iii) any Fixed Rate Loan to be made by
such Lender (including any Fixed Rate Loan to be made pursuant to a conversion
or continuation under Section 2.10) not being made after notice of such Loan
shall have been given by the applicable Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Fixed Rate Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16, together with
a reasonably detailed calculation thereof, shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error.

SECTION 2.17.  Pro Rata Treatment.  Subject to Section 2.30 and except as
provided below in this Section 2.17 with respect to Swingline Loans and as
required under Section 2.15 or 2.29, each Borrowing, each payment or prepayment
of principal of any Borrowing, each payment of interest on the Loans, each
payment of the Facility Fees, each reduction of the Term Loan Commitments, the
U.S. Revolving Credit Commitments or the Multicurrency Revolving Credit
Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). For purposes of
determining the available U.S. Revolving Credit Commitments of the Lenders at
any time, each outstanding U.S. Swingline Loan and U.S. Contract Loan shall be
deemed to have utilized the U.S. Revolving Credit Commitments of the Lenders
(including those Lenders which shall not have made U.S. Swingline Loans or U.S.
Contract Loans) pro rata in accordance with such respective U.S. Revolving
Credit Commitments.  For purposes of determining the available Multicurrency
Revolving Credit Commitments of the Lenders at any time, each outstanding
Multicurrency Swingline Loan and Multicurrency Contract Loan shall be deemed to
have utilized the Multicurrency Revolving Credit Commitments of the Lenders
(including those Lenders which shall not have made Multicurrency Swingline Loans
or Multicurrency Contract Loans) pro rata in accordance with such Multicurrency
Revolving Credit Commitments.  Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole dollar or applicable Alternative Currency amount.

SECTION 2.18.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency, examinership or other similar law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any of its Loans or participations in L/C Disbursements or Swingline
Loans as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements and Swingline Loans and accrued interest
thereon shall be proportionately less than the unpaid portion of the Loans and
participations in L/C Disbursements and Swingline Loans and accrued interest
thereon of any other Lender, it shall be deemed simultaneously to have purchased
from such other Lender at face value, and shall promptly pay to such other
Lender the purchase price for, a participation in the Loans and participations
in L/C Disbursements and Swingline Loans, as the case may be, and interest
thereon of such other Lender, so that the benefit of all such payments shall be
shared by the Lenders ratably in accordance with the aggregate amount of the
principal of and accrued interest on their respective Loans and participations
in L/C Disbursements and Swingline Loans; provided, however, that (a) if any
such purchase or purchases or adjustments shall be made pursuant to this Section
2.18 and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest, and (b) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by any Loan Party pursuant to and in accordance with
the express terms of this Agreement (including any payment received pursuant to
Section 2.15). Each Borrower expressly consents to the foregoing arrangements
and agrees that any Lender holding a participation in a Loan or L/C Disbursement
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by such
Borrower to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to such Borrower in the amount of such participation.







--------------------------------------------------------------------------------




42










SECTION 2.19.  Payments. (a)  Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document from a Payment
Location in the United States or the jurisdiction of any Alternative Currency
prior to (i) 1:00 p.m., Local Time, on the date when due, in the case of any
amount payable in dollars, and (ii) 12:00 (noon), Local Time, on the date when
due, in the case of any amount payable in any Alternative Currency, in each
case, in immediately available funds, without setoff, defense or counterclaim.
 Each such payment (other than (i) Issuing Bank Fees, which shall be paid
directly to the applicable Issuing Bank, and (ii) principal of and interest on
Swingline Loans, which shall be paid directly to the applicable Swingline Lender
except as otherwise provided in Section 2.22(e)) shall be made to such account
as shall from time to time be specified in a writing delivered to Terex and each
Borrower by the Administrative Agent. All Alternative Currency Loans hereunder
shall be denominated and made, and all payments hereunder or under any other
Loan Document in respect thereof (whether of principal, interest, fees or
otherwise) shall be made, in such Alternative Currency. All Dollar Loans
hereunder shall be denominated and made, and all payments of principal and
interest, Fees or otherwise hereunder or under any other Loan Document in
respect thereof shall be made, in dollars, except as otherwise expressly
provided herein.  Unless otherwise agreed by the applicable Borrower and each
Lender to receive any such payment, all other amounts due hereunder or under any
other Loan Document shall be payable in dollars.

(b)

Whenever any payment (including principal of or interest on any Borrowing or any
Fees or other amounts) hereunder or under any other Loan Document shall become
due, or otherwise would occur, on a day that is not a Business Day, such payment
may be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of interest or Fees, if
applicable.

SECTION 2.20.  Taxes.  For purposes of this Section, the term “Lender” shall
include any Issuing Bank or Transferee.

(a)

Any and all payments by or on behalf of any Loan Party, other than any U.K. Loan
Party or any Irish Loan Party, hereunder and under any other Loan Document shall
be made, in accordance with Section 2.19, free and clear of and without
deduction for any Taxes imposed by any Governmental Authority in the United
States, the jurisdiction of any Alternative Currency or the jurisdiction of any
Payment Location, except as required by applicable law. If any Loan Party, other
than any U.K. Loan Party or any Irish Loan Party, shall be required under
applicable law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to the Administrative Agent or any
Lender, (i) if such Taxes are Indemnified Taxes, the applicable Loan Party shall
pay an additional amount (an “additional amount”) as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.20) the Lender shall receive an amount equal
to the sum it would have received had no such deductions for Indemnified Taxes
been made, (ii) such Loan Party shall make such deductions and (iii) such Loan
Party shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

(b)

In addition, each Borrower (other than any U.K. Loan Party or Irish Loan Party)
agrees to pay to the relevant Governmental Authority in accordance with
applicable law any current or future stamp, documentary, excise, transfer,
sales, property or similar Taxes, charges or levies (including mortgage
recording Taxes and similar fees) that arise from any payment made hereunder or
under any other Loan Document or from the execution, delivery, enforcement or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document imposed by any Governmental Authority in the United States, the
jurisdiction of any Alternative Currency or the jurisdiction of any Payment
Location other than any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made at the request of any
Borrower) (“Other Taxes”).

(c)

Each Loan Party (other than any U.K. Loan Party or any Irish Loan Party) will
indemnify the Administrative Agent and each Lender for the full amount of
Indemnified Taxes and Other Taxes attributable to it (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by the Administrative Agent or such Lender,
as the case may be, and any liability (including penalties, interest and
expenses (including reasonable attorney’s fees and expenses)) arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability prepared by the
Administrative Agent or a Lender, or the Administrative Agent on its behalf,
absent manifest error, shall be final, conclusive and binding for all purposes.
Such indemnification shall be made within 30 days after the date the
Administrative Agent or any Lender makes written demand therefor.

(d)

Each Lender shall severally indemnify the Administrative Agent, within 30 days
after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that the Loan Parties have
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(f)(ii) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the







--------------------------------------------------------------------------------




43







Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (d).

(e)

As soon as practicable after the date of any payment of Indemnified Taxes or
Other Taxes by any Borrower (other than any U.K. Loan Party or Irish Loan Party)
or any other Loan Party (other than any U.K. Loan Party or any Irish Loan Party)
to the relevant Governmental Authority, such Borrower or such other Loan Party
will deliver to the Administrative Agent, at its address referred to in Section
9.01, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing payment thereof.

(f)

(g) Each Lender that is entitled to an exemption from, or reduction of,
withholding Tax under the law of the jurisdiction (other than the United Kingdom
or Ireland) in which any Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments by such Borrower under this
Agreement and the other Loan Documents shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower (including, for the avoidance of
doubt, applicable Australian law, which documentation shall include such
Lender’s Australian Business Number or Tax File Number or details of a relevant
exemption) as will permit such payments to be made without withholding or at a
reduced rate.  In addition, any Lender, if reasonably requested by any Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law (including, for the avoidance of doubt, applicable Australian
law) or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
 Each Lender shall deliver such documentation promptly upon the obsolescence or
invalidity of any documentation previously delivered by such Lender.
Notwithstanding any other provision of this Section 2.20(f), a Lender shall not
be required to deliver any documentation pursuant to this Section 2.20(f) that
such Lender is not legally able to deliver.

(ii)

Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Person,

(A)

any Lender that is a U.S. Person holding a Loan or Commitment extended to such
Borrower shall deliver to such Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B)

any Non-U.S. Lender holding a Loan or Commitment extended to such Borrower
shall, to the extent it is legally entitled to do so, deliver to such Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), whichever of
the following is applicable:

(1)

in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2)

executed originals of IRS Form W-8ECI;

(3)

in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or







--------------------------------------------------------------------------------




44










(4)

to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-4 on behalf of each such direct and indirect partner; and

(C)

any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(g)

If a payment made to a Lender under any Loan Document would be subject to United
States federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Loan Party or Administrative Agent (such
applicable party a “Withholding Agent”), at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(g), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(h)

Nothing contained in this Section 2.20 or Sections 2.31 or 2.32 shall require
any Lender or the Administrative Agent to make available any of its Tax returns
(or any other information that it deems to be confidential or proprietary).

(i)

Each party’s obligations under this Section 2.20 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

(j)

If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.20 or Sections 2.31 or 2.32 (including by the payment of
additional amounts pursuant to such sections), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out of pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (j) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (j), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (j) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(k)

The tax indemnification obligations of the U.K. Loan Parties and the Irish Loan
Parties shall be governed by Sections 2.31 and 2.32, respectively.  To the
extent the provisions of this Section 2.20 conflict with the provisions of
Sections 2.31 or 2.32 as they relate to the U.K. Loan Parties or the Irish Loan
Parties, respectively, the provisions of Sections 2.31 or 2.32 (as the case may
be) shall control.

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a)  In the event (i) any Lender or an Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
an Issuing Bank delivers a notice described in Section 2.15, (iii) any Borrower
is required to pay any additional amount to any Lender or an Issuing Bank or any
Governmental Authority on account of any Lender or an Issuing Bank pursuant to
Section 2.20, 2.31 or 2.32,







--------------------------------------------------------------------------------




45







(iv) any Lender refuses to consent to a proposed amendment, waiver, consent or
other modification of this Agreement or any other Loan Documents which has been
approved by the Required Lenders or Required Revolving Credit Lenders, as
applicable, and which additionally requires the consent of such Lender for
approval pursuant to Section 9.08(b) or (v) any Lender becomes a Defaulting
Lender, any Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)), upon
notice to such Lender or such Issuing Bank and the Administrative Agent, require
such Lender or such Issuing Bank to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.14 or Section 2.20, 2.31 or 2.32) and obligations under this Agreement
(or, in the case of clause (iv) above, at the option of such Borrower, either
all its interests, rights and obligations under this Agreement or all its
interests, rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, amendment, waiver or
other modification) to an assignee (other than any Ineligible Assignee) that
shall assume such assigned obligations (which assignee may be another Lender, if
a Lender accepts such assignment); provided that (A) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (B) such Borrower shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Credit Commitment is being assigned, of the Issuing Banks and the
applicable Swingline Lender), which consent shall not be unreasonably withheld,
and (C) such Borrower or such assignee shall have paid to the affected Lender or
Issuing Bank in immediately available funds (and in the currency or currencies
in which payment would be required if all amounts were to be paid by such
Borrower) an amount equal to the sum of the principal of and interest accrued to
the date of such payment on the outstanding Loans or L/C Disbursements of such
Lender or such Issuing Bank, respectively, plus all Fees and other amounts
accrued for the account of such Lender or such Issuing Bank hereunder (including
any amounts under Section 2.14 and Section 2.16), in each case with respect to
the Loans or Commitments subject to such assignment; provided, further, that, if
prior to any such transfer and assignment the circumstances or event that
resulted in such Lender’s or such Issuing Bank’s claim for compensation under
Section 2.14 or notice under Section 2.15 or the amounts paid pursuant to
Section 2.20, 2.31 or 2.32, as the case may be, cease to cause such Lender or
such Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, 2.31 or 2.32, as the case may be (including as a result of any
action taken by such Lender or such Issuing Bank pursuant to paragraph (b)
below), or if such Lender or such Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further payments under Section 2.20, 2.31 or 2.32 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender or such
Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder.

(b)

If (i) any Lender or an Issuing Bank shall request compensation under Section
2.14, (ii) any Lender or an Issuing Bank delivers a notice described in Section
2.15 or (iii) any Borrower is required to pay any additional amount to any
Lender or an Issuing Bank or any Governmental Authority on account of any Lender
or an Issuing Bank, pursuant to Section 2.20, 2.31 or 2.32, then such Lender or
such Issuing Bank shall use reasonable efforts (which shall not require such
Lender or such Issuing Bank to incur an unreimbursed loss or unreimbursed cost
or expense or otherwise take any action inconsistent with its internal policies
or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be significant) (A) to file any certificate or document reasonably
requested in writing by such Borrower or (B) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
Affiliates, if such filing or assignment would materially reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would materially reduce amounts payable pursuant to Section
2.20, 2.31 or 2.32, as the case may be, in the future. Terex hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or any Issuing Bank
in connection with any such filing or assignment, delegation and transfer.

SECTION 2.22. Swingline Loans.

(a)

Swingline Commitment.  Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, (x) the U.S. Swingline Lender
agrees to make loans, in dollars, to Terex at any time and from time to time
during the Revolving Credit Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of all U.S. Swingline Exposure exceeding $75,000,000 in the
aggregate; provided that Credit Suisse AG, Cayman Islands Branch, shall not be
required to make U.S. Swingline Loans in an aggregate principal amount at any
time outstanding exceeding $50,000,000, or (ii) the Aggregate U.S. Revolving
Credit Exposure, after giving effect to any U.S. Swingline Loan, exceeding the
Total U.S. Revolving Credit Commitment and (y) the Multicurrency Swingline
Lender agrees to make loans, in Dollars (in the case of each Borrower), Euro,
Pounds and any other Alternative Currency (in the case of Terex, the European
Borrower and the U.K. Borrower) at any time and from time to time during the
Revolving Credit Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
all Multicurrency Swingline Exposure exceeding $75,000,000 in the aggregate or
(ii) the Aggregate Multicurrency Revolving Credit Exposure, after giving effect
to any Multicurrency Swingline Loan, exceeding the Total Multicurrency Revolving
Credit Commitment. Each Swingline Loan shall be in a principal amount that is an
integral multiple of the Swingline Multiple. The Swingline Commitments may be
terminated or reduced from time to time as provided herein. Within the foregoing
limits, each applicable Borrower of Swingline Loans may borrow, pay or prepay
and reborrow Swingline Loans hereunder, subject to the terms, conditions and
limitations set forth herein.







--------------------------------------------------------------------------------




46










(b)

Swingline Loans.  The applicable Borrower shall notify the applicable Swingline
Lender, with a copy to the Administrative Agent, by fax, or by telephone
(confirmed by fax), not later than 2:00 p.m., Local Time, on the day of a
proposed Swingline Loan. Such notice shall be delivered on a Business Day, shall
be irrevocable and shall refer to this Agreement and shall specify the requested
date (which shall be a Business Day) and amount of such Swingline Loan.

(c)

Prepayment.  The applicable Borrower shall have the right at any time and from
time to time to prepay any Swingline Loan, in whole or in part, upon giving
written or fax notice (or telephone notice promptly confirmed by written, or fax
notice) to the applicable Swingline Lender and to the Administrative Agent
before 1:00 p.m., Local Time, on the date of prepayment at such Swingline
Lender’s address for notices specified on Schedule 2.01. All principal payments
of Swingline Loans shall be accompanied by accrued interest on the principal
amount being repaid to the date of payment.

(d)

Interest.  Each U.S. Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a)
as if it were an ABR Revolving Loan.  Each Multicurrency Swingline Loan shall be
a Non-U.S. Base Rate Loan and, subject to the provisions of Section 2.07, shall
bear interest as provided in Section 2.06(b).

(e)

Participations.  If the applicable Borrower does not fully repay a Swingline
Loan on or prior to the last day of the Interest Period with respect thereto,
the applicable Swingline Lender shall notify the Administrative Agent thereof by
2:00 p.m., New York City time (by fax or by telephone, confirmed in writing),
and the Administrative Agent shall promptly notify each Multicurrency Revolving
Credit Lender or U.S. Revolving Credit Lender, as the case may be, thereof (by
fax or by telephone, confirmed in writing) and of its Pro Rata Percentage of
such Swingline Loan. Upon such notice but without any further action, such
Swingline Lender hereby agrees to grant to each U.S. Revolving Credit Lender or
Multicurrency Revolving Credit Lender, as the case may be, and each U.S.
Revolving Credit Lender and each Multicurrency Revolving Credit Lender hereby
agrees to acquire from the applicable Swingline Lender, a participation in such
defaulted Swingline Loan equal to such Revolving Credit Lender’s Pro Rata
Percentage of the aggregate principal amount of such defaulted Swingline Loan.
In furtherance of the foregoing, each Revolving Credit Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the applicable Swingline Lender,
such Revolving Credit Lender’s Pro Rata Percentage of each U.S. Swingline Loan
or Multicurrency Swingline Loan, as the case may be, that is not repaid on the
last day of the Interest Period with respect thereto. Each Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02(c) with respect to Loans made by such
Revolving Credit Lender (and Section 2.02(c) shall apply, mutatis mutandis, to
the payment obligations of the Revolving Credit Lenders) and the Administrative
Agent shall promptly pay to the applicable Swingline Lender the amounts so
received by it from the applicable Revolving Credit Lenders. The Administrative
Agent shall notify the applicable Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the applicable Swingline Lender. Any amounts received by the applicable
Swingline Lender from the applicable Borrower (or other party on behalf of such
Borrower) in respect of a Swingline Loan after receipt by such Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Credit Lenders that shall have made their payments pursuant to this paragraph
and to the applicable Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the applicable Borrower (or other party liable for obligations of
such Borrower) of any default in the payment thereof.

SECTION 2.23. Letters of Credit. (a)  Subject to the terms and conditions set
forth herein, (i) each of the Existing Letters of Credit shall, upon the Closing
Date and without any further action on the part of the applicable Issuing Bank
or any other person, be deemed for all purposes to have been issued by the
applicable Issuing Bank as either a U.S. Letter of Credit or a Multicurrency
Letter of Credit hereunder, as set forth in Schedule 1.01(c), and (ii) any
Borrower may request the issuance of a Letter of Credit for its own account, in
a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time while the Revolving Credit
Commitments remain in effect. This Section shall not be construed to impose an
obligation upon an Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.

(b)

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  In order
to request the issuance of a Letter of Credit (or to amend, renew or extend an
existing Letter of Credit), the applicable Borrower shall hand deliver or fax to
the applicable Issuing Bank and the Administrative Agent (three Business Days in
advance of the requested date of issuance, amendment, renewal or extension, or
such shorter period as the applicable Borrower, the Administrative Agent and the
applicable Issuing Bank shall agree) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, specifying whether such Letter of Credit is to be a U.S. Letter of
Credit or a Multicurrency Letter of Credit, the







--------------------------------------------------------------------------------




47







date of issuance, amendment, renewal or extension, the date on which such Letter
of Credit is to expire (which shall comply with paragraph (c) below), the amount
and currency (which must be dollars in the case of a U.S. Letter of Credit or an
Alternative Currency in the case of a Multicurrency Letter of Credit) of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit.  A Letter of
Credit shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension (A) the sum of the L/C Exposure and
the Additional L/C Exposure shall not exceed $400,000,000, (B) the sum of the
Aggregate U.S. Revolving Credit Exposure and the U.S. Contract Loan Exposure
shall not exceed the Total U.S. Revolving Credit Commitment, (C) the sum of the
Aggregate Multicurrency Revolving Credit Exposure and the Multicurrency Contract
Loan Exposure shall not exceed the Total Multicurrency Revolving Credit
Commitment and (D) if the Letter of Credit is denominated in Australian Dollars,
the Aggregate Australian Dollar Revolving Credit Exposure shall not exceed the
Australian Dollar Sublimit.

(c)

Expiration Date.  Unless such Letter of Credit expires by its terms on an
earlier date, each Letter of Credit shall expire at the close of business on the
earlier of the date that is 24 months after the date of the issuance of such
Letter of Credit and, unless such Letter of Credit is cash collateralized, the
date that is five Business Days prior to the Revolving Credit Maturity Date;
provided, that a Letter of Credit may, upon the request of the applicable
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 24 months or less (but not
beyond the date that is five Business Days prior to the Revolving Credit
Maturity Date, unless such Letter of Credit is cash collateralized) unless the
applicable Issuing Bank notifies the beneficiary thereof at least 30 days prior
to the then-applicable expiration date that such Letter of Credit will not be
renewed.

(d)

Participations. By the issuance of a Letter of Credit (or, in the case of the
Existing Letters of Credit, deemed issuance on the Closing Date) and without any
further action on the part of such Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each U.S. Revolving Credit Lender (with respect to
each U.S. Letter of Credit) and to each Multicurrency Revolving Credit Lender
(with respect to each Multicurrency Letter of Credit), and each such Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit. In consideration and in furtherance of the foregoing,
each such Revolving Credit Lender hereby absolutely and unconditionally agrees
to pay to the Administrative Agent, for the account of the applicable Issuing
Bank, such Lender’s Pro Rata Percentage of each L/C Disbursement made by such
Issuing Bank and not reimbursed by the applicable Borrower (or, if applicable,
another party pursuant to its obligations under any other Loan Document) in
respect of such Letter of Credit forthwith on the date due as provided in
Section 2.02(f) and in the same currency as such L/C Disbursement. Each U.S.
Revolving Credit Lender and each Multicurrency Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of U.S. Letters of Credit and Multicurrency Letters
of Credit, respectively, is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including the occurrence and continuance of a
Default or an Event of Default or the fact that, as a result of fluctuations in
exchange rates, such Revolving Credit Lender’s Revolving Credit Exposure at any
time might exceed its Revolving Credit Commitment at such time (in which case
Section 2.13(a) would apply), and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)

Reimbursement. If an Issuing Bank shall make any L/C Disbursement in respect of
a Letter of Credit denominated in dollars, the applicable Borrower shall pay to
the Administrative Agent an amount equal to such L/C Disbursement on the
Business Day that such Borrower shall have received notice from the applicable
Issuing Bank that payment of such draft will be made, or, if such Borrower shall
have received such notice later than 10:00 a.m., New York City time, on the
immediately following Business Day. If an Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit denominated in any Alternative
Currency, the applicable Borrower shall pay to the Administrative Agent an
amount equal to such L/C Disbursement on the Business Day that such Borrower
shall have received notice from the applicable Issuing Bank that payment of such
draft will be made, or, if such Borrower shall have received such notice later
than 10:00 a.m., London time, on any Business Day, not later than 10:00 a.m.,
London time, on the immediately following Business Day.

(f)

Obligations Absolute. Each Borrower’s obligations to reimburse L/C Disbursements
as provided in paragraph (e) above shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances whatsoever, and irrespective of:

(i)

any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii)

any amendment or waiver of or any consent to departure from all or any of the
provisions of any Letter of Credit or any Loan Document;







--------------------------------------------------------------------------------




48










(iii)

the existence of any claim, setoff, defense or other right that any Borrower,
any other party guaranteeing, or otherwise obligated with, such Borrower, any
Subsidiary or other Affiliate thereof or any other person may at any time have
against the beneficiary under any Letter of Credit, the applicable Issuing Bank,
the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv)

any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v)

payment by an Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi)

any other act or omission to act or delay of any kind of an Issuing Bank, the
Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of any Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of each Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of an Issuing Bank. However, the foregoing shall not be
construed to excuse an Issuing Bank from liability to any Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Borrower to the extent permitted by applicable
law) suffered by any Borrower that are caused by an Issuing Bank’s gross
negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that an Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation and, in
making any payment under any Letter of Credit (i) an Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of an Issuing Bank.

(g)

Disbursement Procedures. The applicable Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall as promptly as
possible give telephonic notification, confirmed by fax, to the Administrative
Agent and the applicable Borrower of such demand for payment and whether such
Issuing Bank has made or will make an L/C Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve any
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Credit Lenders with respect to any such L/C Disbursement. The Administrative
Agent shall promptly give each Revolving Credit Lender notice thereof.

(h)

Interim Interest. If an Issuing Bank shall make any L/C Disbursement in respect
of a Letter of Credit, then, unless the applicable Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of such Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by such Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were (i) in the case of a Dollar Loan, an ABR
Revolving Loan and (ii) in the case of an Alternative Currency Loan, a Fixed
Rate Revolving Loan with an Interest Period of one month’s duration.

(i)

Resignation or Removal of an Issuing Bank.  An Issuing Bank may resign at any
time by giving 180 days’ prior written notice to the Administrative Agent, the
Lenders and Terex, and may be removed at any time by Terex by notice to such
Issuing Bank, the Administrative Agent and the Lenders. Subject to the next
succeeding paragraph, upon the acceptance of any appointment as an Issuing Bank
hereunder by a Lender that shall agree to serve as a successor Issuing Bank,
such successor shall succeed to and become vested with all the interests, rights
and obligations of the retiring Issuing Bank and the retiring Issuing Bank shall
be discharged from its obligations to issue additional Letters of Credit
hereunder. At the time such removal or resignation shall become effective, Terex
shall pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii). The
acceptance of any appointment as an Issuing Bank hereunder by a successor Lender
shall be evidenced by an agreement entered into by such successor, in a form
satisfactory to the Borrowers and the Administrative Agent, and, from and after
the effective date of such agreement, (i) such











--------------------------------------------------------------------------------




49







successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of an Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(j)

Cash Collateralization. If (i) any Event of Default shall occur and be
continuing or (ii) to the extent and so long as on any Calculation Date (and
after giving effect to any prepayment of Borrowings on such Calculation Date)
the Aggregate U.S. Revolving Credit Exposure exceeds the Total U.S. Revolving
Credit Commitment or the Aggregate Multicurrency Revolving Credit Exposure
exceeds the Total Multicurrency Revolving Credit Commitment, the applicable
Borrowers shall, on the Business Day after Terex receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash in the currency
determined by the Collateral Agent equal to the L/C Exposure as of such date.
Such deposit shall be held by the Collateral Agent as collateral for the payment
and performance of the Obligations. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits in
Permitted Investments, which investments shall be made at the option and sole
discretion of the Collateral Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse any Issuing Bank for L/C Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the applicable Borrowers for the L/C Exposure at
such time and (iii) if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit), be applied to satisfy the
Obligations of the applicable Borrowers. If any Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower within three Business Days after all Events of Default
have been cured or waived. If any Borrower is required to provide an amount of
cash collateral pursuant to clause (ii) of the first sentence of this
paragraph (j), such amount shall be returned to such Borrower from time to time
to the extent that the amount of such cash collateral held by the Collateral
Agent exceeds the excess, if any, of (A) the sum of the Aggregate U.S. Revolving
Credit Exposure and the Aggregate Multicurrency Revolving Credit Exposure over
(B) the Total Revolving Credit Commitment so long as no Event of Default shall
have occurred and be continuing.

(k)

Bank Guarantees.  If requested by any Borrower and agreed to by the applicable
Issuing Bank, the Issuing Bank may issue one or more bank guarantees in lieu of
a Letter of Credit, in which event all references in this Agreement to Letters
of Credit in connection with the Revolving Credit Commitments shall apply to
each such bank guarantee, mutatis mutandis; provided that, notwithstanding the
provisions of Section 2.23(c), if agreed to by the applicable Issuing Bank, any
such bank guarantee may expire later than the date that is 24 months after the
date of the issuance of such bank guarantee (but not beyond the date that is
five Business Days prior to the Revolving Credit Maturity Date, unless such bank
guarantee is cash collateralized).

SECTION 2.24. [Reserved]

SECTION 2.25. Reporting Requirements of the Issuing Banks.  Within two Business
Days following the last day of each calendar month, each Issuing Bank shall
deliver to the Administrative Agent (and the Administrative Agent shall make
available to any Lender upon request) a report detailing all activity during the
preceding month with respect to any Letters of Credit issued by such Issuing
Bank, including the face amount, the account party, the beneficiary and the
expiration date of such Letters of Credit and any other information with respect
thereto as may be requested by the Administrative Agent.

SECTION 2.26. Additional Issuing Banks.  The Borrowers may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an Issuing Bank under the terms of this Agreement, in each
case, subject to terms and conditions agreed to by the Borrowers, the
Administrative Agent and such Lender.  Any Lender designated as an issuing bank
pursuant to this Section 2.26 shall be deemed to be an “Issuing Bank” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender and, with respect to such Letters of Credit, such term
shall thereafter apply to the Issuing Bank and such Lender.

SECTION 2.27. Incremental Commitments. (a)  The Borrowers may, from time to
time, by written notice to the Administrative Agent, request Incremental Term
Loan Commitments, additional U.S. Revolving Credit Commitments and/or additional
Multicurrency Revolving Credit Commitments, as applicable (collectively,
“Incremental Commitments”), from one or more Lenders (in the sole discretion of
such Lenders) or persons who will become Lenders, in (x) an aggregate principal
amount of up to $300,000,000 plus (y) an additional unlimited principal amount;
provided that at the time of the incurrence of such Incremental







--------------------------------------------------------------------------------




50







Commitments and immediately after giving effect thereto and to the use of the
proceeds thereof (assuming the full utilization thereof), (A) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, and (B) in the case of any Incremental Commitments requested in
reliance on clause (y) above, the Senior Secured Leverage Ratio (before giving
effect to any amount incurred simultaneously under clause (x) above) shall be
less than or equal to 2.75 to 1.00  (it being agreed that if such Incremental
Commitments are being incurred to finance a Limited Condition Acquisition, then,
at Terex’s option, the conditions described in clauses (A) and, to the extent
applicable, (B) may be satisfied on the date the definitive documentation with
respect to such Limited Condition Acquisition is entered into); provided further
that each such person, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld and shall be given or withheld within three Business Days
and, if withheld, the reason therefor shall be specified in writing promptly
thereafter). Such notice shall set forth (i) the amount and Class of the
Incremental Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000 (or, in minimum increments of
€1,000,000 and a minimum amount of €5,000,000, in respect of commitments to make
Loans denominated in Euro)), (ii) the date on which such Incremental Commitments
are requested to become effective (which shall not be less than 10 Business Days
nor more than 60 calendar days after the date of such notice, unless otherwise
agreed to by the Administrative Agent) and (iii) in the case of Incremental Term
Loan Commitments, whether such Incremental Term Loan Commitments are to be U.S.
Term Loan Commitments or commitments to make term loans with terms different
from the U.S. Term Loans (“Other Term Loans”).  For the avoidance of doubt,
Incremental Term Loan Commitments may be denominated, and Incremental Term Loans
may be made, in dollars, Pounds, Australian Dollars, Euro or any other freely
available currency or currencies approved by the Agent and the applicable
Incremental Term Lender.  Incremental Term Loans shall be Other Term Loans
unless they are made to Terex as Dollar Loans and have the same terms as the
U.S. Term Loans.

(b)

The applicable Borrower and each Incremental Term Lender, additional U.S.
Revolving Credit Lender and/or additional Multicurrency Revolving Credit Lender
shall execute and deliver to the Administrative Agent an Incremental Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Commitment of such Lender. Each Incremental
Assumption Agreement in respect of Incremental Term Loan Commitments shall
specify the terms of the Incremental Term Loans to be made thereunder; provided
that, until the date that is 18 months after the Closing Date, without the prior
written consent of Lenders holding more than 50% in interest of the outstanding
Loans and Commitments of any Class of Term Loans, (i) if the initial yield on
any secured Other Term Loans (as determined by the Administrative Agent to be
equal to the sum of (A) the Adjusted LIBOR margin on such Other Term Loans
(which shall be increased by the amount that any “LIBOR floor” applicable to
such Other Term Loans on the date such Other Term Loans are made would exceed
the Adjusted LIBO Rate (without giving effect to the last sentence of the
definition of the term “LIBO Rate”) for a three-month Interest Period commencing
on such date) plus (B) if such Other Term Loans are initially made at a discount
or the lenders making the same receive a fee (other than routine amendment fees)
from Terex or any of its Subsidiaries for doing so (the amount of such discount
or fee, expressed as a percentage of such Other Term Loans, being referred to
herein as “OID”), the amount of such OID divided by the lesser of (x) the
average life to maturity of such Other Term Loans or (y) four) exceeds by more
than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Yield Differential”) the Applicable Percentage then
in effect for Eurocurrency Term Loans of any Class (which shall be increased by
the amount that any “LIBOR floor” applicable to the Eurocurrency Term Loans of
such Class would exceed the Adjusted LIBO Rate (without giving effect to the
last sentence of the definition of the term “LIBO Rate”) for a three-month
Interest Period commencing on such date) plus one-quarter of the amount of OID,
if any, initially paid in respect of such Term Loans of such Class, then each
Applicable Percentage for each adversely affected Class of Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of such Other Term Loans, (ii) the final maturity date of any Other Term Loans
shall be no earlier than the final maturity date of any other Class of Term
Loans and (iii) the average life to maturity of any Other Term Loans shall be no
shorter than the average life to maturity of any other Class of Term Loans. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Assumption Agreement. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Assumption Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Commitments
evidenced thereby and any increase to the Applicable Percentages required by the
foregoing provisions of this paragraph. Any such deemed amendment may be
memorialized in writing by the Administrative Agent with Terex’s consent (not to
be unreasonably withheld) and furnished to the other parties hereto.

(c)

Notwithstanding the foregoing, no Incremental Commitments shall become effective
under this Section 2.27 unless, on the date of such effectiveness, (i) the
conditions set forth in paragraphs (b) and (c) of Section 4.02 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of Terex; provided
that if the proceeds of the Incremental Commitments are being used to finance a
Limited Condition Acquisition, (x) the condition set forth in Section 4.02(c)
shall be limited to Events of Default described in paragraphs (b), (c), (g) and
(h) of Article VII and (y) the reference in Section 4.02(b) to the accuracy of
the representations and warranties shall refer to the accuracy of the Limited
Condition Representations, and (ii) the Administrative Agent shall have received
(with sufficient copies for each of the Incremental Term Lenders, additional
U.S. Revolving Credit Lenders and/or additional Multicurrency Revolving Credit
Lenders) closing certificates and documentation reasonably specified by the
Administrative Agent, subject to customary limited conditionality principles, if
applicable.







--------------------------------------------------------------------------------




51










(d)

Each of the parties hereto hereby agrees that the Administrative Agent may take
any and all action as may be reasonably necessary to ensure that all Incremental
Term Loans (other than Other Term Loans), when originally made, are included in
each Borrowing of outstanding U.S. Term Loans on a pro rata basis and that
following the establishment of any additional Revolving Credit Commitments of a
Class, the outstanding Revolving Loans of such Class are held by the Revolving
Credit Lenders of such Class in accordance with their new applicable Pro Rata
Percentages.  This may be accomplished at the discretion of the Administrative
Agent by requiring each outstanding Eurocurrency Borrowing of the affected Class
to be converted into an ABR Borrowing on the date of each Incremental Term Loan
or additional Revolving Credit Commitment, or by allocating a portion of each
Incremental Term Loan to each outstanding Eurocurrency Term Borrowing of the
same Class on a pro rata basis, even though as a result thereof such Incremental
Term Loan may effectively have a shorter Interest Period than the Term Loans
included in the Borrowing of which they are a part (and notwithstanding any
other provision of this Agreement that would prohibit such an initial Interest
Period), or requiring a prepayment and reborrowing of Revolving Loans of the
affected Class.  Any conversion or prepayment made pursuant to the preceding
sentence shall be subject to Section 2.16 (it being understood that, the
Administrative Agent shall consult with Terex regarding the foregoing and, to
the extent practicable, will attempt to pursue options that minimize breakage
costs).  In addition, to the extent any Incremental Term Loans are not Other
Term Loans, the scheduled amortization payments under Section 2.11(a) required
to be made after the making of such Incremental Term Loans shall be ratably
increased by the aggregate principal amount of such Incremental Term Loans.

SECTION 2.28. Defaulting Lenders. (a)  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)

Such Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Lenders.

(ii)

Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize, in
accordance with Section 2.23(j), the Issuing Banks’ Fronting Exposure with
respect to such Defaulting Lender; fourth, as the applicable Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the applicable Borrower, to be held in a deposit account and released pro rata
in order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (B) cash
collateralize, in accordance with Section 2.23(j), the Issuing Banks’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, Issuing Bank or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to a Borrower as a result of any judgment of a
court of competent jurisdiction obtained by a Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Disbursements
and Swingline Loans are held by the applicable Revolving Credit Lenders pro rata
in accordance with their applicable Pro Rata Percentages without giving effect
to Section 2.28(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section
2.28(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.







--------------------------------------------------------------------------------




52










(iii)

(i) The Facility Fees otherwise payable to any Defaulting Lender in respect of
the unused portion of such Defaulting Lender’s Revolving Credit Commitments
shall not be payable for so long as, and with respect to the period during
which, such Lender is a Defaulting Lender.

(B)

Each Defaulting Lender shall be entitled to receive L/C Participation Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Pro Rata Percentage of the stated amount of Letters of Credit
for which it has provided cash collateral pursuant to Section 2.23(j).

(C)

With respect to any Facility Fee or L/C Participation Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
applicable Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to the Issuing Banks and the Swingline Lenders, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender and (z) not be required to pay the remaining amount of any
such fee.

(iv)

 All or any part of such Defaulting Lender’s participation in L/C Disbursements
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective applicable Pro Rata Percentages (calculated
without regard to such Defaulting Lender’s applicable Revolving Credit
Commitment) but only to the extent that (A) the conditions set forth in Section
4.02(b) and (c) are satisfied at the time of such reallocation (and, unless the
applicable Borrower shall have otherwise notified the Administrative Agent at
such time, the applicable Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time) and (B) such
reallocation does not cause the Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s applicable Revolving Credit
Commitment.  Subject to Section 9.24, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from such Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)

If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the applicable Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (A) first, prepay
Swingline Loans of the applicable Class in an amount equal to the Swingline
Lenders’ Fronting Exposure with respect to such Class (after giving effect to
any reallocation that may be partially effected under clause (iv) above), and
(B) second, cash collateralize, in accordance with Section 2.23(j), the Issuing
Banks’ Fronting Exposure (after giving effect to any reallocation that may be
partially effected under clause (iv) above); provided, that, any cash, or
portion thereof, as applicable, provided by a Borrower as cash collateral under
this clause (B) shall be promptly released and returned to the applicable
Borrower upon the cessation of the circumstances giving rise to the obligation
of such Borrower to provide such cash collateral under this clause (B).

(b)

If each Borrower, the Administrative Agent, each Swingline Lender and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with their applicable Revolving Credit
Commitments (without giving effect to Section 2.28(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the applicable Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.

(c)

So long as any Lender is a Defaulting Lender, (i) no Swingline Lender shall be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) no Issuing
Bank shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.







--------------------------------------------------------------------------------




53










SECTION 2.29. Contract Loan Facilities. (a)  Subject to the terms and conditions
set forth herein, at any time and from time to time during the Revolving Credit
Availability Period, any Borrower may enter into one or more Contract Loan
Facilities with a Revolving Credit Lender; provided that (i) the sum of the
Aggregate Revolving Credit Exposure and the Aggregate Contract Loan Exposure at
any time shall not exceed the Total Revolving Credit Commitment, (ii) the sum of
the Aggregate U.S. Revolving Credit Exposure and the U.S. Contract Loan Exposure
at any time shall not exceed the Total U.S. Revolving Credit Commitment, (iii)
the sum of the Aggregate Multicurrency Revolving Credit Exposure and the
Aggregate Multicurrency Contract Loan Exposure at any time shall not exceed the
Total Multicurrency Revolving Credit Commitment, and (iv) the Aggregate Contract
Loan Exposure at any time shall not exceed $200,000,000.  A Revolving Credit
Lender’s entry into a Contract Loan Facility with a Borrower, or making of
Contract Loans pursuant thereto, shall not reduce availability under such
Revolving Credit Lender’s U.S. Revolving Credit Commitments or Multicurrency
Revolving Credit Commitments, as applicable, hereunder, except to the extent
expressly provided in Section 2.17.

(b)

At least two Business Days prior to its entry into a Contract Loan Facility with
a Revolving Credit Lender, the applicable Borrower shall deliver to the
Administrative Agent written notice thereof, signed by such Borrower, that
specifies the following information: (i) the Revolving Credit Lender
counterparty to such Contract Loan Facility, (ii) the aggregate principal amount
of such Revolving Credit Lender’s Contract Loan Commitment thereunder, (iii)
whether the Contract Loan Commitments under such Contract Loan Facility shall be
U.S. Contract Loan Commitments or Multicurrency Contract Loan Commitments, (iv)
the interest rate applicable to the Contract Loans thereunder and (v) the
maturity date of such Contract Loan Facility; provided that no Contract Loan
shall mature on a date later than the Revolving Credit Maturity Date.  Not later
than 12:00 (noon), Local Time, one Business Day prior to making a borrowing
under any Contract Loan Facility, the applicable Borrower shall deliver to the
Administrative Agent written notice thereof, signed by such Borrower, that
specifies (i) the amount of such borrowing and (ii) the date of such borrowing
and, unless notified by the applicable Borrower prior to 9:00 a.m., Local Time,
on the proposed date of such borrowing that the request for such borrowing has
been revoked or the requested Contract Loan otherwise was not made by the Lender
thereunder, the available U.S. Revolving Credit Commitments or Multicurrency
Revolving Credit Commitments, as applicable, shall be deemed to have been used
in an aggregate amount equal to the amount of such requested borrowing.  The
Administrative Agent shall promptly thereafter notify each Revolving Credit
Lender of the amount by which its U.S. Revolving Credit Commitments or
Multicurrency Revolving Credit Commitments, as applicable, shall be deemed
utilized as a result of such Contract Loan.

(c)

Upon receipt by the Administrative Agent from the applicable Borrower of notice
satisfactory to the Administrative Agent that an outstanding Contract Loan has
been repaid in full, the U.S. Revolving Credit Commitments or Multicurrency
Revolving Credit Commitments, as applicable, deemed utilized in connection with
the incurrence of such Contract Loan shall be deemed immediately available
(subject in all respects to the other requirements for availability under this
Agreement), and the Administrative Agent shall promptly thereafter notify each
Revolving Credit Lender of the applicable Class thereof; provided that the
failure of the Administrative Agent to so notify the Revolving Credit Lenders of
such availability shall not affect the applicable Borrower’s ability to make use
thereof in accordance with this Agreement.

SECTION 2.30. Loan Modification Offers. (a)  Terex may, by written notice to the
Administrative Agent from time to time, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders of one or more Classes of Loans and/or
Commitments (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
Terex.  Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment(s) and (ii) the date on which such Permitted
Amendment(s) is requested to become effective (which shall not be less than five
Business Days nor more than 30 days after the date of such notice, unless
otherwise agreed to by the Administrative Agent).  Permitted Amendments shall
become effective only with respect to the Loans or Commitments of the Lenders of
the Affected Class that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans or Commitments of such Affected Class as to
which such Lender’s acceptance has been made.

(b)

Each applicable Borrower, each applicable Guarantor and each Accepting Lender
shall execute and deliver to the Administrative Agent a Loan Modification
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced thereby and only with respect to the applicable
Loans of the Accepting Lenders of the Affected Class, including any amendments
necessary to treat the applicable Loans of the Accepting Lenders as a new
“Class” of Loans hereunder.  Notwithstanding the foregoing, no Permitted
Amendment shall become effective under this Section 2.30 unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent, shall have received legal opinions, board resolutions, officer’s and
secretary’s certificates and other documentation reasonably consistent with
those delivered on the Closing Date pursuant to Article IV.







--------------------------------------------------------------------------------




54







“Permitted Amendments” shall mean any or all of the following:  (i) an extension
of the final maturity date for the applicable Loans or Commitments of the
Accepting Lenders, (ii) a decrease in the amortization required for the
applicable Loans of the Accepting Lenders, (iii) a change in the Applicable
Percentage and/or other fees payable with respect to the applicable Loans or
Commitments of the Accepting Lenders, (iv) the inclusion of additional fees to
be payable to the Accepting Lenders, (v) such amendments to this Agreement and
the other Loan Documents as shall be appropriate, in the judgment of the
Administrative Agent and the Collateral Agent, to provide the rights and
benefits of this Agreement and the other Loan Documents to each new “Class” of
Loans resulting therefrom and (vi) such other amendments to this Agreement and
the other Loan Documents as shall be necessary or appropriate, in the judgment
of the Administrative Agent and the Collateral Agent or as otherwise may be
agreed upon by the parties to such Permitted Amendment, to obtain or give effect
to the foregoing Permitted Amendments.

SECTION 2.31. United Kingdom Tax Matters.

(a)

U.K. Taxes. The provisions of this Section 2.31 shall only apply in respect of
the U.K. Loan Parties.

(b)

Tax Gross-Up.

(i)

Each U.K. Loan Party shall make all payments to be made by it under any Loan
Document without any Tax Deduction unless a Tax Deduction is required by law.

(ii)

Each U.K. Loan Party shall, promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction), notify the Administrative Agent accordingly. Similarly, a Lender
shall promptly notify the Administrative Agent on becoming so aware in respect
of a payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender, it shall promptly notify the applicable U.K. Loan
Party.

(iii)

If a Tax Deduction is required by law to be made by any U.K. Loan Party, the
amount of the payment due from such U.K. Loan Party shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

(iv)

A payment shall not be increased under clause (iii) above by reason of a Tax
Deduction on account of Taxes imposed by the United Kingdom if, on the date on
which the payment falls due:

(A)

The payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a U.K. Qualifying Lender but on that date the relevant
Lender is not or has ceased to be a U.K. Qualifying Lender, other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or U.K.
Tax Treaty or any published practice or published concession of any relevant
taxing authority; or

(B)

the relevant Lender is a U.K. Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of U.K. Qualifying Lender, and:

(1)

an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to the payment and that
Lender has received from the applicable U.K. Loan Party a certified copy of that
Direction;

(2)

the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

(C)

the relevant Lender is a U.K. Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of U.K. Qualifying Lender and:

(1)

the relevant Lender has not given a U.K. Tax Confirmation; and

(2)

the payment could have been made to the Lender without any U.K. Tax Deduction if
the Lender had given a U.K. Tax Confirmation, on the basis that the U.K. Tax
Confirmation would have enabled the applicable U.K. Loan Party to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA; or

(D)

the relevant Lender is a U.K. Treaty Lender and the applicable U.K. Loan Party
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
clause (vii) below.







--------------------------------------------------------------------------------




55










(v)

If any U.K. Loan Party is required to make a Tax Deduction, it shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

(vi)

Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the applicable U.K. Loan Party shall deliver
to the Administrative Agent for the benefit of the Lender entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

(vii)

Subject to Section 2.31(b)(viii) below, where any U.K. Loan Party makes a
payment to which a U.K. Treaty Lender is entitled, that U.K. Treaty Lender and
such U.K. Loan Party shall co-operate and shall use commercially reasonable
efforts to complete any procedural formalities necessary for such U.K. Loan
Party to obtain authorization to make that payment without a Tax Deduction.

(viii)

Nothing in Section 2.31(b)(vii) above shall require a U.K. Treaty Lender to:

(A)

register under the HMRC DT Treaty Passport scheme;

(B)

apply the HMRC DT Treaty Passport scheme to any advance if it has so registered;
or

(C)

file applicable treaty forms if it has included an indication to the effect that
it wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with Section 2.31(b)(xi) or Section 2.31(b)(xii) below and the
applicable U.K. Loan Party has not complied with its obligations under Section
2.31(b)(xiii) below.

(ix)

A U.K. Non-Bank Lender which becomes a party on the day on which this Agreement
is entered into gives a U.K. Tax Confirmation to the U.K. Loan Parties by
entering into this Agreement.

(x)

A U.K. Non-Bank Lender shall promptly notify the U.K. Loan Parties and the
Administrative Agent if there is any change in the position from that set out in
the U.K. Tax Confirmation.

(xi)

A U.K. Treaty Lender which becomes a party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of the Administrative Agent and without
liability to the U.K. Loan Parties) by including its scheme reference number and
its jurisdiction of tax residence below its name on its signature page to this
Agreement.

(xii)

A U.K. Treaty Lender which is a New Lender that holds a passport under the HMRC
DT Treaty Passport Scheme, and which wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Administrative Agent and without liability to the U.K. Loan Parties) by
including its scheme reference number and its jurisdiction of tax residence in
the Assignment and Acceptance which it executes on becoming a party to this
Agreement.

(xiii)

If a Lender has included an indication to the effect that it wishes the HMRC DT
Treaty Passport scheme to apply to this Agreement in accordance with Section
2.31(b)(xi) or Section 2.31(b)(xii) above, the U.K. Loan Parties shall make a
Borrower DTTP2 Filing in respect of that Lender.

(xiv)

If a Lender has not included an indication to the effect that it wishes the HMRC
DT Treaty Passport scheme to apply to this Agreement in accordance with Section
2.31(b)(xi) or Section 2.31(b)(xii) above, the U.K. Loan Parties shall not file
any form relating to the HMRC DT Treaty Passport scheme in respect of that
Lender’s Loans or its participation in any Loan.

(xv)

If a Lender assigns or transfers any of its rights or obligations under the Loan
Documents and as a result of circumstances existing at the date the assignment
or transfer occurs, any U.K. Loan Party would be obliged to make a payment to
the transferee or the assignee under either Section 2.31(b) (Tax Gross-Up) or
Section 2.31(c) (Tax Indemnity), then that transferee or assignee is only
entitled to receive payment under either Section 2.31(b) or Section 2.31(c) to
the same extent as the transferring Lender would have been entitled to receive
payment if the assignment or transfer had not occurred. This paragraph (xv)
shall not apply:







--------------------------------------------------------------------------------




56










(A)

in respect of an assignment or transfer made in the ordinary course of the
primary syndication of the Loans; or

(B)

in relation to Section 2.31(b) (Tax Gross-Up), to a U.K. Treaty Lender that has
included a confirmation of its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (b)(xi) or (b)(xii) of Section
2.31(b) if the applicable U.K. Loan Party has not made a Borrower DTTP Filing in
respect of that U.K. Treaty Lender.

(c)

Tax Indemnity.

(i)

The U.K. Loan Parties shall (within five Business Days of demand by the
Administrative Agent) pay to a Lender an amount equal to the loss, liability or
cost which that Lender determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Lender in respect of a Loan Document.

(ii)

Section 2.31(c)(i) above shall not apply:

(A)

with respect to any Tax assessed on a Lender:

(1)

under the law of the jurisdiction in which that Lender is incorporated or, if
different, the jurisdiction (or jurisdictions) in which that Lender is treated
as resident for tax purposes; or

(2)

under the law of the jurisdiction in which that Lender’s lending office is
located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Lender; or

(B)

to the extent a loss, liability or cost:

(1)

is compensated for by an increased payment under Section 2.31(b) (Tax Gross-Up);

(2)

would have been compensated for by an increased payment under Section 2.31(b)
(Tax Gross-Up) but was not so compensated solely because one of the exclusions
in Section 2.31(b)(iv) (Tax Gross-Up) applied; or

(3)

relates to a FATCA Deduction required to be made by any U.K. Loan Party or the
Administrative Agent.

(iii)

A Lender making, or intending to make a claim under Section 2.31(c)(i) above
shall promptly notify the Administrative Agent of the event which will give, or
has given, rise to the claim, following which the Administrative Agent shall
notify the U.K. Loan Parties.

(iv)

A Lender shall, on receiving a payment from any U.K. Loan Party under Section
2.31(c), notify the Administrative Agent.

(d)

Tax Credit.  If any U.K. Loan Party makes a Tax Payment and the relevant Lender
determines that (1) a Tax Credit is attributable either to an increased payment
of which that Tax Payment forms part, to that Tax Payment or to a Tax Deduction
in consequence of which that Tax Payment was required; and (2) that Lender has
obtained and utilized that Tax Credit, the Lender shall pay an amount to such
U.K. Loan Party which that Lender reasonably determines will leave it (after
that payment) in the same after-Tax position as it would have been in had the
Tax Payment not been required to be made by such U.K. Loan Party.

(e)

Lender Status Confirmation.  Each Lender shall indicate, below its name on its
signature page to this Agreement, and each New Lender shall indicate, in the
Assignment and Acceptance which it executes on becoming a party, and in each
case for the benefit of the Administrative Agent and without liability to the
U.K. Loan Parties, which of the following categories it falls within:

(i)

not a U.K. Qualifying Lender;

(ii)

a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or







--------------------------------------------------------------------------------




57










(iii)

a U.K. Treaty Lender.

If a Lender or a New Lender fails to indicate its status in accordance with this
Section 2.31(e), then such Lender or New Lender (as applicable) shall be treated
for the purposes of this Agreement (including by the U.K. Loan Parties) as if it
is not a U.K. Qualifying Lender until such time as it notifies the
Administrative Agent which category of U.K. Qualifying Lender applies (and the
Administrative Agent, upon receipt of such notification, shall inform the U.K.
Loan Parties).  For the avoidance of doubt, an Assignment and Acceptance shall
not be invalidated by any failure of a New Lender to comply with this Section
2.31(e).

(f)

Stamp Taxes. The U.K. Loan Parties shall pay and, within three Business Days of
demand, indemnify each Lender against any cost, loss or liability that Lender
incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Loan Document, provided that this Section 2.31(f)
shall not apply in respect of an assignment or transfer by a Lender of any of
its rights and/or obligations under any Loan Documents, other than an assignment
or transfer made at the request of any Borrower.

(g)

Value Added Tax.

(i)

All amounts expressed in a Loan Document to be payable by any party to any
Lender which (in whole or in part) constitute the consideration for a supply or
supplies for VAT purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply or supplies, and accordingly, subject to subsection
(ii) below, if VAT is or becomes chargeable on any supply made by any Lender to
any party under a Loan Document, on provision of a valid VAT invoice, by the
Lender to the party, that party shall pay to the Lender (in addition to and at
the same time as paying the consideration for such supply) an amount equal to
the amount of such VAT.

(ii)

If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Subject Party”) is required by the terms of
any Loan Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse or indemnify the Recipient
in respect of that consideration), such Subject Party shall also pay to the
Supplier (in addition to and at the same time as paying such amount) an amount
equal to the amount of such VAT (where the Supplier is the person required to
account to the relevant tax authority for the VAT).  The Recipient will promptly
pay to the Subject Party an amount equal to any credit or repayment obtained by
the Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.  Where the Recipient is the person
required to account to the relevant tax authority for the VAT the Subject Party
must promptly, following demand from the Recipient, pay to the Recipient an
amount equal to the VAT chargeable on that supply but only to the extent that
the Recipient reasonably determines that it is not entitled to credit or
repayment from the relevant tax authority in respect of that VAT.

(iii)

Where a Loan Document requires any party to reimburse or indemnify a Lender for
any cost or expense, that party shall reimburse or indemnify (as the case may
be) such Lender for the full amount of such cost or expense, including such part
thereof as represents VAT, save to the extent that such Lender reasonably
determines that it is entitled to credit or repayment in respect of such VAT
from the relevant tax authority.

(iv)

Any reference in this Section 2.31(g) to any party shall, at any time when such
party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994 or in any analogous legislation enacted in any jurisdiction other than the
United Kingdom).

(h)

FATCA Deduction.

(i)

A U.K. Loan Party may make any FATCA Deduction it is required to make by FATCA,
and any payment required in connection with that FATCA Deduction, and no U.K.
Loan Party shall be required to increase any payment in respect of which it
makes such a FATCA Deduction or otherwise compensate the recipient of the
payment for that FATCA Deduction.

(ii)

Each U.K. Loan Party shall promptly, upon becoming aware that it must make a
FATCA Deduction (or that there is any change in the rate or the basis of such
FATCA Deduction), notify the party to whom it is making the payment and, in
addition, shall notify the Administrative Agent and the Administrative Agent
shall notify the Lenders.







--------------------------------------------------------------------------------




58










SECTION 2.32. Ireland Tax Matters.  

(a)

Irish Taxes. The provisions of this Section 2.32 shall only apply in respect of
the Irish Loan Parties.

(b)

Tax Gross-Up.

(i)

All payments by an Irish Loan Party under any Loan Document shall be made
without any Tax Deduction, provided that, if an Irish Loan Party is required by
Irish law or regulation to make a Tax Deduction, it shall:

(A)

promptly upon becoming aware that the Irish Loan Party must make a Tax Deduction
(or that there is any change in the rate or the basis of a Tax Deduction) notify
the Administrative Agent accordingly. Similarly, a Lender shall notify the
Administrative Agent on becoming so aware in respect of a payment payable to
that Lender.  If the Administrative Agent receives such notification from a
Lender it shall notify the Irish Loan Party;

(B)

ensure that the Tax Deduction does not exceed the minimum amount legally
required;

(C)

pay to the relevant Tax Authority, as appropriate, the full amount of the Tax
Deduction;

(D)

furnish to the Lender, within the period for payment of a Tax Deduction
permitted by the relevant law, either an official receipt of the relevant Tax
Authority concerned on payment to them of amounts so deducted or withheld or, if
such receipts are not issued by the Tax Authority concerned on payment to them
of amounts so deducted or withheld, a certificate of deduction or equivalent
evidence of the relevant Tax Deduction to the reasonable satisfaction of the
relevant Lender; and

(E)

if a Tax Deduction is required by law to be made by the Irish Loan Party, the
amount of the payment due from the Irish Loan Party shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

(ii)

A payment shall not be increased under clause (b)(i)(E) above by reason of a Tax
Deduction on account of Tax imposed by Ireland, if on the date on which the
payment falls due:

(A)

the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been an Irish Qualifying Lender, but on that date that Lender
is not or has ceased to be an Irish Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Irish Tax Treaty
or any published practice or published concession of any relevant taxing
authority; or

(B)

the relevant Lender is an Irish Treaty Lender and the Irish Loan Party making
the payment is able to demonstrate that the payment could have been made to the
Lender without a Tax Deduction had that Lender complied with its obligations
under Section 2.32(c).

(iii)

Any Lender which is an Irish Qualifying Lender under paragraph (h) of the
definition of Irish Qualifying Lender and which becomes a party hereto on the
day on which any Loan Document is entered into confirms that it is an Irish
Qualifying Lender in accordance with subclause (f) below.

(iv)

A Lender which gives a confirmation under subclause (b)(iii) above shall
promptly notify the applicable Irish Loan Party and the Administrative Agent if
there is any change in the position from that set out in the confirmation given
by such Lender under clause (b)(iii) above.

(v)

Each Lender shall promptly inform the Agent, which shall then promptly inform
the applicable Irish Loan Party, in the event that such Lender becomes aware
that it has ceased to be (or becomes) an Irish Qualifying Lender or an Irish
Treaty Lender as result of a change in its own circumstances (excluding for the
avoidance of doubt any change by reason of a change in the Tax law or Tax
treaties of any country other than the country in which that Lender is
incorporated or is tax resident at the time it became a Lender under this
Agreement).







--------------------------------------------------------------------------------




59










(c)

Cooperation. Without prejudice to the obligations of any Irish Loan Party in
Section 2.32(b) (Tax Gross-Up), an Irish Treaty Lender and the Irish Loan Party
which makes a payment to which that Irish Treaty Lender is entitled, shall
cooperate in completing any procedural formalities necessary for such Irish Loan
Party to obtain authorisation to make payments without a Tax Deduction.

(d)

Tax Indemnity.

(i)

Within five Business Days of demand by the Administrative Agent, the applicable
Irish Loan Party shall pay to a Lender an amount equal to the loss, liability or
cost which that Lender determines that it has directly or indirectly suffered or
will directly or indirectly suffer for or on account of Tax in respect of
amounts payable to it under a Loan Document.

(ii)

Section 2.32(d)(i) shall not apply:

(A)

with respect to any Tax assessed on a Lender:

(1)

under the law of the jurisdiction in which that Lender is incorporated or, if
different, the jurisdiction (or jurisdictions) in which that Lender is treated
as resident for tax purposes; or

(2)

under the law of the jurisdiction in which that Lender’s lending office is
located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Lender; or

(B)

to the extent that a loss, liability or cost:

(1)

is compensated for by an increased payment under Section 2.32(b) (Tax Gross-Up);
or

(2)

would have been compensated for by an increased payment under Section
2.32(b)(i)(E) (Tax Gross-Up), but was not so compensated solely because one of
the exclusions in clause (ii) of Section 2.32(b) (Tax Gross-Up) applied; or

(3)

relates to a FATCA Deduction required to be made by the Irish Loan Party or the
Administrative Agent;

(iii)

A Lender making, or intending to make, a claim under this Section 2.32(d) (Tax
Indemnity), shall promptly notify the Administrative Agent of the event which
has caused (or will cause) that claim, following which the Administrative Agent
shall notify the applicable Irish Loan Party.

(e)

Tax Credit.  If an Irish Loan Party makes a Tax Payment and the relevant Lender
determines that (i) a Tax Credit is attributable to an increased payment of
which that Tax Payment forms part, to that Tax Payment or to a Tax Deduction in
consequence of which that Tax Payment was required; and (ii) that Lender has
obtained and utilized that Tax Credit, the Lender shall pay an amount to such
Irish Loan Party which that Lender determines, in its sole discretion exercised
in good faith, will leave it (after that payment) in the same after-Tax position
as it would have been in had the Tax Payment not been required to be made by
such Irish Loan Party, and this shall, to the extent permissible by applicable
law, be treated as a repayment to such Irish Loan Party.

(f)

Lender Status Confirmation.  A Lender which makes a Loan to the European
Borrower (or any other Borrower that is then an Irish Loan Party), and which is
an Irish Qualifying Lender, within paragraph (d), (e), (f), (g), (h), (i) or (k)
only of that definition, shall deliver to the applicable Irish Loan Party a
confirmation by such Lender that the person beneficially entitled to interest
payable to such Lender in respect of a Loan made to such Irish Loan Party is an
Irish Qualifying Lender (an “Irish Tax Confirmation”). An Irish Qualifying
Lender within paragraph (d), (e), (f), (g), (h), (i) or (k) only of that
definition which becomes a party hereunder on the Closing Date shall deliver an
Irish Tax Confirmation to the applicable Irish Loan Party in connection with its
delivery of its signature page to this Agreement. If, following an assignment,
or transfer or a participation (in the latter case, in circumstances where the
Participant wishes, in accordance with Section 9.04(f) to be entitled to the
benefits of Section 3.01 of a Lender’s rights or obligations hereunder), an
Irish Qualifying Lender within paragraph (d), (e), (f), (g), (h), (i) or (k)
only of that definition becomes a party hereunder or becomes a Participant after
the day on which this Agreement is entered into, such Lender or Participant
shall deliver an Irish Tax Confirmation to Terex and the applicable Irish Loan
Party on or prior to becoming a party hereunder. An Irish Qualifying Lender,
within paragraph (d), (e), (f), (g), (h), (i) or (k) only of that definition,
shall promptly notify the







--------------------------------------------------------------------------------




60







Administrative Agent, Terex and the applicable Irish Loan Party if there is any
change in the position from that set out in any relevant Irish Tax Confirmation.
 If a Lender or a New Lender fails to indicate its status in accordance with
this Section 2.32(f), then such Lender or New Lender (as applicable) shall be
treated for the purposes of this Agreement (including by the applicable Irish
Loan Parties) as if it is not an Irish Qualifying Lender until such time as it
notifies the Administrative Agent which category of Irish Qualifying Lender
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the applicable Irish Loan Party).  For the avoidance of doubt, an
Assignment and Acceptance shall not be invalidated by any failure of a New
Lender to comply with this Section 2.32(f).

(g)

Stamp Taxes. The applicable Irish Loan Party shall pay and, within three
Business Days of demand, indemnify each Lender against any cost, loss or
liability the Lender incurs in relation to all stamp duty, registration and
other similar Taxes payable in respect of any Loan Document, provided that this
Section 2.32(g) shall not apply in respect of an assignment or transfer by a
Lender of any of its rights and/or obligations under any Loan Documents, other
than an assignment or transfer made at the request of any Borrower.

(h)

VAT.

(i)

All amounts expressed in a Loan Document to be payable by any party to any
Lender which (in whole or in part) constitute the consideration for a supply or
supplies for VAT purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply or supplies, and accordingly, subject to subsection
(h)(ii) below, if VAT is or becomes chargeable on any supply made by any Lender
to any party under a Loan Document, on provision of a valid VAT invoice, by the
Lender to the party, that party shall pay to the Lender (in addition to and at
the same time as paying the consideration for such supply) an amount equal to
the amount of such VAT.

(ii)

 If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Subject Party”) is required by the terms of
any Loan Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse or indemnify the Recipient
in respect of that consideration), such Subject Party shall also pay to the
Supplier (in addition to and at the same time as paying such amount) an amount
equal to the amount of such VAT (where the Supplier is the person required to
account to the relevant tax authority for the VAT).  The Recipient will promptly
pay to the Subject Party an amount equal to any credit or repayment obtained by
the Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.  Where the Recipient is the person
required to account to the relevant tax authority for the VAT the Subject Party
must promptly, following demand from the Recipient, pay to the Recipient an
amount equal to the VAT chargeable on that supply but only to the extent that
the Recipient reasonably determines that it is not entitled to credit or
repayment from the relevant tax authority in respect of that VAT.

(iii)

Where a Loan Document requires any party to reimburse or indemnify a Lender for
any cost or expense, that party shall reimburse or indemnify (as the case may
be) such Lender for the full amount of such cost or expense, including such part
thereof as represents VAT, save to the extent that such Lender reasonably
determines that it is entitled to credit or repayment in respect of such VAT
from the relevant tax authority.

(iv)

Any reference in this Section 2.32(h) to any Person shall, at any time when such
Person is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the representative member of such group at such time (the term
“representative member” to have the same meaning, in Ireland, as the group
member notified by the Revenue Commissioners in accordance with section
15(1)(a)(i) VATCA as being the member responsible for complying with the
provisions of that Act in respect of the group or the equivalent meaning under
relevant VAT legislation where such legislation uses a term other than
“representative member”).

(v)

In relation to any supply made by a Lender to any party under a Loan Document,
if reasonably requested by such Lender, that party must promptly provide such
Lender with details of that party’s VAT registration and such other information
as is reasonably requested in connection with such Lender’s VAT reporting
requirements in relation to such supply.

(i)

FATCA Deduction.

(i)

Each Irish Loan Party may make any FATCA Deduction it is required to make by
FATCA, and any payment required in connection with that FATCA Deduction, and no
Irish Loan Party shall be required to increase any payment in respect of which
it makes such a FATCA Deduction or otherwise compensate the recipient of the
payment for that FATCA Deduction.







--------------------------------------------------------------------------------




61










(ii)

Each party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Lender to whom it is making the payment and, in addition,
shall notify the Administrative Agent and the Administrative Agent shall notify
the other Loan Parties.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Administrative Agent, the
Collateral Agent, each of the Issuing Banks and each of the Lenders that:

SECTION 3.01. Organization; Powers.  Terex and each of the Subsidiaries
(including each Borrower) (a) is a corporation, partnership, limited liability
company or other entity, duly incorporated or formed, as the case may be,
validly existing and in good standing (other than with respect to (x) any
Borrower organized in Australia, Ireland or the United Kingdom, it being
understood that Australia, Ireland and the United Kingdom do not have a concept
of good standing or (y) any other Subsidiary organized in a foreign jurisdiction
that does not have a concept of good standing) under the laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure to qualify could not reasonably be expected
to result in a Material Adverse Effect, and (d) has the power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated hereby to which it is or
will be a party and, in the case of each Borrower, to borrow hereunder.  Each
Borrower (other than Terex) is a wholly owned Subsidiary.

SECTION 3.02. Authorization.  Each of the Transactions will, at the time it
occurs, (a) have been duly authorized by all requisite organizational action and
(b) not (i) violate (A) any provision of law, statute, rule or regulation,
(B) the certificate or articles of incorporation or other constitutive documents
or by-laws of such Loan Party, (C) any order of any Governmental Authority
applicable to any Loan Party or (D) any provision of any indenture, agreement or
other instrument to which Terex or any Restricted Subsidiary is a party or by
which any of them or any of their property is or may be bound, (ii) result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument, except, in the case of each of clause (i)(A),
(i)(D) and (ii), where such violation, breach or default could not reasonably be
expected to result in a Material Adverse Effect or (iii) result in the creation
or imposition of any Lien upon or with respect to any property or assets now
owned or hereafter acquired by Terex or any Subsidiary Guarantor (other than any
Lien created hereunder or under the Security Documents).

SECTION 3.03. Enforceability.  This Agreement has been duly executed and
delivered by each Loan Party party hereto and constitutes, and each other Loan
Document has either been duly executed and delivered by each Loan Party thereto
and constitutes or, when executed and delivered by each Loan Party thereto, will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, examinership, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.04. Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for xx) the
filing of Uniform Commercial Code financing statements, xxi) recordation of the
Mortgages and the Guarantee and Collateral Agreement (or short form security
agreements in form and substance satisfactory to the Administrative Agent and
Terex) with respect to Perfection Intellectual Property, xxii) the filing of
this Agreement and the North Atlantic Guarantee Agreement at the Irish Companies
Registration Office within 21 days of their execution and xxiii) such as have
been made or obtained and are in full force and effect, except where the failure
to obtain the same could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.05. Financial Statements.  Terex has heretofore furnished to the
Lenders its consolidated and consolidating balance sheets and related statements
of income, comprehensive income, changes in stockholders’ equity and cash flows
as of and for each of the fiscal years ended December 31, 2013, December 31,
2014 and December 31, 2015, audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly in all material respects the financial condition and
results of operations and cash flows of Terex and its consolidated Subsidiaries
as of such dates and for such periods. Such balance sheets and the notes thereto
disclose all material liabilities, direct or contingent, of Terex and its
consolidated Subsidiaries as of the dates thereof required to be reflected in
accordance with GAAP. Such financial statements were prepared in accordance with
GAAP applied on a consistent basis.







--------------------------------------------------------------------------------




62










SECTION 3.06. No Material Adverse Change.  There has been no material adverse
change in the business, assets, operations, prospects, condition, financial or
otherwise, or material agreements of Terex and its Restricted Subsidiaries,
taken as a whole, since December 31, 2015.

SECTION 3.07. Title to Properties; Possession Under Leases. (a)  Each of Terex
and its Restricted Subsidiaries has fee title to, or valid leasehold interests
in, all its material properties and assets (including all Mortgaged Property),
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Liens expressly permitted by Section 6.02.

(b)

Each of Terex and its Restricted Subsidiaries has complied in all material
respects with all obligations under all material leases to which it is a party
and all such leases are in full force and effect. Each of Terex and its
Restricted Subsidiaries enjoys peaceful and undisturbed possession under all
such material leases.

(c)

No Borrower has received any written notice of, nor has any knowledge of, any
pending or contemplated condemnation proceeding affecting the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation.

(d)

Neither Terex nor any of its Restricted Subsidiaries is obligated under any
right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein.

SECTION 3.08. Subsidiaries.  Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of the applicable
owner therein.  The Equity Interests or other ownership interests so indicated
on Schedule 3.08 are fully paid and non-assessable and are owned by Terex,
directly or indirectly through its Subsidiaries, free and clear of all Liens,
except for Liens created under the Security Documents.

SECTION 3.09. Litigation; Compliance with Laws. (a)  Except as set forth on
Schedule 3.09, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of any Borrower, threatened against or affecting Terex or any of its
Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document or (ii) as to which there is a reasonable probability
of an adverse determination and that, if adversely determined in the ordinary
course of such action, suit or proceeding, at the time of such determination,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b)

None of Terex or any of its Subsidiaries or any of their respective material
properties or assets is in violation of, nor will the continued operation of
their material properties and assets as currently conducted violate, any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

(c)

Certificates of occupancy and permits are in effect for each Mortgaged Property
as currently constructed, except where the failure to have the same could not
reasonably be expected to result in a Material Adverse Effect.

(d)

No exchange control law or regulation materially restricts any Borrower from
complying with its obligations in respect of any Alternative Currency Loan or
Letter of Credit or any other Loan Party with respect to its obligations under
any Loan Document.

SECTION 3.10. Agreements. (a)  Neither Terex nor any of its Subsidiaries is a
party to any agreement or instrument or subject to any corporate restriction
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

(b)

Neither Terex nor any of its Subsidiaries is in default in any manner under any
provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be expected to result in a Material Adverse
Effect.







--------------------------------------------------------------------------------




63










SECTION 3.11. Federal Reserve Regulations. (a)  Neither Terex nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b)

No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

SECTION 3.12. Investment Company Act.  Neither Terex nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.13. Use of Proceeds.  The proceeds of (a) the Term Loans, together
with a portion of the Revolving Loans and cash on hand at the Borrowers, will be
used on the Closing Date solely to consummate the Transactions and for general
corporate purposes, and (b) the Revolving Loans will be used by the applicable
Borrower solely (i) on the Closing Date, as set forth in clause (a) above, and
(ii) from time to time after the Closing Date, for working capital needs and
other general corporate purposes (including the making of dividends and other
distributions in respect of its Equity Interests, the repurchase of Equity
Interests in Terex, the repayment or other retirement of Indebtedness and the
financing of Permitted Acquisitions, in each case, to the extent permitted
hereunder).

SECTION 3.14. Tax Returns.  Each of Terex and its Subsidiaries has filed or
caused to be filed all Federal and material state, local and non-U.S. Tax
returns required to have been filed by it and has paid or caused to be paid all
Taxes shown as due on such Tax returns and all assessments received by it (in
each case giving effect to applicable extensions), except Taxes that are being
contested in good faith by appropriate proceedings and for which Terex or such
Subsidiary, as applicable, shall have set aside on its books reserves in
accordance with GAAP.

SECTION 3.15. No Material Misstatements.  None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of any Borrower in
writing to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not materially misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, such Borrower represents only that it
acted in good faith and utilized assumptions believed by it to be reasonable and
due care in the preparation of such information, report, financial statement,
exhibit or schedule.

SECTION 3.16. Employee Benefit Plans. (a)  Each of Terex and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect.  The
present value of all benefit liabilities under each Plan (based on those
assumptions used to fund such Plan) did not, as of December 31, 2015, exceed the
fair market value of the assets of each Plan, and the present value of all
benefit liabilities of all underfunded Plans (based on those assumptions used to
fund each such Plan) did not, as of December 31, 2015, exceed the fair market
value of the assets of all such underfunded Plans, in each case, by an amount
that could reasonably be expected to result in a Material Adverse Effect.

(b)

Each Non-U.S. Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan except to the extent such non-compliance could
not reasonably be expected to result in a Material Adverse Effect. With respect
to each Non-U.S. Pension Plan, none of Terex, its Affiliates or any of its
directors, officers, employees or agents has engaged in a transaction which
would subject Terex or any of its Subsidiaries, directly or indirectly, to a tax
or civil penalty which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. With respect to each Non-U.S.
Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Non-U.S.
Pension Plan is maintained. The aggregate unfunded liabilities with respect to
such Non-U.S. Pension Plans could not reasonably be expected to result in a
Material Adverse Effect; the present value of the aggregate accumulated benefit
liabilities of all such Non-U.S. Pension Plans (based on those assumptions used
to fund each such Non-U.S. Pension Plan) did not, as of December 31, 2015,
exceed the fair market value of the assets of all such Non-U.S. Pension Plans,
by an amount that could reasonably be expected to result in a Material Adverse
Effect. There are no actions, suits or claims (other than routine claims for
benefits) pending or threatened against Terex or any of its Affiliates with
respect to any Non-U.S. Pension Plan which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.







--------------------------------------------------------------------------------




64










SECTION 3.17. Environmental Matters.  Except as set forth in Schedule 3.17:

(a)

the properties owned, leased or operated by each of Terex and its Subsidiaries
(the “Properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
Remedial Action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, Remedial Actions and liabilities, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;

(b)

the Properties and all operations of each of Terex and its Subsidiaries are in
compliance in all material respects, and in the last five years have been in
compliance, with all Environmental Laws, and all necessary Environmental Permits
have been obtained and are in effect, except to the extent that such
non-compliance or failure to obtain any necessary permits, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;

(c)

there have been no Releases or threatened Releases at, from, under or proximate
to the Properties or otherwise in connection with the current or former
operations of Terex or its Subsidiaries, which Releases or threatened Releases,
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect;

(d)

neither Terex nor any of its Subsidiaries has received any notice of an
Environmental Claim in connection with the Properties or the current or former
operations of Terex or such Subsidiaries or with regard to any person whose
liabilities for environmental matters Terex or such Subsidiaries has retained or
assumed, in whole or in part, contractually, by operation of law or otherwise,
which, in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, nor do Terex or its Subsidiaries have reason to believe that any
such notice will be received or is being threatened; and

(e)

Hazardous Materials have not been transported from the Properties, nor have
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of the Properties in a manner that could give rise to liability under
any Environmental Law, nor have Terex or its Subsidiaries retained or assumed
any liability, contractually, by operation of law or otherwise, with respect to
the generation, treatment, storage or disposal of Hazardous Materials, which
liabilities, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.18. Insurance.  Schedule 3.18 sets forth a true, complete and correct
description of all material insurance maintained by Terex or any of its
Restricted Subsidiaries as of the Closing Date. As of such date, such insurance
is in full force and effect and all premiums have been duly paid. Each of Terex
and its Restricted Subsidiaries has insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice.

SECTION 3.19. Security Documents.   (a)  The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Stock (other than Uncertificated Foreign Securities, Uncertificated
Limited Liability Company Interests and Uncertificated Partnership Interests)
and the Pledged Debt Securities (as each such term is defined in the Guarantee
and Collateral Agreement) are delivered to the Collateral Agent together with
the proper endorsements, the Lien created under Guarantee and Collateral
Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Pledged Stock and Pledged Debt Securities to the extent that the laws of the
United States or any state thereof govern the creation and perfection of any
such security interest, in each case prior and superior in right to any other
Lien or right of any other person, and (ii) when financing statements in
appropriate form are filed in the offices specified on Schedule 3.19(a) and all
applicable filing fees have been paid, the Lien created under the Guarantee and
Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the Collateral
(other than Intellectual Property, as defined in the Guarantee and Collateral
Agreement) to the extent such security interest may be perfected by the filing
of a UCC financing statement, in each case prior and superior in right to any
other Lien or right of any other person, other than Liens expressly permitted by
Section 6.02 which by operation of law or contract have priority over the Liens
securing the Obligations.

(b)

With respect to the Intellectual Property (as defined in the Guarantee and
Collateral Agreement) in which Terex, the Subsidiary Guarantors and the
Collateral Agent have agreed that the Collateral Agent may record the Guarantee
and Collateral Agreement (or a short-form security agreement in form and
substance reasonably satisfactory to Terex and the Collateral Agent) with the
United States Patent and Trademark Office or the United States Copyright Office
(the “Perfection Intellectual Property”), as applicable, upon the execution and
delivery of the Guarantee and Collateral Agreement and the recordation of the
Guarantee and Collateral Agreement (or such short-form security agreement) with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and the payment of all applicable fees, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
in the Perfection Intellectual Property shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Perfection Intellectual Property to the extent that a security interest
may be perfected by filing in the United States and its territories and
possessions, in each case prior and superior in right to any other person.







--------------------------------------------------------------------------------




65










(c)

The Mortgages, upon the execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, subject to the exceptions listed
in each insurance policy covering such Mortgage, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable Lien on all of the Loan Parties’
right, title and interest in and to the Mortgaged Property thereunder and the
proceeds thereof, and when the Mortgages referred to in Section 3.04(b) are
recorded in the offices specified in Schedule 3.19(c) and all applicable fees
have been paid, the Mortgages will constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other person, other than with respect to the rights of persons
pursuant to Liens expressly permitted by Section 6.02 which by operation of law
or contract would have priority over the Liens securing the Obligations.

SECTION 3.20. Location of Material Owned Real Property.  Schedule 3.20 lists
completely and correctly as of the Closing Date all Material Owned Real Property
and the addresses thereof.  Terex and the Subsidiary Guarantors own in fee all
the real property set forth on Schedule 3.20.

SECTION 3.21. Labor Matters.  Except as set forth on Schedule 3.21, as of the
Closing Date, there are no strikes, lockouts or slowdowns against Terex or any
of its Restricted Subsidiaries pending or, to the knowledge of any Borrower,
threatened. The hours worked by and payments made to employees of Terex and its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or non-U.S. law dealing with
such matters, which violations, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. All payments due
from Terex or any of its Restricted Subsidiaries, or for which any claim may be
made against Terex or any such Restricted Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Terex or such Restricted Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Terex or any of its Restricted Subsidiaries is
bound on the Closing Date.

SECTION 3.22. Solvency.  Immediately after the consummation of the Transactions
and immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
the Loan Parties, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

SECTION 3.23. Sanctions, Anti-Terrorism and Anti-Bribery Laws. (a) (i) None of
the Borrowers, any of their respective subsidiaries or any of their respective
directors or officers nor, to the knowledge of the Borrowers, any agent,
employee or Affiliate of any of the foregoing is (A) a Person on the list of
“Specially Designated Nationals and Blocked Persons” or any other sanctions list
maintained by the Office of Foreign Assets Control of the United States Treasury
Department (“OFAC”) or the European Union, (B) the subject of any sanctions
administered by OFAC, the U.S. State Department, the European Union, Her
Majesty’s Treasury, the United Nations or other relevant sanctions authority,
including sanctions that prohibit all or substantially all imports and exports
between the United States of America and another country, region or territory
(currently Crimea, Cuba, Iran, North Korea, Sudan and Syria) (collectively,
“Sanctions”), (C) located in, or organized under the laws of, any country,
region or territory that is the subject of any country-, region- or
territory-wide Sanctions except to the extent such presence is permitted
pursuant to applicable law, or (D) more than 50% owned by any Person that is the
subject of Sanctions.

(ii)

The Borrowers will not directly or, to their knowledge, indirectly, use the
proceeds of the Loans or any Contract Loans or otherwise make available such
proceeds to any person, or request the issuance of any Letter of Credit, for the
purpose of financing the activities of any person, in any country, region or
territory, that is subject to any country-, region- or territory-wide Sanctions
or for any other purpose or in any other manner that will result in a violation
of Sanctions by any person (including any person participating in the Loans,
whether as underwriter, advisor, investor or otherwise).

(b)

Each Loan Party and its subsidiaries is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, the International Emergency and
Economic Powers Act and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V) and any other
enabling legislation or executive order relating thereto, (ii) the USA PATRIOT
Act and (iii) the applicable anti-terrorism laws, rules and regulations of
jurisdictions where the Borrowers and their Affiliates conduct business from
time to time (collectively, “Anti-Terrorism Laws”).







--------------------------------------------------------------------------------




66










(c)

No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of the Borrowers, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the U.S. Foreign Corrupt Practices Act of 1977
(“FCPA”) or the laws, rules and regulations of any jurisdiction applicable to
the Borrowers and their Affiliates from time to time relating to bribery or
corruption (collectively, “Anti-Bribery Laws”).

(d)

The representations and warranties set forth in this Section 3.23 made by any
Borrower to any Lender domiciled in Germany (Inländer) within the meaning of
Section 2, paragraph 15 of the German Foreign Trade Act (Außenwirtschaftsgesetz)
are made only to the extent that any such Borrower would be permitted to make
such representations and warranties pursuant to Section 7 of the German Foreign
Trade Ordinance (Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(Außenwirtschaftsverordnung)).  In relation to each Lender that notifies the
Administrative Agent that it is a “Restricted Finance Party” (each a “Restricted
Finance Party”), the representation and warranties set forth in this Section
3.23 (the “Sanctions Provisions”) only apply for the benefit of that Restricted
Finance Party to the extent that the Sanctions Provision would not result in any
violation of or conflict with or liability under Section 7 of the German Foreign
Trade Ordinance (Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(Außenwirtschaftsverordnung)).

SECTION 3.24. Tax Residence.  Each U.K. Loan Party represents and warrants to
the Administrative Agent, the Collateral Agent, each of the Issuing Banks and
each of the Lenders that it is resident for tax purposes solely in the United
Kingdom.

SECTION 3.25. Existing Notes.  Terex presently intends to redeem all of the
outstanding Existing Notes on or before April 3, 2017.

ARTICLE IV

Conditions

SECTION 4.01. Initial Credit Event.  The obligation of each Lender to make Loans
(including Swingline Loans) hereunder, and the obligation of each Issuing Bank
to issue, amend, extend or renew any Letter of Credit hereunder on the Closing
Date is subject to the satisfaction of the following conditions:

(a)

The Administrative Agent shall have received counterparts of this Agreement
that, when taken together, bear the signatures of each Borrower and each Lender.

(b)

The Administrative Agent shall have received a certificate, dated the Closing
Date and signed by the President, a Vice President or a Financial Officer of
Terex, confirming that the conditions set forth in paragraphs (b) and (c) of
Section 4.02 shall be satisfied.

(c)

Terex shall have paid, when and as due (or, in the case of amounts due on the
Closing Date, shall substantially contemporaneously with the making of the Loans
to be made on the Closing Date, pay), all fees that under the terms hereof or of
the Engagement Letter or the Fee Letters are due and payable on or prior to such
date, as well as the reasonable fees, disbursements and other charges of counsel
to the Administrative Agent in connection with the Transactions (to the extent
that reasonably detailed statements therefor have been delivered to Terex at
least two Business Days in advance of the Closing Date).

(d)

The Security Documents set forth in Schedule 4.01(d) shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect.  The Collateral Agent on behalf of the Secured Parties shall
have a security interest in the Collateral of the type and the priority
described in each such Security Document; provided that, to the extent any
Collateral of the type set forth on Schedule 5.11 (including the creation or
perfection of any security in respect thereof) required pursuant to this
paragraph (d) is not or cannot be provided or perfected on or prior to the
Closing Date after the use by Terex of commercially reasonable efforts to do so
(other than the grant and perfection of security interests in assets located in
any state of the United States or the District of Columbia with respect to which
a Lien may be perfected by the filing of a financing statement under the Uniform
Commercial Code or the delivery of a certificated security), then the provision
and/or perfection of a security interest in any such Collateral shall not
constitute a condition precedent to the availability of the Loans on the Closing
Date (but shall be required to be provided as promptly as practicable after the
Closing Date and in any event within the period specified therefor in Schedule
5.11 or such later date as may be reasonably agreed by the Administrative Agent
and Terex).







--------------------------------------------------------------------------------




67










(e)

With respect to each Loan Party organized in the United States, the
Administrative Agent shall have received a Perfection Certificate with respect
to such Loan Party dated the Closing Date and duly executed by a Responsible
Officer of Terex, and shall have received the results of a search of the Uniform
Commercial Code filings (or equivalent filings) made with respect to the Loan
Parties in the states (or other jurisdictions) of formation of such persons, in
each case as indicated on such Perfection Certificate, together with copies of
the financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Administrative Agent that the Liens
indicated in any such financing statement (or similar document) are permitted
under Section 6.02 or have been or will be contemporaneously released or
terminated.

(f)

The Existing Credit Agreement Refinancing shall have been consummated
substantially contemporaneously with the funding of the Loans to be made on the
Closing Date. The Existing Credit Agreement (and each related loan document) and
all commitments thereunder shall have been terminated, all obligations
thereunder shall have been paid in full (other than obligations that are
contingent in nature or unliquidated at such time, which under the terms of the
Existing Credit Agreement or related loan documents expressly survive such
payment and termination) and all documentation necessary to release or
terminate, as applicable, security interests and guarantees in respect thereof
shall have been delivered to the Administrative Agent or its counsel.

(g)

Prior to, or substantially contemporaneously with, the funding of the Loans to
be made on the Closing Date, the New Senior Notes Issuance shall have been
consummated.

(h)

The Administrative Agent shall have received a certificate from a Financial
Officer of Terex, in the form of Exhibit H and in substance reasonably
satisfactory to the Administrative Agent, certifying that Terex and the other
Loan Parties on a consolidated basis after giving effect to the Transactions and
the other transactions contemplated hereunder to occur on the Closing Date, are
solvent.

(i)

The Administrative Agent shall have received (i) a certificate as to the good
standing of each Loan Party as of a recent date, from the Secretary of State of
the State (or comparably entity) of the state (or comparable jurisdiction) of
its organization (or, in the case of a Subsidiary Borrower, if such jurisdiction
does not issue such certificates, a comparable document or the results of
searches of official registries demonstrating good standing or lack of
insolvency proceedings against such Loan Party, as available); (ii) a
certificate of the Secretary, Assistant Secretary or Director, as applicable, of
each Loan Party dated the Closing Date and certifying (A) that attached thereto
is a true and complete copy of (1) the by-laws (or comparable organizational
documents) and (2) the certificate or articles of incorporation (or comparable
organizational documents), including all amendments thereto, certified as of a
recent date by such Secretary of State (or comparable entity) (or, in the case
of a Subsidiary Borrower, if no such certification is available, comparable
certification or an extract of such documents filed with any official registry,
as available), in each case of such Loan Party as in effect on the Closing Date
and at all times since a date prior to the date of the resolutions described in
clause (B) below (or, if such by-laws (or comparable documents) or certificate
or articles of incorporation (or comparable documents) have not been amended or
modified since any delivery thereof to the Administrative Agent on or following
the Closing Date, certifying that no such amendment or modification has
occurred), (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or comparable governing body) of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is a party and, in the case of the Borrowers,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.

(j)

The Administrative Agent shall have received, on behalf of itself, the Lenders
and the Issuing Bank, a favorable written opinion of (i) the General Counsel of
Terex, substantially to the effect set forth in Exhibit G-1, (ii) Bryan Cave
LLP, counsel for the Borrowers, substantially to the effect set forth in Exhibit
G-2, and (iii) local counsel for each of the Subsidiary Borrowers, in each case
(A) dated the Closing Date, (B) addressed to the Issuing Bank, the
Administrative Agent and the Lenders and (C) covering such matters as the
Administrative Agent shall reasonably request, and the Borrowers hereby request
such counsel to deliver such opinions.

(k)

The Lenders shall have received, at least five Business Days prior to the
Closing Date, to the extent requested at least ten Business Days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.







--------------------------------------------------------------------------------




68










SECTION 4.02. All Credit Events.  The obligation of each Lender to make Loans
(including Swingline Loans but, with respect to Incremental Term Loans the
proceeds of which are to be used to finance a Limited Condition Acquisition,
subject to Section 2.27(c)) hereunder, and the obligation of each Issuing Bank
to issue, amend, extend or renew any Letter of Credit hereunder (each, a “Credit
Event”) is subject to the occurrence of the Closing Date and to the satisfaction
of the following conditions on the date of each Credit Event:

(a)

The Administrative Agent shall have received a notice of such Credit Event as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
renewal or extension of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, renewal or extension of such Letter of Credit as required by Section
2.23(b) or, in the case of the Borrowing of a Swingline Loan, the applicable
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).

(b)

The representations and warranties set forth in Article III hereof shall be true
and correct in all material respects (or, in the case of any representations and
warranties qualified by materiality, Material Adverse Effect or words of similar
import, in all respects) on and as of the date of such Credit Event with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall have been true and correct in all material respects (or, in the
case of any representations and warranties qualified by materiality, Material
Adverse Effect or words of similar import, in all respects) as of such earlier
date.

(c)

Each Borrower and each other Loan Party shall be in compliance in all material
respects with all the terms and provisions set forth herein and in each other
Loan Document on its part to be observed or performed, and at the time of and
immediately after such Credit Event, no Event of Default or Default shall have
occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
each Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Each Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full (other
than contingent indemnification obligations not then due and payable) and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each Borrower will, and will cause each of its
Restricted Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a)  Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05.

(b)

Do or cause to be done all things necessary to obtain, preserve, renew, extend
and keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; maintain and operate such business in substantially the
manner in which it is presently conducted and operated or in an otherwise
prudent manner; comply in all material respects with all applicable laws, rules,
regulations (including any zoning, building, Environmental Law, ordinance, code
or approval or any building permits or any restrictions of record or agreements
affecting the Mortgaged Properties, ERISA, Sanctions, the FCPA, other
Anti-Bribery Laws, the USA PATRIOT Act and other Anti-Terrorism Laws) and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted unless failure to comply could not reasonably be expected to
result in a Material Adverse Effect; and at all times maintain and preserve all
property material to the conduct of such business and keep such property in
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be conducted at all times in a commercially reasonable manner.

SECTION 5.02. Insurance. (a)  Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance (including self insurance), to such extent and against such risks,
including fire and other risks insured against by extended coverage, as is
customary with companies in the same or similar businesses operating in the same
or similar locations and of same or similar size, including public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by it; and maintain such other insurance as may be
required by law.







--------------------------------------------------------------------------------




69










(b)

Cause all such policies of Terex or any Material U.S. Restricted Subsidiary to
be endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable endorsement, in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, which endorsement shall provide
that, from and after the Closing Date, if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to Terex or any such Loan Parties under such policies
directly to the Collateral Agent; cause all such policies to provide that no
Borrower, the Administrative Agent, the Collateral Agent nor any other party
shall be a coinsurer thereunder and to contain a “Replacement Cost Endorsement”,
without any deduction for depreciation, and such other provisions as the
Administrative Agent or the Collateral Agent may reasonably require from time to
time to protect their interests; deliver original or certified copies of all
such policies to the Collateral Agent; cause each such policy to provide that it
shall not be canceled, modified or not renewed for any other reason upon not
less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancelation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent) together with evidence
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.

(c)

If at any time the area in which the Premises (as defined in the Mortgages) are
located is designated (i) a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such total amount as the Administrative Agent, the
Collateral Agent or the Required Lenders may from time to time require, and
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time,
and other applicable flood laws, or (ii) a “Zone 1” area, obtain earthquake
insurance in such total amount as the Administrative Agent, the Collateral Agent
or the Required Lenders may from time to time require.

(d)

With respect to any Mortgaged Property, carry and maintain commercial general
liability insurance including the “broad form CGL endorsement”, to the extent
available in the relevant jurisdiction, and coverage on an occurrence basis
against claims made for personal injury (including bodily injury, death and
property damage) and umbrella liability insurance against any and all claims, in
no event for a combined single limit of less than that in effect on the Closing
Date, naming the Collateral Agent as an additional insured, on forms reasonably
satisfactory to the Collateral Agent.

(e)

Notify the Administrative Agent and the Collateral Agent immediately whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by any
Borrower; and promptly deliver to the Administrative Agent and the Collateral
Agent a duplicate original copy of such policy or policies (including, for the
avoidance of doubt, any required flood or earthquake policy or policies).

(f)

In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i)

none of the Administrative Agent, the Lenders, the Issuing Banks, or their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) each Borrower and the other Loan Parties shall look
solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Administrative Agent,
the Collateral Agent, the Lenders, the Issuing Banks or their agents or
employees.  If, however, the insurance policies do not provide waiver of
subrogation rights against such parties, as required above, then each Borrower
hereby agrees, to the extent permitted by law, to waive its right of recovery,
if any, against the Administrative Agent, the Collateral Agent, the Lenders, the
Issuing Banks and their agents and employees; and

(ii)

the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent or the Required Lenders under this
Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of any Borrower and its
Subsidiaries or the protection of their properties and the Administrative Agent,
the Collateral Agent and the Required Lenders shall have the right from time to
time to require the Borrowers and the other Loan Parties to keep other insurance
in such form and amount as the Administrative Agent, the Collateral Agent or the
Required Lenders may reasonably request; provided that such insurance shall be
obtainable on commercially reasonable terms.

SECTION 5.03. Obligations and Taxes.  Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all material Taxes imposed upon it or upon its income or profits or in
respect of its property, before the same shall become delinquent or in default,
as well as all lawful claims for labor, materials and supplies or otherwise
that, if unpaid, could reasonably be expected to give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such obligation or Taxes so
long as the







--------------------------------------------------------------------------------




70







validity or amount thereof shall be contested in good faith by appropriate
proceedings and the applicable Borrower shall have set aside on its books
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend collection of the contested obligation or Taxes and enforcement of a
Lien and, in the case of a Mortgaged Property, there is no risk of forfeiture of
such property.

SECTION 5.04. Financial Statements, Reports, etc.  In the case of Terex, furnish
to the Administrative Agent for distribution by the Administrative Agent to each
Lender:

(a)

within 90 days (or if Terex files its annual report on Form 10-K with the SEC
sooner, then promptly thereafter) after the end of each fiscal year (including,
for the avoidance of doubt, fiscal year 2016), its consolidated and
consolidating balance sheets and related statements of income, comprehensive
income, changes in stockholders’ equity and cash flows showing the financial
condition of Terex and its consolidated Subsidiaries as of the close of such
fiscal year and the results of its operations and the operations of such
Subsidiaries during such year, all audited (in the case of such consolidated
financial statements) by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing or otherwise reasonably acceptable
to the Required Lenders and accompanied by an opinion of such accountants (which
shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present the financial condition and
results of operations of Terex and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b)

within 45 days (or if Terex files its quarterly report on Form 10-Q with the SEC
sooner, then promptly thereafter) after the end of each of the first three
fiscal quarters of each fiscal year, its consolidated and consolidating balance
sheets and related statements of income, changes in stockholders’ equity and
cash flows showing the financial condition of Terex and its consolidated
Subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of such Subsidiaries during such fiscal quarter
and the then elapsed portion of the fiscal year, all certified by one of its
Financial Officers as fairly presenting in all material respects the financial
condition and results of operations of Terex and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;

(c)

concurrently with any delivery of financial statements under sub-paragraph (a)
or (b) above, (i) if there shall have been any Unrestricted Subsidiaries during
the relevant period, comparable financial statements (which need not be audited
or contain footnotes) for such period covering Terex and its Restricted
Subsidiaries, and (ii) a certificate of the accounting firm (unless at such time
it is the practice and policy of such accounting firm not to deliver such
certificates) or Financial Officer opining on or certifying such statements
(which certificate, when furnished by an accounting firm, may be limited to
accounting matters and disclaim responsibility for legal interpretations)
(A) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto; (B) in the case of any such letter from such Financial Officer, setting
forth reasonably detailed calculations demonstrating compliance with Sections
6.10 and 6.11, in a form reasonably satisfactory to the Administrative Agent;
and (C) in the case of financial statements delivered under subparagraph (b)
above for the last fiscal quarter of any ECF Period, setting forth Terex’s
calculation of Excess Cash Flow for the ECF Period then ended;

(d)

promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by Terex or any
Restricted Subsidiary with the SEC or any national securities exchange, or
distributed to its shareholders, as the case may be;

(e)

within 90 days after the first day of each fiscal year of Terex (including, for
the avoidance of doubt, fiscal year 2017), a copy of the budget for its
consolidated balance sheet and related statements of income and cash flows for
such fiscal year; and

(f)

promptly, from time to time, such other information regarding the operations,
business affairs and financial condition of Terex or any Restricted Subsidiary,
or compliance with the terms of any Loan Document, as the Administrative Agent
or any Lender may reasonably request.

SECTION 5.05. Litigation and Other Notices.  Furnish to the Administrative
Agent, the Issuing Banks and each Lender, promptly after obtaining knowledge
thereof, written notice of the following:

(a)

any Event of Default or Default, specifying the nature and extent thereof and
the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b)

the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against any Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect; and







--------------------------------------------------------------------------------




71










(c)

any development with respect to Terex or any Subsidiary that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

SECTION 5.06. Employee Benefits.  Comply in all material respects with the
applicable provisions of ERISA and the Code and the laws applicable to any
Non-U.S. Pension Plan and (b) furnish to the Administrative Agent (i) as soon as
possible after, and in any event within 10 days after any Responsible Officer of
any Borrower or any Affiliate knows that any ERISA Event has occurred that,
alone or together with any other ERISA Event could reasonably be expected to
result in liability of any Borrower in an aggregate amount exceeding $25,000,000
(or the Dollar Equivalent thereof in another currency), a statement of a
Financial Officer of such Borrower setting forth details as to such ERISA Event
and the action, if any, that such Borrower proposes to take with respect
thereto.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a)  Keep proper books of record and account in which
full, true and correct entries in conformity in all material respects with GAAP
and all requirements of law are made of all dealings and transactions in
relation to its business and activities. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender to visit and inspect the financial
records and the properties of any Borrower or any Restricted Subsidiary at
reasonable times and as often as reasonably requested (but in no event more than
twice annually unless an Event of Default shall have occurred and be continuing)
and to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of any Borrower or any Restricted Subsidiary
with the officers thereof and independent accountants therefor.

(b)

In the case of Terex, use commercially reasonable efforts to cause the credit
facilities provided for hereunder to be continuously publicly rated (but no
specific rating) by S&P and Moody’s, and to maintain a public corporate rating
(but no specific rating) from S&P and a public corporate family rating (but no
specific rating) from Moody’s.

SECTION 5.08. Use of Proceeds.  Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes described in Section 3.13,
and ensure that no proceeds of the Loans or any Contract Loans will be advanced
or otherwise made available, directly or indirectly, by Terex or any Subsidiary
to any person conducting activities that would constitute a violation of
Sanctions if conducted by a U.S. Person.

SECTION 5.09. Compliance with Environmental Laws.  Comply, and cause all lessees
and other persons occupying its Properties to comply, in all material respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Properties; obtain and renew all Environmental Permits necessary
for its operations and Properties; and conduct any Remedial Action in accordance
with Environmental Laws; provided, however, that no Borrower nor any of the
Restricted Subsidiaries shall be required to undertake any Remedial Action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

SECTION 5.10. Preparation of Environmental Reports.  If an Event of Default
caused by reason of a breach of Section 3.17 or 5.09 shall have occurred and be
continuing, at the request of the Required Lenders through the Administrative
Agent, provide to the Lenders within 45 days after such request, at the expense
of the applicable Borrower, an environmental site assessment report for the
Properties which are the subject of such default, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent and indicating
the presence or absence of Hazardous Materials and the estimated cost of any
Remedial Action or any other activity required to bring the Properties into
compliance with Environmental Laws in connection with such Properties.

SECTION 5.11. Further Assurances. (a)  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under Schedule 5.11 or under
applicable law, or that the Required Lenders, the Administrative Agent or the
Collateral Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority of the security interests created or
intended to be created by the Security Documents.  On and after the Closing
Date, Terex will cause each Material U.S. Restricted Subsidiary (whether now in
existence or hereafter created or acquired) or any U.S. Subsidiary which is a
Restricted Subsidiary and which becomes a Material U.S. Restricted Subsidiary to
become a Subsidiary Guarantor by executing the Guarantee and Collateral
Agreement and each applicable Security Document in favor of the Collateral
Agent. In addition, from time to time, Terex and the Subsidiary Guarantors will,
at their cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected security interests with
respect to such of their assets and properties acquired after the Closing Date
as would constitute Collateral under any Security Document (it being understood
that it is the intent of the parties that the Obligations shall be secured by,
among other things, substantially all the U.S. assets of Terex and the
Subsidiary Guarantors (including Material







--------------------------------------------------------------------------------




72







Owned Real Property and other U.S. assets acquired subsequent to the Closing
Date and 100% of the non-voting Equity Interests (if any) and 65% of the voting
Equity Interests in each Material First Tier Non-U.S. Subsidiary or Foreign
Subsidiary Holdco, but excluding (i) any assets as to which the Administrative
Agent shall determine in its reasonable discretion that the costs of obtaining a
security interest in the same are excessive in relation to the benefit to the
Lenders of the security intended to be afforded thereby, (ii) any assets of a
type specifically excluded as Collateral under the Guarantee and Collateral
Agreement, (iii) the MHPS Share Consideration and (iv) any voting Equity
Interests in any Non-U.S. Subsidiary or Foreign Subsidiary Holdco, in each case
in excess of 65% of the total combined voting power of such Non-U.S. Subsidiary
or Foreign Subsidiary Holdco)).  Such security interests and Liens will be
created under the Security Documents and other security agreements, mortgages,
deeds of trust and other instruments and documents in form and substance
reasonably satisfactory to the Collateral Agent, and Terex shall deliver or
cause to be delivered to the Lenders all such instruments and documents
(including legal opinions, flood hazard determination forms, evidence of any
insurance required by Section 5.02 (including flood or earthquake insurance),
surveys, title insurance policies (including any endorsements thereto) and lien
searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section.  In furtherance of the foregoing, Terex will give
prompt notice to the Administrative Agent of (A) the acquisition by it or any
Subsidiary Guarantor of any Material Owned Real Property, (B) any U.S.
Subsidiary becoming a Material U.S. Restricted Subsidiary (or of the
circumstances described in the proviso to the definition of the term “Material
U.S. Restricted Subsidiary”) and (C) any Non-U.S. Subsidiary becoming a Material
First Tier Non-U.S. Subsidiary.

(b)

In the case of Terex and the Subsidiary Guarantors, promptly notify the
Collateral Agent in writing of any change (i) in its legal name, (ii) in its
jurisdiction of organization, (iii) in its chief executive office, (iv) in its
corporate or legal structure or (v) in its Federal Taxpayer Identification
Number.  Terex and each Subsidiary Guarantor agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the
Collateral. Terex and each Subsidiary Guarantor agrees promptly to notify the
Collateral Agent if any material portion of the Collateral owned or held by such
Borrower is damaged or destroyed.

ARTICLE VI

Negative Covenants

Each Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full (other than
contingent indemnification obligations not then due and payable) and all Letters
of Credit have been cancelled or have expired and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, such Borrower will not, and will not cause or permit any of
the Restricted Subsidiaries to:

SECTION 6.01. Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except that Terex and any Restricted Subsidiary may incur, create,
assume or permit to exist:

(a)

(i) the New Senior Notes, (ii) until the 45th day following the Closing Date (or
such later date as shall be acceptable to the Administrative Agent in its sole
discretion), Existing 2021 Notes that have been called for redemption, (iii)
until May 31, 2017 (or such later date as shall be acceptable to the
Administrative Agent in its sole discretion), Existing 2020 Notes and (iv)
Indebtedness existing on the Closing Date and set forth in Schedule 6.01;

(b)

Additional Subordinated Notes;

(c)

Indebtedness created under this Agreement and the other Loan Documents;

(d)

Contract Loans permitted under Section 2.29;

(e)

Indebtedness pursuant to (i) Hedging Agreements and (ii) any Additional L/C
Facility; provided, however, that (x) the Additional L/C Exposure shall not
exceed $300,000,000 at any time and (y) the sum of the L/C Exposure and the
Additional L/C Exposure shall not exceed $400,000,000 at any time;

(f)

Indebtedness of (i) Terex or any wholly owned Restricted Subsidiary to any other
wholly owned Restricted Subsidiary, (ii) any wholly owned Restricted Subsidiary
to Terex, (iii) any Loan Party to another Loan Party or (iv) Terex to Finsub
incurred to capitalize Finsub pursuant to any Receivables Program; provided,
however, that any such Indebtedness of a Loan Party owed to a non-Loan Party
shall be subordinated to the prior payment in full of the Obligations;







--------------------------------------------------------------------------------




73










(g)

Indebtedness resulting from endorsement of negotiable instruments for collection
in the ordinary course of business;

(h)

Indebtedness arising under indemnity agreements to title insurers to cause such
title insurers to issue to the Collateral Agent mortgagee title insurance
policies;

(i)

Indebtedness arising with respect to customary indemnification and purchase
price adjustment obligations incurred in connection with Asset Sales and
Permitted Acquisitions permitted hereunder;

(j)

Indebtedness incurred in the ordinary course of business with respect to surety
and appeal bonds, performance, insurance and return-of-money bonds, commercial
guarantees (tender, advance payment, performance and warranty period guarantees)
and other similar obligations;

(k)

Indebtedness consisting of (i) Acquired Indebtedness or (ii) Purchase Money
Indebtedness or Capital Lease Obligations incurred in the ordinary course of
business after the Closing Date; provided that, at the time of the incurrence of
any such Indebtedness and immediately after giving effect thereto, (A) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) either (x) the Consolidated Leverage Ratio shall be
less than or equal to 3.75 to 1.00 or (y) the aggregate principal amount of all
Indebtedness incurred, created or assumed pursuant to this Section 6.01(k) at
any time when the Consolidated Leverage Ratio exceeds 3.75 to 1.00 does not
exceed $200,000,000 at any time;

(l)

(i) Indebtedness in respect of Retained Recourse Equipment Loans so long as the
Retained Recourse Amount does not exceed $500,000,000 at any time and (ii) Floor
Plan Guarantees;

(m)

Indebtedness incurred to extend, renew or refinance Indebtedness described in
paragraph (a) (other than clause (ii) or (iii) thereof), (k), (l) or (p) of this
Section 6.01 (“Refinancing Indebtedness”) so long as (i) such Refinancing
Indebtedness is in an aggregate principal amount not greater than the aggregate
principal amount of the Indebtedness being extended, renewed or refinanced, plus
the amount of any interest or premiums required to be paid thereon plus fees and
expenses associated therewith, (ii) such Refinancing Indebtedness has a later or
equal final maturity and a longer or equal weighted average life than the
Indebtedness being extended, renewed or refinanced, (iii) if the Indebtedness
being extended, renewed or refinanced is subordinated to the Obligations, the
Refinancing Indebtedness is subordinated to the Obligations to the extent of the
Indebtedness being extended, renewed or refinanced and (iv) the covenants,
events of default and other non-pricing provisions of the Refinancing
Indebtedness shall be no less favorable to the Lenders than those contained in
the Indebtedness being extended, renewed or refinanced;

(n)

Indebtedness classified as Capital Lease Obligations incurred in connection with
the purchase of inventory to be sold in the ordinary course of business;

(o)

Indebtedness of Non-U.S. Subsidiaries not exceeding $300,000,000 in the
aggregate at any time outstanding;

(p)

in addition to any of the foregoing, other unsecured Indebtedness; provided that
at the time of the incurrence of any such Indebtedness and immediately after
giving effect thereto and the application of the proceeds thereof, (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (ii) either (A) the Consolidated Leverage Ratio shall be
less than or equal to 3.75 to 1.00 or (B) the aggregate outstanding principal
amount of Indebtedness incurred, created or assumed pursuant to this Section
6.01(p) at any time when the Consolidated Leverage Ratio exceeds 3.75 to 1.00
does not exceed $300,000,000 at any time; provided, that, for purposes of this
Section 6.01(p), any Existing Notes outstanding as of the date specified in
Section 6.01(a)(ii) or 6.01(a)(iii), as the case may be, shall be deemed to have
been incurred as of such date;

(q)

Guarantees of Indebtedness of Terex or any Restricted Subsidiary, which
Indebtedness is otherwise permitted under this Section 6.01; provided that (x)
if such Indebtedness is subordinated to the Obligations, such Guarantee shall be
subordinated to the same extent and (y) no Guarantee by a Loan Party of
Indebtedness of a non-Loan Party shall be permitted under this clause (q) other
than Guarantees constituting investments permitted under Section 6.04 (other
than 6.04(k)); and

(r)

Indebtedness of Terex or any Restricted Subsidiary in respect of netting,
overdraft protection and other arrangements incurred in connection with ordinary
course cash pooling arrangements.

SECTION 6.02. Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Restricted Subsidiary) now owned or hereafter acquired by it or on any
income or revenues or rights in respect of any thereof, except:







--------------------------------------------------------------------------------




74










(a)

Liens on property or assets of any Borrower and its Restricted Subsidiaries
existing on the Closing Date and set forth in Schedule 6.02; provided that such
Liens shall secure only those obligations which they secure on the Closing Date;

(b)

any Lien created under the Loan Documents;

(c)

any Lien existing on any property or asset prior to the acquisition thereof by
any Borrower or any Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, (ii) such
Lien does not apply to any other property or assets of any Borrower or any
Restricted Subsidiary and (iii) such Lien does not (A) materially interfere with
the use, occupancy and operation of any Mortgaged Property, (B) materially
reduce the fair market value of such Mortgaged Property but for such Lien or
(C) result in any material increase in the cost of operating, occupying or
owning or leasing such Mortgaged Property;

(d)

Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;

(e)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 5.03;

(f)

pledges and deposits made in the ordinary course of business in compliance with
workmen’s compensation, unemployment insurance and other social security laws or
regulations;

(g)

(i) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and (ii) Liens on the
receivables of any Non-U.S. Subsidiary to secure Indebtedness of such Non-U.S.
Subsidiary in respect of performance bonds and similar obligations in an
aggregate principal amount not to exceed the foreign currency equivalent of
$10,000,000 at any one time outstanding;

(h)

zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of any Borrower or any of its
Restricted Subsidiaries;

(i)

purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
any Borrower or any Restricted Subsidiary or in respect of Capital Lease
Obligations; provided that (i) such security interests secure Indebtedness
permitted by Section 6.01(k), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 90 days after such acquisition
(or construction), (iii) the Indebtedness secured thereby does not exceed 100%
of the lesser of the cost or the fair market value of such real property,
improvements or equipment at the time of such acquisition (or construction) and
(iv) such security interests do not apply to any other property or assets of any
Borrower or any Restricted Subsidiary;

(j)

Liens arising from the rendering of a final judgment or order that does not give
rise to an Event of Default;

(k)

Liens securing Acquired Indebtedness; provided that (i) such Indebtedness was
secured by such Liens at the time of the relevant Permitted Acquisition and such
Liens were not incurred in contemplation thereof and (ii) such Liens do not
extend to (x) any property of Terex or the Restricted Subsidiaries (other than
the Acquired Person) or (y) to any property of the Acquired Person other than
the property securing such Liens on the date of the relevant Permitted
Acquisition;

(l)

Liens securing Refinancing Indebtedness, to the extent that the Indebtedness
being refinanced was originally secured in accordance with this Section 6.02;
provided that such Lien does not apply to any additional property or assets of
Terex or any Restricted Subsidiary;

(m)

Liens in favor of any Loan Party;

(n)

Liens on Program Receivables purported to be sold by Terex or any Restricted
Subsidiary in connection with any Receivables Program or other Limited Recourse
Receivables Financing;

(o)

Liens on property and assets of the Non-U.S. Subsidiaries that are not Loan
Parties to secure Indebtedness of such Non-U.S. Subsidiaries incurred under
Section 6.01(o);







--------------------------------------------------------------------------------




75










(p)

Liens provided for by one of the following transactions if the transaction does
not, in substance, secure payment or performance of an obligation: (i) a
transfer of an account or chattel paper, (ii) a commercial consignment or (iii)
a PPS lease (each as defined in the PPSA);

(q)

Liens on deposits, bank accounts and/or receivables forming part of an
arrangement permitted pursuant to Section 6.01(r), to the extent securing claims
arising in the context of such arrangement;

(r)

Liens arising under conditional sale or other title retention arrangement or
arrangements having similar effect in respect of goods supplied to any Borrower
or any of its Restricted Subsidiaries in the ordinary course of trading and on
the supplier’s standard or usual terms and not arising as a result of any
default or omission by any Borrower or any of its Restricted Subsidiaries; and

(s)

other Liens securing the payment of obligations, the aggregate amount of which
does not exceed $10,000,000 at any time outstanding.

SECTION 6.03. Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback”); provided that any
Borrower or any Restricted Subsidiary may enter into any such transaction to the
extent that any lease obligations and Liens associated therewith would not be
prohibited under this Agreement.

SECTION 6.04. Investments, Loans and Advances.  Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

(a)

investments by Terex and its Restricted Subsidiaries (i) existing on the Closing
Date in the Equity Interests of the Subsidiaries, (ii) existing on the Closing
Date and set forth on Schedule 6.04 and (iii) made after the Closing Date in the
Equity Interests of the Subsidiary Guarantors;

(b)

Permitted Investments;

(c)

investments in JV Finco not exceeding $25,000,000 at any time outstanding;

(d)

Terex or any Restricted Subsidiary may make any Permitted Acquisition; provided
that Terex or, if such Restricted Subsidiary is a Subsidiary Guarantor, such
Subsidiary Guarantor complies, and causes any acquired entity to comply, with
the applicable provisions of Section 5.11 and the Security Documents with
respect to the person or assets so acquired;

(e)

the Borrowers and their respective Restricted Subsidiaries may make loans and
advances to employees for moving, entertainment, travel and other similar
expenses in the ordinary course of business;

(f)

Consolidated Capital Expenditures;

(g)

cash collateral provided to the Collateral Agent pursuant to the Loan Documents;

(h)

promissory notes or other investments (including the MHPS Share Consideration)
received as consideration, or retained, in connection with sales or other
dispositions of assets, including any Asset Sale permitted pursuant to Section
6.05;

(i)

provided that (a) no Default or Event of Default shall have occurred and be
continuing at the time of such payment or after giving effect thereto, and
(b) the Consolidated Leverage Ratio shall be less than or equal to 3.75 to 1.00,
(A) the purchase by Terex of shares of its common stock (for not more than fair
market value) in connection with the delivery of such stock to grantees under
any stock option plan (upon the exercise by such grantees of their stock
options) or any other deferred compensation plan, any retirement plan, stock
purchase plan or other employee benefit plan of Terex approved by its board of
directors and (B) the repurchase of shares of, or options to purchase shares of,
common stock of Terex or any of its Subsidiaries from employees, former
employees, directors or former directors of Terex or any of its Subsidiaries (or
permitted transferees of such employees, former employees, directors or former
directors) pursuant to the terms of the agreements (including employment
agreements) or plans (or amendments thereto) approved by its board of directors
under which such individuals purchase or sell or are granted the option to
purchase or sell, such common stock;







--------------------------------------------------------------------------------




76










(j)

accounts receivable arising in the ordinary course of business from the sale of
inventory;

(k)

Guarantees constituting Indebtedness permitted by Section 6.01;

(l)

investments in joint ventures in Related Businesses, investments in non-Loan
Party Subsidiaries and investments in Unrestricted Subsidiaries (including JV
Finco); provided that at the time of such investment and immediately after
giving effect thereto, (A) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and (B) either (x) the Consolidated
Leverage Ratio shall be less than or equal to 3.75 to 1.00 or (y) the aggregate
amount of all investments made pursuant to this Section 6.04(l) at any time when
the Consolidated Leverage Ratio exceeds 3.75 to 1.00 does not exceed
$100,000,000 at any time;

(m)

intercompany loans and advances constituting Indebtedness permitted by Section
6.01(f);

(n)

provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom, investments made by Terex or any
Restricted Subsidiary to the extent the consideration paid by Terex or such
Restricted Subsidiary for such investment consists of equity of Terex;

(o)

other investments in an aggregate amount (without giving effect to any write
down or write off thereof) not exceeding $400,000,000 at any time outstanding;

(p)

investments in Finsub arising as a result of (i) the sale or contribution of
Program Receivables to Finsub or (ii) the initial capitalization of Finsub;

(q)

Hedging Agreements to the extent permitted by Section 6.01(e);

(r)

investments by Terex or any Restricted Subsidiary consisting of purchase money
loans or lease or other financing (and related activities) to customers of
Terex, any Restricted Subsidiary or any entity in which Terex or a Restricted
Subsidiary owns directly or indirectly an Equity Interest (a “Joint Venture”) to
finance the acquisition or lease by such customers of (i) equipment manufactured
or sold by Terex, any Restricted Subsidiary or a Joint Venture, in each case in
the ordinary course of business, and (ii) equipment purchased by Terex or any
Restricted Subsidiary from other manufacturers or other persons in connection
with a transaction in which Terex or any Restricted Subsidiary finances the
acquisition or lease of such equipment by the customers of Terex, any Restricted
Subsidiary or a Joint Venture (collectively, “Equipment Loans”); provided that,
at the time of any such investment and immediately after giving effect thereto,
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (B) either (x) the Consolidated Leverage Ratio shall
be less than or equal to 3.75 to 1.00 or (y) the aggregate principal amount
(including as principal the aggregate amount of lease payments remaining in all
such leases that are not in the nature of finance charges) of all investments
made pursuant to this Section 6.04(r) at any time when the Consolidated Leverage
Ratio exceeds 3.75 to 1.00 does not exceed $1,250,000,000 at any time; and

(s)

investments to fund supplemental executive retirement plan obligations in an
aggregate amount not to exceed $50,000,000 during the term of this Agreement.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a)  Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of Terex and the Restricted Subsidiaries
(whether now owned or hereafter acquired) or less than all the Equity Interests
of any Loan Party, or purchase, lease or otherwise acquire (in one transaction
or a series of transactions) all or substantially all of the assets of any other
person, except that:

(i)

any Borrower and any Restricted Subsidiary may purchase and sell inventory in
the ordinary course of business;

(ii)

(A) any Restricted Subsidiary may sell Program Receivables to Terex and
(B) Terex and any Restricted Subsidiary may sell Program Receivables to Finsub
pursuant to the Receivables Program or to any other Person pursuant to a Limited
Recourse Receivables Financing;

(iii)

if at the time thereof and immediately after giving effect thereto no Event of
Default or Default shall have occurred and be continuing:







--------------------------------------------------------------------------------




77










(A)

any wholly owned Subsidiary (other than Finsub) may merge into Terex in a
transaction in which Terex is the surviving corporation;

(B)

any wholly owned Restricted Subsidiary may merge into or consolidate with any
other wholly owned Subsidiary in a transaction in which the surviving entity is
a wholly owned Restricted Subsidiary and no person other than Terex or a wholly
owned Restricted Subsidiary receives any consideration; provided that, if either
of the wholly owned Subsidiaries party to such merger or consolidation is a
Subsidiary Guarantor, then the surviving entity shall be or become a Subsidiary
Guarantor;

(C)

in connection with any Permitted Acquisition pursuant to Section 6.04(d), Terex
or any wholly owned Subsidiary may acquire or merge into or consolidate with any
entity acquired pursuant to such Permitted Acquisition in a transaction in which
the surviving entity is Terex or a wholly owned Subsidiary; provided that,
(x) if any Borrower is a party to such merger or consolidation, such Borrower
shall be the surviving corporation and such Borrower’s jurisdiction of
organization shall remain the same as immediately prior to such merger or
consolidation, and (y) if any wholly owned Restricted Subsidiary that is a
Subsidiary Guarantor merges into or consolidates with any entity acquired
pursuant to such Permitted Acquisition, then the surviving entity shall be or
become a Subsidiary Guarantor;

(D)

Terex or any Subsidiary may transfer Equity Interests of, or assets of, a U.S.
Subsidiary to Terex or any wholly owned U.S. Subsidiary where no person other
than Terex or a wholly owned Subsidiary receives any consideration; provided
that, if (x) such Equity Interests or such assets being transferred are Equity
Interests of, or assets of, a Subsidiary Guarantor, then the recipient thereof
shall be or become a Subsidiary Guarantor, and (y) if the transferor of such
Equity Interests or such assets is a Subsidiary Guarantor, then the recipient
thereof shall be or become a Subsidiary Guarantor;

(E)

Terex or any Subsidiary may transfer Equity Interests of a Non-U.S. Subsidiary
(other than a Material First Tier Non-U.S. Subsidiary) to any other Non-U.S.
Subsidiary where no person other than Terex or a wholly owned Restricted
Subsidiary receives any consideration;

(F)

any Subsidiary (other than a Subsidiary Guarantor or a Borrower) may liquidate
or dissolve if Terex determines in good faith that such liquidation or
dissolution is in the best interests of Terex and the Subsidiaries and is not
materially disadvantageous to the Lenders; and

(G)

Terex or any Subsidiary may transfer Equity Interests of, or assets of, a
Material First Tier Non-U.S. Subsidiary to any other Material First Tier
Non-U.S. Subsidiary where no person other than Terex or a wholly owned
Subsidiary receives any consideration; provided that in the case of a transfer
of Equity Interests, such transfer is subject to the pledge of 65% of the voting
Equity Interests and 100% of the non-voting Equity Interests thereof to the
Collateral Agent; and

(iv)

Terex and the Subsidiaries may sell or otherwise dispose of all or any portion
of the MHPS Share Consideration (it being understood, for the avoidance of
doubt, that the sale or other disposition of MHPS Share Consideration shall not
be subject to Section 6.05(b)).

provided, however, that any merger, consolidation or transfer of assets by or
between Terex or a Restricted Subsidiary, on the one hand, and an Unrestricted
Subsidiary, on the other hand, shall be subject to the limitation set forth in
Section 6.04(l).

(b)

Engage in any Asset Sale not otherwise prohibited by Section 6.05(a) unless all
of the following conditions are met: (i) the consideration received is at least
equal to the fair market value of such assets; (ii) at least 75% of the
consideration received is cash; (iii) the Net Cash Proceeds of such Asset Sale
are applied as required by Section 2.13(b); and (iv) no Default or Event of
Default shall result from such Asset Sale.

SECTION 6.06. Dividends and Distributions; Restrictions on Ability of Restricted
Subsidiaries to Pay Dividends. (a)  Declare or pay, directly or indirectly, any
dividend or make any other distribution (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, with respect to
any of its Equity Interests or directly or indirectly redeem, purchase, retire
or otherwise acquire for value (or permit any Restricted Subsidiary to purchase
or acquire) any of its Equity Interests or set aside any amount for any such
purpose; provided, however, that (i) any Restricted Subsidiary may declare and
pay dividends or make other distributions ratably to its equity holders,
(ii) Terex may at any time pay dividends with respect to Equity Interests solely
in additional shares of its Equity Interests, (iii) Terex may pay dividends on,
and redeem and repurchase its Equity Interests, provided







--------------------------------------------------------------------------------




78







that, in the case of this clause (iii), at the time of such dividend, redemption
or repurchase and immediately after giving effect thereto, (A) no Default or
Event of Default has occurred and is continuing or would arise as a result
thereof, and (B) the Consolidated Leverage Ratio shall be less than or equal to
3.75 to 1.00, and (iv) Terex may pay dividends on, and redeem and repurchase its
Equity Interests using the net proceeds of any sale or other disposition of the
MHPS Share Consideration, provided that, in the case of this clause (iv), at the
time of such dividend, redemption or repurchase and immediately after giving
effect thereto, (A) no Default or Event of Default has occurred and is
continuing or would arise as a result thereof, and (B) the Consolidated Leverage
Ratio shall be less than or equal to 4.25 to 1.00. Notwithstanding the
foregoing, Terex may (1) repurchase Equity Interests in accordance with Section
6.04(i) and (2) pay dividends on, and repurchase, Equity Interests for any other
reason in an aggregate amount not to exceed $100,000,000 during any year.

(b)

Permit its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Restricted Subsidiary to (i) pay any
dividends or make any other distributions on its Equity Interests or any other
interest or (ii) make or repay any loans or advances to Terex or the parent of
such Restricted Subsidiary, other than any encumbrance or restriction imposed by
law or any Loan Document.  

SECTION 6.07. Transactions with Affiliates.  Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates other than (a)
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to such Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties;
provided that such restriction shall not apply to (i) any transaction between or
among Loan Parties or (ii) any transaction between Terex or any Restricted
Subsidiary and Finsub pursuant to the Receivables Program, and (b) to the extent
constituting transactions with Affiliates that would otherwise be prohibited
under this Section 6.07, transactions permitted under Sections 6.01, 6.04, 6.05
and 6.06.

SECTION 6.08. Business of Borrowers and Restricted Subsidiaries.  Engage at any
time in any business or business activity other than the Related Business;
provided, however, that, notwithstanding the fact that Finsub is an Unrestricted
Subsidiary, Terex shall not permit (a) Finsub to engage in any trade or
business, or otherwise conduct any activity, other than the exercise of its
rights and the performance of its obligations pursuant to the Receivables
Program and other incidental activities and (b) the sum of (i) the aggregate
amount advanced by all special purpose trusts, funding vehicles and other
persons (other than Terex and the Restricted Subsidiaries) to Finsub in respect
of the Trade Receivables and Equipment Receivables owned by Finsub at any time
when the Consolidated Leverage Ratio exceeds 3.75 to 1.00, plus (ii) the
aggregate amount of any Limited Recourse Receivables Financings consummated at
any time when the Consolidated Leverage Ratio exceeds 3.75 to 1.00, to exceed
$1,500,000,000; provided that, at the time of any such advancements to Finsub or
the consummation of any such Limited Recourse Receivables Financings, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom.  For avoidance of doubt, the aggregate amount advanced by all special
purpose trusts, funding vehicles and other persons (other than Terex and the
Restricted Subsidiaries) to Finsub in respect of the Trade Receivables and
Equipment Receivables owned by Finsub at any time when the Consolidated Leverage
Ratio is less than or equal to 3.75 to 1.00, plus (ii) the aggregate amount of
any Limited Recourse Receivables Financings consummated at any time when the
Consolidated Leverage Ratio is less than or equal to 3.75 to 1.00, is unlimited.

SECTION 6.09. Other Indebtedness and Agreements. (a)  Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement (other than the Existing Credit Agreement) pursuant to
which any Indebtedness of any Borrower or any Restricted Subsidiary in an
aggregate principal amount in excess of $60,000,000 is outstanding if the effect
of such waiver, supplement, modification, amendment, termination or release is
to (i) increase the interest rate on such Indebtedness; (ii) accelerate the
dates upon which payments of principal or interest are due on such Indebtedness;
(iii) add or change any event of default or add any material covenant with
respect to such Indebtedness; (iv) change the prepayment provisions of such
Indebtedness in any manner adverse to the Lenders; (v) change the subordination
provisions thereof (or the subordination terms of any Guarantee thereof); or
(vi) change or amend any other term if such change or amendment would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner adverse to any Borrower, any
Restricted Subsidiary, the Administrative Agent or the Lenders, provided that
nothing herein shall prohibit any supplement, modification or amendment of any
indenture, instrument or agreement solely in relation to, or solely for the
purpose of, issuing or otherwise incurring new Indebtedness that is not
prohibited hereunder.

(b)

Make any distribution, whether in cash, property, securities or a combination
thereof, other than regular scheduled payments of principal and interest as and
when due (to the extent not prohibited by applicable subordination provisions),
in respect of, or pay, or directly or indirectly redeem, repurchase, retire or
otherwise acquire for consideration, or set apart any sum for the aforesaid
purposes, any Indebtedness for borrowed money (other than the Loans) of any
Borrower or any Restricted Subsidiary or pay in cash any amount in respect of
such Indebtedness that may at the obligor’s option be paid in kind or in other
securities, except that (i) Terex and its Restricted Subsidiaries shall be
permitted to do any of the foregoing with the Net Cash Proceeds of any issuance
of Equity Interests of Terex or Refinancing Indebtedness, (ii) Terex and its
Restricted Subsidiaries shall be permitted to do any of the foregoing if all of
the following conditions are satisfied:  (x) at the time of such distribution or
payment and after giving effect thereto,







--------------------------------------------------------------------------------




79







no Default or Event of Default has occurred and is continuing or would arise as
a result thereof and (y) either (A) immediately after giving effect to such
distribution or payment, the Consolidated Leverage Ratio shall be less than or
equal to 3.75 to 1.00 or (B) the aggregate amount of all such distributions or
payments made pursuant to this Section 6.09(b)(ii) at any time when the
Consolidated Leverage Ratio exceeds 3.75 to 1.00 would not exceed $200,000,000,
(iii) Terex may at any time repay Indebtedness of any Borrower or any Restricted
Subsidiary solely in Equity Interests of Terex, (iv) Terex may consummate the
Existing Notes Refinancing, (v) at any time when there are no Term Loans
outstanding hereunder, Terex may make offers to repurchase at par (“Asset Sale
Repurchase Offers”) the New Senior Notes in accordance with the New Senior Notes
Indenture, and may repurchase such notes to the extent tendered in such Asset
Sale Repurchase Offers, and (vi) in connection with any Asset Sale permitted by
Section 6.05, the prepayment of any Indebtedness that is secured by a Lien on
the assets subject to such Asset Sale shall be permitted.

SECTION 6.10. Interest Coverage Ratio.  If on the last day of any fiscal quarter
of Terex, the sum of the Aggregate Revolving Credit Exposure and the Aggregate
Contract Loan Exposure exceeds 30% of the Total Revolving Credit Commitments,
permit the Interest Coverage Ratio for the period of four consecutive fiscal
quarters of Terex, in each case taken as one accounting period, ending on such
date to be less than 2.50 to 1.00.

SECTION 6.11. Senior Secured Leverage Ratio.  If on the last day of any fiscal
quarter of Terex, the sum of the Aggregate Revolving Credit Exposure and the
Aggregate Contract Loan Exposure exceeds 30% of the Total Revolving Credit
Commitments, permit the Senior Secured Leverage Ratio as of such date to be
greater than 2.75 to 1.00.

SECTION 6.12. Fiscal Year.  Permit the fiscal year of Terex to end on a day
other than December 31.

SECTION 6.13. Designation of Subsidiaries. (a)  Terex may at any time designate
any Restricted Subsidiary (other than any Borrower) as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or would result from such
designation and (b) immediately after giving effect to such designation and any
investments made or Liens or Indebtedness incurred as a result thereof, Terex
shall be in compliance on a pro forma basis with the covenants set forth in
Sections 6.10 and 6.11 recomputed as of the last day of its most recently ended
fiscal quarter.  Notwithstanding the foregoing, Terex may not designate a
Restricted Subsidiary as an Unrestricted Subsidiary if, at the time of such
designation (and, thereafter, any Unrestricted Subsidiary shall cease to be an
Unrestricted Subsidiary automatically if) (i) such Restricted Subsidiary or any
of its subsidiaries is a “restricted subsidiary” or a “guarantor” (or any
similar designation) for any other Indebtedness of Terex or any Restricted
Subsidiary in an aggregate principal amount exceeding $60,000,000, (ii) such
Restricted Subsidiary or any of its subsidiaries owns any Equity Interests or
Indebtedness of, or holds any Lien on any property of, Terex or any Restricted
Subsidiary, or (iii) such Restricted Subsidiary was previously designated as an
Unrestricted Subsidiary and then redesignated as a Restricted Subsidiary.  The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
investment by the parent of such Subsidiary therein at the time of designation
in an amount equal to the fair market value (as reasonably determined by Terex)
of such parent’s investment therein.  The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (A) the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time, (B) the making of an investment by such Subsidiary in any investments
of such Subsidiary existing at such time, and (C) a return on the investment of
the parent of such Subsidiary in such Subsidiary equal to the lesser of (I) the
amount of such investment immediately prior to such designation and (II) the
fair market value (as reasonably determined by Terex) of the net assets of such
Subsidiary at the time of such designation.  Prior to any designation made in
accordance with this Section 6.13, Terex shall deliver to the Administrative
Agent a certificate of a Financial Officer certifying that the designation
satisfies the applicable conditions set forth in this Section 6.13.

(b)

Neither Terex nor any Restricted Subsidiary shall at any time (x) provide a
Guarantee of any Indebtedness of any Unrestricted Subsidiary, (y) be directly or
indirectly liable for any Indebtedness of any Unrestricted Subsidiary or (z) be
directly or indirectly liable for any other Indebtedness which provides that the
holder thereof may (upon notice, lapse of time or both) declare a default
thereon (or cause such Indebtedness or the payment thereof to be accelerated,
payable or subject to repurchase prior to its final scheduled maturity) upon the
occurrence of a default with respect to any other Indebtedness that is
Indebtedness of an Unrestricted Subsidiary, except in the case of clause (x) or
(y) to the extent permitted under Section 6.01 and Section 6.04 hereof.

(c)

Terex shall not, and shall not permit any Restricted Subsidiary to, furnish any
funds to or make any investment in any Unrestricted Subsidiary or any other
person for purposes of enabling it to make any payment or distribution that
could not be made by Terex or the Restricted Subsidiaries in accordance with the
provisions of Section 6.06(a) or 6.09(b).







--------------------------------------------------------------------------------




80










ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a)

any representation or warranty made or deemed made in or in connection with any
Loan Document or the borrowings or issuances of Letters of Credit hereunder, or
any representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(b)

default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c)

default shall be made in the payment of any interest on any Loan or any Fee or
L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days after notice;

(d)

default shall be made in the due observance or performance by any Borrower or
any Subsidiary of any covenant, condition or agreement contained in Section
5.01(a), 5.05 or 5.08 or in Article VI; provided that a default under Section
6.10 or 6.11 (a “Financial Covenant Default”) shall not constitute an Event of
Default with respect to any Term Loan unless and until the Required Revolving
Credit Lenders shall have accelerated the maturity of any Revolving Loan
outstanding or terminated the Revolving Credit Commitments as a result thereof;

(e)

default shall be made in the due observance or performance by any Borrower or
any Restricted Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to Terex;

(f)

any Borrower or any Restricted Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of $60,000,000, when and as the same shall become due
and payable, or (ii) fail to observe or perform any other term, covenant,
condition or agreement contained in any agreement or instrument evidencing or
governing any such Indebtedness if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee on its or their behalf (with or without the giving of notice, the
lapse of time or both) to cause, such Indebtedness to become due prior to its
stated maturity; provided, however, that upon the waiver of such payment default
or other default under such other Indebtedness by the applicable holder or
holders of such Indebtedness or a trustee on their behalf, the corresponding
Event of Default under this paragraph (f) shall automatically cease to exist,
unless the Commitments have been terminated or the maturity of the Loans has
been accelerated;

(g)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed in a court of competent jurisdiction seeking (i) relief in respect of any
Borrower or any Restricted Subsidiary, or of a substantial part of the property
or assets of any Borrower or a Restricted Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or non-U.S. bankruptcy, insolvency, examinership, receivership,
administration or similar law, (ii) the appointment of a receiver, trustee,
examiner, administrator, custodian, sequestrator, conservator or similar
official for any Borrower or any Restricted Subsidiary or for a substantial part
of the property or assets of any Borrower or any Restricted Subsidiary or
(iii) the winding-up or liquidation of any Borrower or any Restricted
Subsidiary; and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(h)

any Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or non-U.S. bankruptcy, insolvency, examinership, receivership,
administration or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, administrator, examiner, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Restricted Subsidiary or
for a substantial part of the property or assets of any Borrower or any
Restricted Subsidiary, (iv) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;







--------------------------------------------------------------------------------




81










(i)

one or more judgments for the payment of money the aggregate amount which is not
covered by insurance is in excess of $60,000,000 shall be rendered against any
Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of any Borrower or any
Restricted Subsidiary to enforce any such judgment;

(j)

an ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with all other such ERISA Events, could reasonably be
expected to result in liability of any Borrower and its ERISA Affiliates in an
aggregate amount exceeding $60,000,000;

(k)

any Guarantee under the Guarantee and Collateral Agreement for any reason shall
cease to be in full force and effect (other than in accordance with its terms)
or any Guarantor shall deny in writing that it has any further liability under
the Guarantee and Collateral Agreement (other than as a result of the discharge
of such Guarantor in accordance with the terms of the Loan Documents);

(l)

any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by any Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates representing securities pledged
under the Guarantee and Collateral Agreement and except to the extent that such
loss is covered by a lender’s title insurance policy and the related insurer
promptly after such loss shall have acknowledged in writing that such loss is
covered by such title insurance policy; or

(m)

there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, with the consent of the
Required Lenders (or, in the case of a Financial Covenant Default, the Required
Revolving Credit Lenders), may, and at the request of the Required Lenders (or,
in the case of a Financial Covenant Default, the Required Revolving Credit
Lenders) shall, by notice to Terex, take either or both of the following
actions, at the same or different times:  (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to any Borrower described in paragraph (g) or (h) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

In order to expedite the transactions contemplated by this Agreement, Credit
Suisse AG, Cayman Islands Branch, is hereby appointed to act as Administrative
Agent and Collateral Agent on behalf of the Lenders and the Issuing Banks (for
purposes of this Article VIII, the Administrative Agent and the Collateral Agent
are referred to collectively as the “Agents”). Each of the Lenders, the Issuing
Banks, and each assignee of any such Lender or Issuing Bank, hereby irrevocably
authorizes the Agents to take such actions on behalf of such Lender, Issuing
Bank or assignee and to exercise such powers as are specifically delegated to
the Agents by the terms and provisions hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and (i) the Program Receivables and (ii) assets
(including loans, leases, chattel paper and other obligations) sold by Terex
Financial Services in the ordinary course of its business and, in each case, the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents.







--------------------------------------------------------------------------------




82










Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to any Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity.  Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or wilful misconduct. Neither Agent shall be deemed
to have knowledge of any Default unless and until written notice thereof is
given to such Agent by Terex or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective directors, officers, employees, agents and
advisors (“Related Parties”). The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and Terex. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Agent which shall be a bank with an office in New York, New York, having a
combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by Terex to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Terex and such successor. After an
Agent’s resignation hereunder, the provisions of this Article and Section 9.05
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while acting as Agent.

With respect to the Loans made by it hereunder, each Agent in its individual
capacity and not as Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Agent, and the Agents
and their Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Borrower or any Subsidiary or other
Affiliate thereof as if it were not an Agent.

Each Lender agrees (a) to reimburse the Agents, on demand, in the amount of its
pro rata share (based on the sum of its aggregate available Commitments and
outstanding Loans hereunder) of any expenses incurred for the benefit of the
Lenders by the Agents, including reasonable counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, that
shall not have been reimbursed by any Borrower (and without limiting any such
Borrower’s obligation to do so) and (b) to indemnify and hold harmless each
Agent and any of its directors, officers, employees or agents, on demand, in the
amount of such pro rata share, from and against any and all liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against it in its capacity as Agent or any of them
in any way relating to or arising out of this Agreement or any other Loan
Document or any action











--------------------------------------------------------------------------------




83







taken or omitted by it or any of them under this Agreement or any other Loan
Document, to the extent the same shall not have been reimbursed by any Borrower
or any other Loan Party (and without limiting any such Borrower’s or any such
Loan Party’s obligation to do so); provided that no Lender shall be liable to an
Agent or any such other indemnified person for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
wilful misconduct of such Agent or any of its directors, officers, employees or
agents.  Each Revolving Credit Lender agrees to reimburse each of the Issuing
Banks and their directors, employees and agents, in each case, to the same
extent and subject to the same limitations as provided above for the Agents.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Agents on
behalf of the Secured Parties in accordance with the terms thereof.  In the
event of a foreclosure by the Collateral Agent on any of the Collateral pursuant
to a public or private sale or other disposition, any Lender may be the
purchaser of any or all of such Collateral at any such sale or other
disposition, and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Collateral Agent on behalf of the Secured Parties at such sale or other
disposition.  Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions.  The provisions of this paragraph are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Bookrunners is named as such for
recognition purposed only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document; it being understood and agreed that each of the Joint
Bookrunners shall be entitled to all indemnification and reimbursement rights in
favor of the Agents provided herein and in the other Loan Documents.  Without
limitation of the foregoing, none of the Joint Bookrunners in their respective
capacities as such shall, by reason of this Agreement or any other Loan
Document, have any fiduciary relationship in respect of any Lender, Loan Party
or any other person.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.  Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a)

if to any Borrower, to it in care of Terex at 200 Nyala Farm Road, Westport, CT
06880, Attention of General Counsel (Fax No. (203) 227-6379);

(b)

if to the Administrative Agent, to Credit Suisse AG, Cayman Islands Branch,
Eleven Madison Avenue, New York, New York 10010, Attention of Loan Operations –
Boutique Management (Fax No. (212) 325-8315) (Email
list.ops-collateral@credit-suisse.com); and

(c)

if to a Lender, to it at its address (or fax number) set forth on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Lender shall have
become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
 As agreed to among the Borrowers, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person for such purpose.











--------------------------------------------------------------------------------




84







Each Borrower hereby agrees, unless directed otherwise by the Administrative
Agent, that it will, or will cause the Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents
or to the Lenders under Article V, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (a) is or relates to a
Borrowing Request, a notice pursuant to Section 2.10 or a notice requesting the
issuance, amendment, extension or renewal of a Letter of Credit pursuant to
Section 2.23, (b) relates to the payment of any principal or other amount due
under this Agreement prior to the scheduled date therefor, (c) provides notice
of any Default or Event of Default under this Agreement or any other Loan
Document or (d) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing or other extension
of credit hereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium that is properly identified in a format acceptable to
the Administrative Agent to an electronic mail address as directed by the
Administrative Agent.

Each Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on SyndTrak, Intralinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Terex or its securities) (each, a “Public
Lender”).  Each Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Terex or its securities for
purposes of foreign, United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 9.17); (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor”; and (iv) the Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not marked as
“Public Investor”. Notwithstanding the foregoing, the following Borrower
Materials shall be marked “PUBLIC”, unless Terex notifies the Administrative
Agent reasonably in advance of the intended distribution that any such document
contains material non-public information: (A) the Loan Documents and (B)
notification of changes in the terms of the credit facilities provided for
herein.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Terex or its securities for purposes of foreign, United States
Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET.

The Administrative Agent agrees that the receipt of the Communications by it at
its e-mail address set forth above shall constitute effective delivery of the
Communications to it for purposes of the Loan Documents.  Each Lender agrees
that receipt of notice to it (as provided in the next sentence) specifying that
the Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents.  Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.







--------------------------------------------------------------------------------




85










SECTION 9.02. Survival of Agreement.  All covenants, agreements, representations
and warranties made by any Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Banks and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Banks,
regardless of any investigation made by the Lenders or the Issuing Banks or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document or the Additional L/C
Facility is outstanding and unpaid or any Letter of Credit or Additional Letter
of Credit is outstanding and unpaid and so long as the Commitments have not been
terminated. The provisions of Sections 2.14, 2.16, 2.20, 2.31, 2.32 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Bank.

SECTION 9.03. Binding Effect.  This Agreement shall become effective when it
shall have been executed by each of the Borrowers, the Lenders as of the Closing
Date and the Administrative Agent, and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto.

SECTION 9.04. Successors and Assigns. (a)  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, the Administrative Agent, the
Issuing Banks or the Lenders that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.

(b)

Each Lender may assign to one or more assignees (other than any Ineligible
Assignee) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided, however, that (i) except in the case of an
assignment to a Lender or the Agents or an Affiliate of such Lender or the
Agents or an Approved Fund (unless the proposed assignment is of a Revolving
Credit Commitment), (x) Terex (unless an Event of Default shall have occurred
and be continuing) and the Administrative Agent (and, in the case of any
assignment of a Revolving Credit Commitment, the Issuing Banks and the
applicable Swingline Lender) must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld, delayed or
conditioned (it being understood and agreed that Terex’s withholding of consent
to any assignment to a competitor of Terex or any Restricted Subsidiary shall
not be considered to be unreasonably withheld, and that Terex shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof)) and (y) the amount of the Commitment or Loans, as
applicable, of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 without
the prior written consent of the Administrative Agent (or, if less, the entire
remaining amount of such Lender’s Commitment or Loans, as applicable); provided
that contemporaneous assignments by or to two or more Approved Funds shall be
aggregated for purposes of determining such minimum amount, (ii) the parties to
each such assignment shall electronically execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Acceptance), together with a processing and recordation fee of
$3,500 (which fee may be waived or reduced at the sole discretion of the
Administrative Agent), and (iii) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
all applicable tax forms. For purposes of this Section 9.04(b), the term
“Approved Fund” shall mean, with respect to any Lender that is a fund or other
entity that invests in bank loans, any other fund or other entity that invests
in bank loans which is managed or advised by the same investment advisor/manager
as such Lender or by an Affiliate of such investment advisor/manager. Upon
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five Business Days after the execution thereof
(or such earlier date to which the Administrative Agent may agree in its sole
discretion), (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20, 2.31, 2.32 and 9.05, as well as to
any Fees accrued for its account and not yet paid).

(c)

By executing and delivering an Assignment and Acceptance, the assigning Lender
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows:  (i) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, (ii) except as set forth
in (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with







--------------------------------------------------------------------------------




86







respect to any statements, warranties or representations made in or in
connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of any Borrower or any Subsidiary or the performance or
observance by any Borrower or any Subsidiary of any of its obligations under
this Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto; (iii) such assignee represents and warrants that it
is not an Ineligible Assignee and that it is legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee represents and warrants that
it is not the subject of any Sanctions; (v) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 or delivered pursuant to
Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (vi) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vii) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (viii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(d)

The Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error and the Borrowers, the Administrative Agent, the Issuing Banks,
the Collateral Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, any Issuing Bank,
the Collateral Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(e)

Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, an Administrative Questionnaire completed in
respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and, if required, the written consent of Terex, the applicable Swingline
Lender, the Issuing Banks and the Administrative Agent to such assignment and
any applicable tax forms, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

(f)

(i) Each Lender may without the consent of any Borrower, any Swingline Lender,
any Issuing Bank or the Administrative Agent sell participations to one or more
banks or other entities in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16, 2.20, 2.31
and 2.32 to the same extent as if they were Lenders (but, with respect to any
particular participant, to no greater extent than the Lender that sold the
participation to such participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
participant acquired the applicable participation) and (iv) the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrowers relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable to such participating bank or person hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
in which such participant bank or person has an interest, extending any
scheduled principal payment date or date fixed for the payment of interest on
the Loans in which such participant bank or person has an interest, releasing
any Guarantor (other than in connection with the sale of such Guarantor in a
transaction permitted by Section 6.05) or all or substantially all of the
Collateral or increasing or extending the Commitments).

(ii)

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”), which entries shall be
conclusive absent manifest error; provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.







--------------------------------------------------------------------------------




87










(g)

Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to any Borrower furnished to such Lender by
or on behalf of any Borrower; provided that, prior to any such disclosure of
Information (as defined in Section 9.17) which Information is confidential
pursuant to Section 9.17, each such assignee or participant or proposed assignee
or participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.17.

(h)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central banking authority, provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(i)

No Borrower shall assign or delegate any of its rights or duties hereunder
without the prior written consent of the Administrative Agent, each Issuing Bank
and each Lender, and any attempted assignment without such consent shall be null
and void.

(j)

Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
9.04, (i) any SPC may (x) with notice to, but without the prior written consent
of, the Borrowers and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Lender or to any financial institutions providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (y) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC, and (ii) the protections afforded to any SPC pursuant to the provisions of
this Section 9.04(j) may not be amended or modified without the written consent
of such SPC.

(k)

In the event that (i) any Revolving Credit Lender shall become a Defaulting
Lender or (ii) S&P, Moody’s and Thompson’s BankWatch (or Insurance Watch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by Insurance Watch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, any Issuing Bank shall have reasonably determined that there has
occurred a material adverse change in the financial condition of any such
Revolving Credit Lender, or a material impairment of the ability of any such
Lender to perform its obligations hereunder, as compared to such condition or
ability as of the date that any such Lender became a Revolving Credit Lender),
then each Issuing Bank shall have the right, but not the obligation, at its own
expense, upon notice to such Lender and the Administrative Agent, to replace (or
to request Terex to use its reasonable efforts to replace) such Lender with an
assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Revolving Credit Commitment to such assignee; provided, however, that (i) no
such assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) the applicable Issuing Bank or such assignee, as
the case may be, shall pay to such Lender in immediately available funds on the
date of such assignment the principal of and interest accrued to the date of
payment on the Loans made by such Lender hereunder and all other amounts accrued
for such Lender’s account or owed to it hereunder.







--------------------------------------------------------------------------------




88










(l)

Notwithstanding anything to the contrary contained in this Agreement, (i) any
Lender may, at any time, assign all or any portion of its Term Loans to Terex or
the applicable Borrower, and (ii) Terex or the applicable Borrower may, from
time to time, purchase Term Loans, in each case, on a non-pro rata basis through
(x) Dutch auction procedures open to all Lenders of the applicable Class on a
pro rata basis in accordance with customary procedures to be agreed between
Terex and the Administrative Agent or (y) open market purchases; provided that
in connection with any assignment and purchase pursuant to this Section 9.04(l):

(A)

no Event of Default shall have occurred and be continuing at the time of such
assignment or shall result therefrom;

(B)

any Term Loans purchased by a Borrower shall, without further action by any
person, be deemed canceled and no longer outstanding (and may not be resold) for
all purposes of this Agreement and all other Loan Documents, including, but not
limited to (i) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Loan Document, (ii) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document or (iii) any determination of the Required Lenders
(it being understood and agreed that (x) any gains or losses by Terex upon any
such purchase and cancelation of Term Loans shall not be taken into account in
the calculation of Excess Cash Flow, Consolidated Net Income and Consolidated
EBITDA and (y) any such purchase of Loans pursuant to this Section 9.04(l) shall
not constitute a Voluntary Prepayment of Loans for purposes of this Agreement
but, if made pursuant to Dutch auction procedures as described above, shall
reduce the remaining scheduled amortization payments for the Term Loans of such
Class pursuant to Section 2.11(a) ratably);

(C)

the purchasing Borrower shall not have any material non-public information that
either (i) has not been disclosed in writing to the assigning Lender (other than
any such Lender that does not wish to receive material non-public information)
on or prior to the date of any assignment to the purchasing Borrower or
initiation of a Dutch auction by the purchasing Borrower or (ii) if not
disclosed to such Lender, could reasonably be expected to have a material effect
upon, or otherwise be material to, (x) such Lender’s decision to make such
assignment or (y) the market price of the Term Loans, in each case except to the
extent that such Lender has entered into a customary “big boy” letter with the
purchasing Borrower;

(D)

the assigning Lender and the purchasing Borrower shall execute and deliver to
the Administrative Agent a Borrower Purchase Assignment and Acceptance in lieu
of an Assignment and Acceptance; and

(E)

no proceeds from Revolving Loans or Contract Loans shall be used to fund any
such purchase of Term Loans.

In connection with any Term Loans purchased and canceled pursuant to this
Section 9.04(l), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancelation.

(m)

The parties acknowledge and agree that (i) where this Agreement (including the
Schedules and Exhibits thereto) or any Assignment and Acceptance Agreement would
otherwise operate as an assignment of a debt due from the Australian Borrower,
there shall not be an assignment of such debt; (ii) the transaction shall for
all purposes take effect as a loan under this Agreement to the Australian
Borrower made by the Lender which, but for this clause, would have been an
assignee of such debt (“Incoming Lender”) of an amount equal to the outstanding
debt which would, but for this clause, have been assigned; (iii) the Australian
Borrower shall for all purposes be treated by the parties hereto as having
directed the Incoming Lender to pay the amount of that loan to the Lender, which
but for this clause, would have been the assignor of such debt; (iv) all
references in this Agreement (including the Schedules and Exhibits hereto) and
any Assignment and Acceptance Agreement will be construed accordingly; and (v)
to the extent that the assignment also operates to assign any rights or
interests which are not a debt due from the Australian Borrower, the assignment
shall, to that extent, take effect in accordance with its terms.

SECTION 9.05. Expenses; Indemnity. (a)  Terex agrees to pay all (i) reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent and each Affiliate of the foregoing persons in connection with
the syndication of the credit facilities provided for herein and the preparation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated), including the reasonable and documented
fees, charges and disbursements of Cravath, Swaine & Moore LLP, counsel for the
Administrative Agent and the Collateral Agent, and a firm of local counsel in
each relevant jurisdiction (and, if reasonably necessary, one special counsel)
and (ii) all reasonable and documented out-of-pocket expenses incurred by the
Joint Bookrunners, the Administrative Agent, the Collateral Agent, the Issuing
Banks, the Swingline Lenders or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the







--------------------------------------------------------------------------------




89







other Loan Documents or in connection with the Loans made or Letters of Credit
issued hereunder, as applicable, including the reasonable and documented fees,
charges and disbursements of one firm of counsel and one firm of local counsel
in each relevant jurisdiction for such parties taken as a whole (and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel and one additional local counsel in each relevant jurisdiction for all
such affected parties (so long as such shared representation is consistent with
and permitted by professional responsibility rules)).

(b)

Terex agrees to indemnify the Joint Bookrunners, the Administrative Agent, the
Collateral Agent, each Lender (including the Swingline Lenders), each Issuing
Bank, each Affiliate of any of the foregoing persons and each of their
respective directors, officers, employees, agents, trustees, members, partners
and advisors (each such person being called an “Indemnitee”) against, and to
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of one firm of counsel and one firm of local counsel
in each relevant jurisdiction (and, if reasonably necessary, one special
counsel) for each of the Joint Bookrunners, the Administrative Agent and the
Collateral Agent, and one firm of counsel and one firm of local counsel in each
relevant jurisdiction (and, if reasonably necessary, one special counsel) for
all of the Lenders taken as a whole (and, solely in the case of an actual or
reasonably perceived conflict of interest, one additional counsel for each
affected Indemnitee) incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (i) the execution or delivery
of this Agreement or any other Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated thereby, (ii) the use of the proceeds of the Loans or
issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by a Borrower or any of their respective Affiliates or equityholders,
or (iv) any actual or alleged presence, Release or threat of Release of
Hazardous Materials on any Properties, or any Environmental Claim related in any
way to any Borrower or the Subsidiaries; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or wilful misconduct of such Indemnitee or (y) any dispute
solely among Indemnitees and not arising out of any act or omission of a
Borrower or any of its Affiliates (other than any proceeding against any
Indemnitee solely in its capacity or in fulfilling its role as Administrative
Agent, Collateral Agent, Issuing Bank, Swingline Lender, Joint Bookrunner or any
similar role with respect to the credit facilities provided for herein). No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.  This Section 9.05(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)

To the extent permitted by applicable law, no Borrower shall assert, and each
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(d)

The provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or an Issuing
Bank. All amounts due under this Section 9.05 shall be payable on written demand
therefor.  

SECTION 9.06. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.28 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  Each Lender and Issuing Bank agrees to notify Terex and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.  The rights of each Lender under this Section 9.06 are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.







--------------------------------------------------------------------------------




90










SECTION 9.07. Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  EACH
LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS
OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT
WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”)
AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF
NEW YORK.

SECTION 9.08. Waivers; Amendment. (a)  No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or an Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Borrower in any case shall entitle such
Borrower to any other or further notice or demand in similar or other
circumstances.

(b)

Except as expressly provided by Section 2.27 or 2.30 or in the other paragraphs
of this Section 9.08, and subject to Section 9.19, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders (or, in the case of (i)
the Financial Covenants and any related provisions hereof (solely as they relate
to the Financial Covenants), (ii) amendments or modifications to the definition
of “Required Revolving Credit Lenders” or (iii) waivers of any condition
precedent to any Revolving Borrowing set forth in Section 4.02, the Required
Revolving Credit Lenders); provided, however, that no such agreement shall (i)
decrease the principal amount of, or extend the maturity of or any scheduled
principal payment date or date for the payment of any interest on any Loan or
any date for reimbursement of an L/C Disbursement, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan or L/C
Disbursement, without the prior written consent of each Lender affected thereby,
(ii) increase or extend the Commitment or decrease or extend the date for
payment of any Fees or any other amount due and payable hereunder to any Lender
without the prior written consent of such Lender, (iii) subject to Sections 2.30
and 9.04(l), amend or modify the pro rata requirements of Section 2.17, the
sharing provisions of Section 2.18, the provisions of Section 9.04(i), the
provisions of this Section 9.08, or release Terex as a Guarantor, all or
substantially all of the value of the Guarantees or all or substantially all of
the Collateral, without the prior written consent of each Lender, (iv) change
the provisions of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of one
Class differently from the rights of Lenders holding Loans of any other Class
without the prior written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Class,
(v) modify the protections afforded to an SPC pursuant to the provisions of
Section 9.04(j) without the written consent of such SPC, (vi) reduce the
percentage contained in the definition of the term “Required Lenders”, or impose
additional material restrictions on the ability of the Lenders to assign their
rights and obligations under the Loan Documents, without the prior written
consent of each Lender (it being understood that with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Term Loan Commitments and Revolving Credit Commitments on the
date hereof), or (vii) change the currency in which any Commitment or Loan is
denominated, without the prior written consent of each Lender of the affected
Class; provided further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Swingline Lender hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent, the
Collateral Agent, such Issuing Bank or such Swingline Lender, as applicable.
 Notwithstanding the foregoing, with the consent of Terex, each applicable
Borrower, each applicable Guarantor and the Accepting Lenders, this Agreement
(including Section 2.17) may be amended to the extent expressly contemplated by
Section 2.30.  For the avoidance of doubt, but subject to Section 9.19, no
Secured Party shall have any voting rights under this Agreement or any other
Loan Document in its capacity as an Additional L/C Issuing Bank or Contract Loan
Revolving Lender.

(c)

The Administrative Agent and the Borrowers may amend any Loan Document to
correct administrative or manifest errors or omissions, or to effect
administrative changes that are not adverse to any Lender; provided, however,
that no such amendment shall become effective until the fifth Business Day after
it has been posted to the Lenders, and then only if the Required Lenders have
not objected in writing thereto within such five Business Day period.







--------------------------------------------------------------------------------




91










SECTION 9.09. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.10. Entire Agreement.  This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof.  Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto, the respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Indemnitees (as defined in Section
9.05(b)) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 9.14. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a)  Each Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the other Loan Documents, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined only in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Borrower or its properties in
the courts of any jurisdiction.







--------------------------------------------------------------------------------




92










(b)

Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c)

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01; provided, however, that each
Subsidiary Borrower hereby appoints Terex, 200 Nyala Farm Road, Westport, CT
06880 (Attention of General Counsel), as its agent for service of process.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

SECTION 9.16. Conversion of Currencies. (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b)

The obligations of each party in respect of any sum due to any other party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Loan Parties contained in
this Section 9.16 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.17. Confidentiality.  The Administrative Agent, the Collateral Agent,
each Issuing Bank and each of the Lenders agrees to keep confidential (and to
use its best efforts to cause its respective agents and representatives to keep
confidential) the Information (as defined below) and all copies thereof,
extracts therefrom and analyses or other materials based thereon, except that
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
shall be permitted to disclose Information (a) to such of its respective
officers, directors, employees, agents, Affiliates and representatives,
including accountants, legal counsel and other advisors, and numbering,
administration and settlement service providers, as need to know such
Information, (b) to the extent requested by any regulatory authority or
self-regulatory body (which, for the avoidance of doubt, includes any Tax
Authority) (provided such authority or body shall be advised of the confidential
nature of the Information), (c) to the extent otherwise required by applicable
laws and regulations or by any subpoena or similar legal process, (d) in
connection with any suit, action or proceeding relating to the enforcement of
its rights hereunder or under the other Loan Documents, (e) to any direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty
(or its Affiliates) is not a competitor of Terex or any of its Subsidiaries and
agrees to be bound by the provisions of this Section 9.17 or substantially
similar confidentiality undertakings), (f) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (g) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section 9.17 or (ii) becomes available to
the Administrative Agent, any Issuing Bank, any Lender or the Collateral Agent
on a non-confidential basis from a source other than any Borrower or (h) to the
extent such disclosure is permitted pursuant to, and made in accordance with the
terms of, Section 9.04(g). For the purposes of this Section, “Information” shall
mean all financial statements, certificates, reports, agreements and information
(including all analyses, compilations and studies prepared by the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender based on any of the
foregoing) that are received from any Borrower or any of its Subsidiaries and
related to any Borrower or any of its Subsidiaries, any shareholder of any
Borrower or any of its Subsidiaries or any employee, customer or supplier of any
Borrower or any of its Subsidiaries, other than any of the foregoing that were
available to the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to its disclosure thereto by any
Borrower or any of its Subsidiaries, and which are in the case of Information
provided after the Closing Date, either financial information or clearly
identified at the time of delivery as confidential. The provisions of this
Section 9.17 shall remain operative and in full force and effect regardless of
the expiration and term of this Agreement.

SECTION 9.18. European Monetary Union.  If, as a result of the implementation of
European monetary union, (a) any currency ceases to be lawful currency of the
nation issuing the same and is replaced by the Euro, then any amount payable
hereunder by any party hereto in such currency shall instead be payable in Euro
and the amount so payable shall be determined by translating the amount payable
in such currency to Euro at the exchange rate recognized by the European Central
Bank for the purpose







--------------------------------------------------------------------------------




93







of integrating such currency into the Euro, or (b) any currency and the Euro are
at the same time recognized by the central bank or comparable authority of the
nation issuing such currency as lawful currency of such nation, then (i) any
Loan made at such time shall be made in Euro and (ii) any other amount payable
by any party hereto in such currency shall be payable in such currency or in
Euro (in an amount determined as set forth in clause (a)), at the election of
the obligor. Prior to the occurrence of the event or events described in
clause (a) or (b) of the preceding sentence, each amount payable hereunder in
any currency will continue to be payable only in that currency. Each Borrower
agrees, at the request of the Required Lenders, at the time of or at any time
following the integration of any additional currency into the Euro, to enter
into an agreement amending this Agreement in such manner as the Required Lenders
shall reasonably request in order to avoid any unfair burden or disadvantage
resulting therefrom and to place the parties hereto in the position they would
have been in had such integration not occurred, the intent being that neither
party will be adversely affected economically as a result of such integration
and that reasonable provisions may be adopted to govern the borrowing,
maintenance and repayment of Loans denominated in any Alternative Currency after
the occurrence of the event or events described in clause (a) or (b) of the
preceding sentence.

SECTION 9.19. Rights of Additional L/C Issuing Banks and Contract Loan Revolving
Lenders.  Without the consent of each Additional L/C Issuing Bank or each
Revolving Credit Lender that has an outstanding Contract Loan Commitment or
Contract Loan (each such Revolving Credit Lender, a “Contract Loan Revolving
Lender”), the Borrowers and the Lenders shall not enter into, consent to or
approve of any amendment, modification or waiver of any provision of this
Agreement or any other Loan Document if, as a result of such amendment, waiver
or modification, (a) any Additional L/C Issuing Bank or Contract Loan Revolving
Lender, as applicable, would no longer be entitled to its ratable share in the
benefits of the Collateral, (b) all or substantially all of the Collateral would
be released or (c) all or substantially all of the value of the Guarantees under
the Loan Documents would be released, and any such attempted amendment,
modification or waiver shall be null and void. Each Additional L/C Issuing Bank
and each Contract Loan Revolving Lender shall be entitled to enforce the
provisions of this Section 9.19 and shall be deemed to have issued Additional
Letters of Credit or made Contract Loans, as applicable, in reliance on this
Section 9.19.  Notwithstanding the foregoing, for the avoidance of doubt, no
Additional L/C Issuing Bank or, except as provided in the definition of Required
Lenders, Contract Loan Revolving Lender shall have any right to notice of any
action or, subject to the first sentence of this Section 9.19, to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender.

SECTION 9.20. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers acknowledges and agrees that: (a) (i) the
arranging and other services regarding this Agreement provided by the Agents,
the Joint Bookrunners and the Lenders are arm’s-length commercial transactions
between the Borrowers and their respective Affiliates, on the one hand, and the
Agents, the Joint Bookrunners and the Lenders, on the other hand, (ii) each
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate and (iii) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) each
Agent, Joint Bookrunner and Lender is and has been acting solely as a principal
and has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of their respective Affiliates, or any other
person, and (ii) no Agent, Joint Bookrunner or Lender has any obligation to the
Borrowers or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Agents, the Joint Bookrunners, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrowers and their
respective Affiliates and no Agent, Joint Bookrunner or Lender has any
obligation to disclose any of such interests to the Borrowers or any of their
respective Affiliates.  To the fullest extent permitted by law, each Borrower
hereby waives and releases any claims that it may have against the Agents, the
Joint Bookrunners and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transactions
contemplated hereby.

SECTION 9.21. USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Borrower and each Subsidiary
Guarantor, which information includes the name and address of each Borrower and
each Subsidiary Guarantor and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify each Borrower and each
Subsidiary Guarantor in accordance with the USA PATRIOT Act.

SECTION 9.22. Additional Borrowers.  Terex may designate any of its wholly owned
Subsidiaries that is a Restricted Subsidiary as a Borrower under any Class of
Revolving Credit Commitments; provided that (i) Terex shall provide the
Administrative Agent and the Revolving Credit Lenders of the applicable Class at
least five Business Days’ notice of the designation of a new Subsidiary
Borrower, (ii) the Administrative Agent, in consultation with the applicable
Lenders, shall be reasonably satisfied that the applicable Lenders may make
loans and other extensions of credit to such person in the applicable currency
or currencies in such person’s jurisdiction in compliance with applicable laws
and regulations and without being subject to any unreimbursed or







--------------------------------------------------------------------------------




94







unindemnified Tax or other expense, (iii) any designation as a Borrower (A) of a
Subsidiary which is not a U.S. Subsidiary or (B) of a Subsidiary which is not
organized in the same jurisdiction as an existing Borrower shall be subject to
the prior written consent of each Multicurrency Revolving Credit Lender (not to
be unreasonably withheld or delayed) and (iv) Terex and such Restricted
Subsidiary shall have delivered to the Administrative Agent such corporate
documentation (including all applicable “know your customer” documentation),
charter documents, by-laws, resolutions and legal opinions, in each case,
consistent with those provided or required to be provided by Terex under Section
4.01 on the Closing Date, modified as appropriate for the jurisdiction in
question or otherwise as may be agreed to by the Administrative Agent.  Upon the
receipt by the Administrative Agent of a Borrowing Subsidiary Agreement executed
by such a wholly owned Subsidiary and Terex, and the documentation referred to
in the preceding sentence, such wholly owned Subsidiary shall be a Subsidiary
Borrower and a party to this Agreement.  A Subsidiary shall cease to be a
Subsidiary Borrower hereunder at such time as no Loans, Fees or any other
amounts due in connection therewith pursuant to the terms hereof in respect of
such Subsidiary shall be outstanding, no Letters of Credit issued for the
account of such Subsidiary shall be outstanding and such Subsidiary and Terex
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination; provided that, notwithstanding anything herein to the
contrary, no Subsidiary shall cease to be a Subsidiary Borrower solely because
it no longer is a wholly owned Subsidiary.

SECTION 9.23. Several Obligations. Notwithstanding anything in this Agreement to
the contrary, the parties hereto acknowledge and agree that the obligations of
the Borrowers hereunder to pay the principal of and interest on the Loans are
several and not joint and, except as provided in the Guarantee and Collateral
Agreement or the North Atlantic Guarantee Agreement, as applicable, (a) each
Borrower shall only be liable with respect to the payment of the principal of
and interest on the Loans made to such Borrower and (b) only Terex shall be
liable to pay the Facility Fees, the Administrative Agent Fees, the L/C
Participation Fees, the Issuing Bank Fees and the U.S. Term Loan Upfront Fees.

SECTION 9.24. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)

the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)

a reduction in full or in part or cancellation of any such liability;

(ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

SECTION 9.25. Australian Privacy Principles. To the extent that any information
held by the Administrative Agent or a Lender in relation to the Loan Documents
comprises personal information of any officer, director or employee of the
Australian Borrower, the Administrative Agent or that Lender (as the case may
be) agrees to hold that personal information in accordance with the Australian
Privacy Principles.  If the Administrative Agent receives a request by a Lender,
the Administrative Agent will provide a privacy notice (in the form recommended
by the Asia Pacific Loan Market Association (Australian Branch) or as otherwise
directed by a Lender) to a representative of the officers of the Australian
Borrower, which details the manner in which personal information collected in
connection with this agreement may be used and disclosed by the Lenders.







[Signature pages follow]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




 

TEREX CORPORATION,

 

 

 

by

 

 

/s/ Eric I Cohen

 

 

Name: Eric I Cohen

 

 

Title: Senior Vice President

 

 

 

 

 

NEW TEREX HOLDINGS UK LIMITED,

 

 

 

by

 

 

/s/ Eric I Cohen

 

 

Name: Eric I Cohen

 

 

Title: Director

 

 

 

 

 

TEREX INTERNATIONAL FINANCIAL SERVICES COMPANY UNLIMITED COMPANY,

 

 

 

by

 

 

/s/ Ramon Oliu

 

 

Name: Ramon Oliu

 

 

Title: Director

 

 

 

 

 

 

 

TEREX AUSTRALIA PTY LTD,
(ACN 010 671 048), in accordance with section 127(1) of the Corporations Act
2001 (Cth) by authority of its directors:

 

 

 

by

 

 

/s/ Kevin P. Bradley

 

 

Name: Kevin P. Bradley

 

 

Title: Director

 

 

 

 

 

 

 

by

 

 

/s/ Eric I Cohen

 

 

Name: Eric I Cohen

 

 

Title: Company Secretary

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent and Lender,

 

 

 

by

 

 

/s/ William O’Daly

 

 

Name: William O’Daly

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

by

 

 

/s/ Kelly Heimrich

 

 

Name: Kelly Heimrich

 

 

Title: Authorized Signatory




--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE WRITTEN.




 

NAME OF LENDER:   Barclays Bank PLC

 

 

 

 

by

 

 

/s/ May Huang

 

 

Name: May Huang

 

 

Title: Assistant Vice President




For Multicurrency Revolving Lenders Only:




UK Tax Status: In accordance with Section 2.31(e) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any U.K. Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     not a U.K. Qualifying Lender;

ý     a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or

☐     a U.K. Treaty Lender;




Where the above Lender has confirmed that it is a U.K. Treaty Lender and where
it holds a passport under the HMRC DT Treaty Passport scheme and wishes that
scheme to apply to this Agreement, it includes its scheme reference number and
its jurisdiction of tax residence below:




HMRC DT Treaty Passport Scheme Reference Number:
                N/A                       




Jurisdiction of Tax Residence:                                        




Irish Tax Status: In accordance with Section 2.32(f) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any Irish Loan Party), the above Lender confirms
that it is [check the applicable box]:




ý     an Irish Qualifying Lender (other than an Irish Treaty Lender);

☐     an Irish Treaty Lender; or

☐     not an Irish Qualifying Lender.




If a Lender fails to indicate its status as set forth above, then such shall be
treated for the purposes of the Credit Agreement as if it/they are not an Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable,  until such time as
it/they notifies/notify the Administrative Agent which category of Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable, applies (and the
Administrative Agent, upon receipt of such notification, shall inform Terex and
the European Borrower or the U.K Borrower, as applicable).  Capitalized terms
used in this signature page and not otherwise defined herein have the meanings
assigned to them in the Credit Agreement to which this signature page is
attached.




--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE WRITTEN.




 

NAME OF LENDER:  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

by

 

 

/s/ Brad Matthews

 

 

Name: Brad Matthews

 

 

Title: Director

 

 

 

 

 

 

 

by1

 

 

/s/ Mark Kovenal

 

 

Name: Mark Kovenal

 

 

Title: Managing Director




For Multicurrency Revolving Lenders Only:




UK Tax Status: In accordance with Section 2.31(e) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any U.K. Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     not a U.K. Qualifying Lender;

☐     a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or

ý     a U.K. Treaty Lender;




Where the above Lender has confirmed that it is a U.K. Treaty Lender and where
it holds a passport under the HMRC DT Treaty Passport scheme and wishes that
scheme to apply to this Agreement, it includes its scheme reference number and
its jurisdiction of tax residence below:




HMRC DT Treaty Passport Scheme Reference Number:      5/C/222082/DTTP     




Jurisdiction of Tax Residence:           FRANCE          




Irish Tax Status: In accordance with Section 2.32(f) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any Irish Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     an Irish Qualifying Lender (other than an Irish Treaty Lender);

ý     an Irish Treaty Lender; or

☐     not an Irish Qualifying Lender.




If a Lender fails to indicate its status as set forth above, then such shall be
treated for the purposes of the Credit Agreement as if it/they are not an Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable,  until such time as
it/they notifies/notify the Administrative Agent which category of Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable, applies (and the
Administrative Agent, upon receipt of such notification, shall inform Terex and
the European Borrower or the U.K Borrower, as applicable).  Capitalized terms
used in this signature page and not otherwise defined herein have the meanings
assigned to them in the Credit Agreement to which this signature page is
attached.






















                                   

 

1   For Lenders who require a second signature block.




--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE WRITTEN.




 

NAME OF LENDER:  COMMERZ BANK AG; NEW YORK BRANCH

 

 

 

 

by

 

 

/s/ Diane Pockaj

 

 

Name: Diane Pockaj

 

 

Title: Managing Director

 

 

 

 

 

 

 

by

 

 

/s/ Anne Culver

 

 

Name: Anne Culver

 

 

Title: Assistant Vice President




For Multicurrency Revolving Lenders Only:




UK Tax Status: In accordance with Section 2.31(e) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any U.K. Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     not a U.K. Qualifying Lender;

☐     a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or

ý     a U.K. Treaty Lender;




Where the above Lender has confirmed that it is a U.K. Treaty Lender and where
it holds a passport under the HMRC DT Treaty Passport scheme and wishes that
scheme to apply to this Agreement, it includes its scheme reference number and
its jurisdiction of tax residence below:




HMRC DT Treaty Passport Scheme Reference Number:      7/C/25382/DTTP     




Jurisdiction of Tax Residence:           Germany          




Irish Tax Status: In accordance with Section 2.32(f) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any Irish Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     an Irish Qualifying Lender (other than an Irish Treaty Lender);

ý     an Irish Treaty Lender; or

☐     not an Irish Qualifying Lender.




If a Lender fails to indicate its status as set forth above, then such shall be
treated for the purposes of the Credit Agreement as if it/they are not an Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable,  until such time as
it/they notifies/notify the Administrative Agent which category of Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable, applies (and the
Administrative Agent, upon receipt of such notification, shall inform Terex and
the European Borrower or the U.K Borrower, as applicable).  Capitalized terms
used in this signature page and not otherwise defined herein have the meanings
assigned to them in the Credit Agreement to which this signature page is
attached.




--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE WRITTEN.




 

NAME OF LENDER:  DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

by

 

 

/s/ Dusan Lazarov

 

 

Name: Dusan Lazarov

 

 

Title: Director

 

 

 

 

 

 

 

by1

 

 

/s/ Marcus Tarkington

 

 

Name: Marcus Tarkington

 

 

Title: Director




For Multicurrency Revolving Lenders Only:




UK Tax Status: In accordance with Section 2.31(e) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any U.K. Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     not a U.K. Qualifying Lender;

☐     a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or

ý     a U.K. Treaty Lender;




Where the above Lender has confirmed that it is a U.K. Treaty Lender and where
it holds a passport under the HMRC DT Treaty Passport scheme and wishes that
scheme to apply to this Agreement, it includes its scheme reference number and
its jurisdiction of tax residence below:




HMRC DT Treaty Passport Scheme Reference Number:      07/D/70006/DTTP     




Jurisdiction of Tax Residence:           Germany          




Irish Tax Status: In accordance with Section 2.32(f) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any Irish Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     an Irish Qualifying Lender (other than an Irish Treaty Lender);

ý     an Irish Treaty Lender; or

☐     not an Irish Qualifying Lender.




If a Lender fails to indicate its status as set forth above, then such shall be
treated for the purposes of the Credit Agreement as if it/they are not an Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable,  until such time as
it/they notifies/notify the Administrative Agent which category of Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable, applies (and the
Administrative Agent, upon receipt of such notification, shall inform Terex and
the European Borrower or the U.K Borrower, as applicable).  Capitalized terms
used in this signature page and not otherwise defined herein have the meanings
assigned to them in the Credit Agreement to which this signature page is
attached.






















                                   

 

1   For Lenders who require a second signature block.




--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE WRITTEN.




 

NAME OF LENDER:  HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

by

 

 

/s/ Lindsay G. Brachle

 

 

Name: Lindsay G. Brachle

 

 

Title: Vice President




For Multicurrency Revolving Lenders Only:




UK Tax Status: In accordance with Section 2.31(e) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any U.K. Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     not a U.K. Qualifying Lender;

☐     a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or

☐     a U.K. Treaty Lender;




Where the above Lender has confirmed that it is a U.K. Treaty Lender and where
it holds a passport under the HMRC DT Treaty Passport scheme and wishes that
scheme to apply to this Agreement, it includes its scheme reference number and
its jurisdiction of tax residence below:




HMRC DT Treaty Passport Scheme Reference Number:
                                   




Jurisdiction of Tax Residence:                                    




Irish Tax Status: In accordance with Section 2.32(f) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any Irish Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     an Irish Qualifying Lender (other than an Irish Treaty Lender);

☐     an Irish Treaty Lender; or

☐     not an Irish Qualifying Lender.




If a Lender fails to indicate its status as set forth above, then such shall be
treated for the purposes of the Credit Agreement as if it/they are not an Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable,  until such time as
it/they notifies/notify the Administrative Agent which category of Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable, applies (and the
Administrative Agent, upon receipt of such notification, shall inform Terex and
the European Borrower or the U.K Borrower, as applicable).  Capitalized terms
used in this signature page and not otherwise defined herein have the meanings
assigned to them in the Credit Agreement to which this signature page is
attached.




--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE WRITTEN.




 

NAME OF LENDER:  HSBC BANK PLC

 

 

 

 

by

 

 

/s/ David Hampsey

 

 

Name: David Hampsey

 

 

Title: Relationship Director

 

 

 

 

by1

 

 

 

 

 

Name:

 

 

Title:




For Multicurrency Revolving Lenders Only:




UK Tax Status: In accordance with Section 2.31(e) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any U.K. Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     not a U.K. Qualifying Lender;

☐     a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or

☐     a U.K. Treaty Lender;




Where the above Lender has confirmed that it is a U.K. Treaty Lender and where
it holds a passport under the HMRC DT Treaty Passport scheme and wishes that
scheme to apply to this Agreement, it includes its scheme reference number and
its jurisdiction of tax residence below:




HMRC DT Treaty Passport Scheme Reference Number:
                                   




Jurisdiction of Tax Residence:                                    




Irish Tax Status: In accordance with Section 2.32(f) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any Irish Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     an Irish Qualifying Lender (other than an Irish Treaty Lender);

☐     an Irish Treaty Lender; or

☐     not an Irish Qualifying Lender.




If a Lender fails to indicate its status as set forth above, then such shall be
treated for the purposes of the Credit Agreement as if it/they are not an Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable,  until such time as
it/they notifies/notify the Administrative Agent which category of Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable, applies (and the
Administrative Agent, upon receipt of such notification, shall inform Terex and
the European Borrower or the U.K Borrower, as applicable).  Capitalized terms
used in this signature page and not otherwise defined herein have the meanings
assigned to them in the Credit Agreement to which this signature page is
attached.






















                                   

 

1   For Lenders who require a second signature block.




--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE WRITTEN.




 

NAME OF LENDER:  Morgan Stanley Bank N.A.

 

 

 

 

by

 

 

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory




For Multicurrency Revolving Lenders Only:




UK Tax Status: In accordance with Section 2.31(e) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any U.K. Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     not a U.K. Qualifying Lender;

☐     a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or

ý     a U.K. Treaty Lender;




Where the above Lender has confirmed that it is a U.K. Treaty Lender and where
it holds a passport under the HMRC DT Treaty Passport scheme and wishes that
scheme to apply to this Agreement, it includes its scheme reference number and
its jurisdiction of tax residence below:




HMRC DT Treaty Passport Scheme Reference Number:
                                   




Jurisdiction of Tax Residence:                                    




Irish Tax Status: In accordance with Section 2.32(f) of the Credit Agreement to
which this signature page is attached, for the benefit of the Administrative
Agent (and without liability to any Irish Loan Party), the above Lender confirms
that it is [check the applicable box]:




☐     an Irish Qualifying Lender (other than an Irish Treaty Lender);

ý     an Irish Treaty Lender; or

☐     not an Irish Qualifying Lender.




If a Lender fails to indicate its status as set forth above, then such shall be
treated for the purposes of the Credit Agreement as if it/they are not an Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable,  until such time as
it/they notifies/notify the Administrative Agent which category of Irish
Qualifying Lender or U.K. Qualifying Lender, as applicable, applies (and the
Administrative Agent, upon receipt of such notification, shall inform Terex and
the European Borrower or the U.K Borrower, as applicable).  Capitalized terms
used in this signature page and not otherwise defined herein have the meanings
assigned to them in the Credit Agreement to which this signature page is
attached.


